                     IN THE UNITED STATES DISTRICT COURT FOR
                          THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

    H O L C O M B E , et. al,                              NO. 5:18-CV-00555-XR
                                                             (consolidated cases)
    Plaintiffs

    vs.

    UNITED STATES OF AMERICA,

    Defendant



               PLAINTIFFS’ SECOND SUPPLEMENTAL 1 COMBINED
                      DESIGNATION OF TESTIFYING EXPERTS

               Plaintiffs serve this Second Supplemental Combined Designation of Testify-
ing Experts pursuant to Fed. R. Civ. P. 26(a)(2)(B), the Court’s Scheduling Order,
and the agreement of the parties.

          I.       TESTIFYING EXPERTS

                               Common Liability Expert Witnesses

               All Plaintiffs designate the following retained expert witnesses to provide tes-

timony in this case regarding common liability issues affecting all cases:




1   Revisions / additions appear in bold italics for convenience.



                                               Page 1 of 147
 1.   Larry D. Youngner, Colonel, USAF (Ret.)

      Areas of Expertise: Government Investigations, Policies and Procedures

      Col. Youngner has an extensive background in Military & National Security
Law, including direct experience as Air Force Judge Advocate General (JAG) Corps
Chief of Staff at The Pentagon, Staff Judge Advocate (SJA) at AF Special Opera-
tions Command (AFSOC), SJA, 9th AF & AF Central Command (USAFCENT),
Shaw AFB, SC & Doha, Qatar, and Director, International & Operations Law, HQ,
USAF at The Pentagon, among many other distinguished positions. For a more de-
tailed summary of Col. Youngner’s skills, training, education, experience, and
knowledge, please see his curriculum vitae, which is attached as noted in the chart

below and is incorporated by reference into this designation.

      Col. Youngner will testify as to the criminal investigation aspects of the
events and government conduct and history leading up to the Sutherland Springs
shooting, including an assessment of what compliance requirements existed, and
what consequences resulted from any acts or omissions of the United States Air
Force (USAF) and DoD personnel involved in this matter, and related issues in this

case for all Plaintiffs. He will testify to any subject on which he has factual
knowledge or is within his area of expertise. He will testify regarding any opinion or
fact or issue raised by the Defendant, its employees, any of Defendant’s witnesses,
or any Defense expert within his area of expertise.

      Col. Youngner’s opinions are based on reviews of evidence including selected
Department of Defense (DoD) documents, DoD Inspector General (IG) reports, depo-
sitions and exhibits presented to the deposed witnesses in this case, and documents
produced in this case, testimony taken and to be taken in this case, any specific lit-
erature he may have relied upon, and his education, training, and experience.



                                       Page 2 of 147
Including the records cited by Col. Youngner in his report, he has also relied on the
following documents:
      Depositions:
      12.05.19       Albright, Jacqueline
      01.16.20       Bearden, Lt. Col. Robert C.
      01.07.20       Del Greco, Kimberly J.
      12.13.19       Holz, Yonatan
      01.07.20       Hoy, James
      01.16.20       Hudson, James
      01.09.20       McLeod-Hughes, Nathan
      01.10.20       Mills, Clinton
      12.18.19       Owen, Col. John
      01.14.20       Sablan, Ryan
      09.19.19       Spencer, Special Agent Robert
      12.04.19       Tullos, Col. Owen W.
      12.17.19       Verdego, Shelly Ann
      Documents produced by Defendant:
      USA0000034-417 AFI 71-121
      USA0001343-1395 AFI 71-205
      USA0001806-1818 DODI 5505.11
      USA0004442-4542 DoD Manual 7730.47-M, Vol 2 - DIBRS: Supporting
      Codes, 12/7/10, incorp change 4/6/17
      USA0004931-5013 DoD Manual 7730.47-M, Vol 1 - DIBRS: Data Segments
      and Elements, 12/7/10, incorp change 12/7/10
      USA0005014-5111 DoD Manual 7730.47-M, Vol 2 - DIBRS: Supporting
      Codes, 12/7/10
      USA0005112-5249 DODIG-2019-030, 12/6/18
      USA0005250-5387 DODIG-2019-030, 12/6/18
      USA0005399-5405 Letter from DOJ Chief Counsel to Program Mgr at DOD
      IG
      USA0005425-5433 AG Fine Testimony



                                       Page 3 of 147
USA0005457-5612 AFI 31-205
USA0005759-5827 AFI 31-206
USA0006816-7203 Navy Inst 1640.9c
USA0007575-7647 AFI 40-301
USA0010238-10243 CJIS Lindquist Testimony
USA0011166-11220 DoDIG Evaluation of DoD Compliance with Criminal
History Data Reporting Requirements
USA0011221-11312 DoDIG-2018-035, Evaluation of Fingerprint Card and Fi-
nal Disposition Report Submissions by Military Service Law Enforcement Or-
ganizations, 12/04/17
USA0011697-11732 DoDIG-2015-081, Evaluation of Department of Defense
Compliance with Criminal History Data Reporting Requirements, 02/12/15
USA0011733-12132 AFI 51-201
USA0012133-12135 Kelley Firearm Transfer Record (Feb 12, 2012)
USA0012136-12140 Kelley Firearm Transfer Record (Apr 12, 2012)
USA0012797-12808 ATF Report of Investigation
USA0012877-12882 Devin Kelley Report of Trial (Nov. 7, 2012)
USA0012797-12808 Kelley Firearms Transfer Record (Dec 22, 2014)
USA0012893-12895 Kelley Firearms Transfer Record (Dec 22, 2014)
USA0012896-12898 Kelley Firearms Transfer Record (Oct 18, 2017)
USA0012899-12907 Kelley AR557 Transfer Record (Apr 7, 2016)
USA0012908 US DOJ Bureau of Alcohol, Tobacco, Firearms and Explosives,
Firearms Transaction Record Part I - Over the Counter form for Kelley, EAA
Windicator, 02/12/12
USA0012947-12948 Devin Kelley Report of Trial (Nov. 7, 2012)
USA0012953-12958 Unsubmitted Fingerprints/Disposition of Kelley
USA0013309-10 12.05.04 email from MIL re Kelley's gun possession
USA0013311-14 D-Dex offense report re domestic disturbance call
USA0013315-92 49th SF "Hot" file
USA0013393-14181 I2MS AFOSI case file
USA0014693-94 Personal Information File DK
USA0014698 Personal Information File DK




                              Page 4 of 147
USA0014704 Personal Information File DK
USA0014752 Personal Information File DK
USA0014960-61 12.02.17 AF Memo to Kelley - no contact order
USA0015371-15373 Kelley Firearms Transfer Records (June 26, 2015)
USA0015525-15640 AFOSI Investigation file
USA0016510-16511 Kelley DMNDBK DB9 9mm Order Form (Jun 7, 2012)
USA0016836 Kelley DIBRS entry
USA0016837-16840 Email concerning FBI data on Kelley
USA0017735-74 IG report, Evaluation of the Defense Criminal Investigative
Organizations' DIBRS, 10/29/14
USA0019707 Reviewer and IDP notes on Kelley case file
USA0021235 Kelley mental health and medical records
USA0021241 Kelley mental health and medical records
USA0021823-24 Interview of Troy Bizzack
USA0022295-22300 ATF Brandon Testimony
USA0022301-22313 AFT Brandon Answers
USA0022314-22318 CJIS Lindquist Testimony
USA0022319-22323 AF Sec. Wilson Answers
USA0022324-22325 AF Testimony Sec. Wilson Testimony
Documents produced by Plaintiffs:
SSS-000001-40 2014 DOD IG Report.pdf
SSS-000041-76 2015 DOD IG Report.pdf
SSS-000077-168 2017 DOD IG report
SSS-000169-306 2018 DOD IG report
SSS-000404-405 Wilson Report to Committee on Judiciary US State.pdf
SSS-000406-410 Questions for USAF Sec Wilson.pdf
SSS-001112 2017.12.06 Senate Judiciary Committee Hearing.mp4
SSS-001113-001121 2017.12.06 IG Glenn Fine Statement
SSS-001125-001129 2017.12.06 Dir. Lindquist Statement
SSS-001148-001152 FBI Dir Lindquist Written Testimony to Senate
SSS-001330-001332 Press Release - OSI owns indexing response, way ahead



                             Page 5 of 147
      Pleadings:

      DKT #149 Stipulations

      At this time, Plaintiffs have no further knowledge of the mental impressions,
opinions and facts known to this expert other than those contained in his report.

For a more detailed discussion of his opinions and bases for those opinions, please
see his report, which is attached as noted in the chart below and incorporated by
reference into this designation. Col. Youngner is available for deposition and De-
fendant may examine him for a more detailed explanation of his opinions and basis
for those opinions relating to this case. Once he has given deposition or other testi-
mony in this case, Plaintiffs incorporate such testimony by reference into this desig-
nation.

      Col. Youngner has not testified within the past four years; accordingly, no
testimony list is provided. However, his fee schedule is attached as noted in the
chart below and are incorporated by reference into this designation.

      Col. Youngner reserves the right to use any exhibits previously produced by

Plaintiffs, any part or part of his expert report or cited literature, any exhibits that
have or will be exchanged in discovery, any documents produced by the United

States in this litigation (USA00001-USA0032443 as of the date of this filing, plus
any additional documents to be produced), and any documents that he brings with
him to his deposition. Col. Youngner also reserves the right to use summary tables
to describe his opinions.




                                        Page 6 of 147
           Description              Type         Case #2        Bates        Bates
                                                              Beginning     Ending

                      5:18-cv-0055 (SSS Common Documents)

    Youngner Report, CV &          Expert          SSS          002421       002525
    Attachments

    Youngner CV                    Expert          SSS          002352       002373

    Youngner Fee Schedule          Expert          SSS          002374       002374


    2.   Hon. Jon T. Rymer

         Areas of Expertise: Inspector General Process and Oversight of Criminal His-
         tory Data Reporting at the Department of Defense

         The Honorable Jon T. Rymer was a presidential appointee in both the Barack
Obama and George W. Bush administrations serving as the Inspector General at
the US Department of Defense, the Federal Deposit Insurance Corporation and the
US Securities and Exchange Commission. Mr. Rymer served as a federal Inspector
General for over 9 years. Mr. Rymer also served as the Chair of the Audit Commit-
tee for the Council of Inspectors General for Integrity and Efficiency and as Chair of
the Comptroller General’s Advisory Council on Standards of Internal Control in the

Federal Government (the GAO Green Book) and as a member of GAO’s Advisory
Council on Government Auditing Standards. Mr. Rymer earned a BA in Economics
from the University of Tennessee and an MBA from the University of Arkansas at
Little Rock. Mr. Rymer holds several financial and auditing certifications including:




2   Documents Common to all Plaintiffs are referred to herein as “Common Docu-
    ments” and bear the Bates number prefix: “SSS-”



                                       Page 7 of 147
Certified Internal Auditor, Certified Government Auditing Professional and Certi-
fied Defense Financial Manager. Mr. Rymer was awarded the Department of De-

fense Medal for Distinguished Public service by the Secretary of Defense. Mr.
Rymer served over 30 years in the active and reserve components of the US Army
and is a graduate of the US Army Inspector General School. Upon his retirement
from the Army, Mr. Rymer was awarded the United States Legion of Merit.

      For a more detailed summary of Mr. Rymer’s skills, training, education, expe-
rience, and knowledge, please see his curriculum vitae, which is attached as noted
in the chart below and is incorporated by reference into this designation.

      Mr. Rymer will testify regarding the roles, organization, standards, govern-
ance and authorities of Federal Inspectors General at the government wide level, as
well as at the Department of Defense level, his review of reports from the Depart-
ment of Defense Office of Inspector General (DODIG) concerning criminal history
data reporting, and related issues in this case for all Plaintiffs. He will testify to any
subject on which he has factual knowledge or is within his area of expertise. He will
testify regarding any opinion or fact or issue raised by the Defendant, its employees,
any of Defendant’s witnesses, or any Defense expert within his area of expertise.

      Mr. Rymer’s opinions are based on reviews of evidence including selected De-
partment of Defense (DoD) documents, DoD Inspector General (IG) reports, deposi-
tions and exhibits presented to the deposed witnesses in this case, and documents
produced in this case, testimony taken and to be taken in this case, any specific lit-
erature he may have relied upon, and his education, training, and experience.

      At this time, Plaintiffs have no further knowledge of the mental impressions,
opinions and facts known to this expert other than those contained in his report.
For a more detailed discussion of his opinions and bases for those opinions, please



                                        Page 8 of 147
see his report, which is attached as noted in the chart below and incorporated by
reference into this designation. Mr. Rymer is available for deposition and Defendant

may examine him for a more detailed explanation of his opinions and basis for those
opinions relating to this case. Once he has given deposition or other testimony in
this case, Plaintiffs incorporate such testimony by reference into this designation.

      Mr. Rymer has not testified in a case in the last four years. His rate of com-
pensation is as follows: a flat non-refundable $750.00/month for the duration of the
case engagement; $300.00 per hour for work performed; and $400.00 per hour for
deposition and/or trial testimony.

      Mr. Rymer reserves the right to use any exhibits previously produced by
Plaintiffs, any part or part of his expert report or cited literature, any exhibits that
have or will be exchanged in discovery, any documents produced by the United
States in this litigation (USA00001-USA0032443 as of the date of this filing, plus
any additional documents to be produced), and any documents that he brings with
him to his deposition. Mr. Rymer also reserves the right to use summary tables to
describe his opinions.

              Description                   Type        Case #     Bates        Bates
                                                                 Beginning     Ending

                     5:18-cv-0055 (SSS Common Documents)

Rymer Report, CV & Attachments             Expert        SSS       002375      002420




 3.   Daniel W. Webster, Sc.D., M.P.H.

      Areas of Expertise: Epidemiology of Firearm Violence, Public Health Policy,
      Methodological Issues in Injury and Violence




                                        Page 9 of 147
       Dr. Webster is the Bloomberg Professor of American Health in Violence Pre-
vention in the Department of Health Policy and Management at Johns Hopkins

Bloomberg School of Public Health in Baltimore, MD. He is also the Director of Re-
search Center Participation at Johns Hopkins Bloomberg School of Public Health
Center. Dr. Webster received his Doctor of Science from The Johns Hopkins Univer-
sity, School of Hygiene and Public Health, Department of Health Policy and Man-
agement, his Master of Public Health from The University of Michigan, School of
Public Health, Department of Health Planning and Administration, and his B.A.
from The University of Northern Colorado in Psychology. For a more detailed sum-
mary of Dr. Webster’s skills, training, education, experience, and knowledge, please
see his curriculum vitae, which is attached as noted in the chart below and is incor-
porated by reference into this designation.

       Dr. Webster will testify as to the epidemiological aspects of the Sutherland
Springs shooting, including his findings that access to firearms by individuals with
a history of domestic violence and suicidality greatly increases the risk that those
individuals will commit serious acts of violence including homicide, and fatal mass
shootings and that denials of applications to purchase firearms due to the appli-
cant’s history of violence, other criminal acts, or threatening behaviors resulting
from mental illness reduce the risk of the applicant’s risk of committing acts of vio-
lence, as well as related issues in this case for all Plaintiffs. He will further testify
that the Government’s negligent conduct in this case increased the risk of harm to
the American public, including individuals like the Plaintiffs. He will testify to any
subject on which he has factual knowledge or is within his area of expertise. He will
testify regarding any opinion or fact or issue raised by the Defendant, its employees,
any of Defendant’s witnesses, or any Defense expert within his area of expertise.




                                        Page 10 of 147
      Dr. Webster’s opinions are based on reviews of evidence including epidemio-
logical data and research relating to access to firearms by individuals with a history

of domestic violence and suicidality and the risk that those individuals will commit
serious acts of violence including homicide, and fatal mass shootings, epidemiologi-
cal data and research relating to denials of applications to purchase firearms due to
the applicant’s history of violence, other criminal acts, or threatening behaviors re-
sulting from mental illness reduce the risk of the applicant’s risk of committing acts
of violence, selected documents produced in this case, depositions and exhibits pre-
sented to the deposed witnesses in this case, and documents produced in this case,
testimony taken and to be taken in this case, any specific literature he may have re-
lied upon, and his education, training, and experience. Including the records cited
by Dr. Webster in his report and deposition, he has also relied on the following
documents:
Depositions:
01.07.20       Del Greco, Kimberly J.
05.26.20       Willis, Emily
06.18.20       Marlowe, Candace
07.07.20       Snyder, Terry
Documents produced by Defendant:
USA0005250-5387 DODIG-2019-030, 12/6/18
USA00005399-5405 Ltr from DOJ Chief Cnsl to Program Mgr at DOD IG
USA00005406 Federal Firearms Prohibition under 18 USC § 922(g)(4)
USA0005425-5433 AG Fine Testimony
USA0010238-10243 CJIS Lindquist Testimony
USA0011166-11220 DoDIG Evaluation of DoD Compliance with Criminal History
Data Reporting Requirements
USA0011221-11312 IG Report Reporting
USA0012133-12135 Kelley Firearm Transfer Record (Feb 12, 2012)




                                        Page 11 of 147
USA0012136-12140 Kelley Firearm Transfer Record (Apr 12, 2012)
USA00012141-12148 Memo of Agrmt Between 49th Med Group & Peak Behav
Helath Srvcs
USA00012149-12157 Memo of Understanding Between 49th Med Group & Peak Be-
haviour Health Srvc
USA00012158-12163 El Paso PD IncidentInvestigation Rpt 6.7.12
USA0012797-12808 ATF Report of Investigation
USA00012857-12876 Comal County Sheriff Criminal Offense Rpt, Sexual
USA00012883-12892 Cnty Ct, Paso Restitution Payout Order
USA0012877-12882 Devin Kelley Report of Trial (Nov. 7, 2012)
USA0012893-12895 Kelley Firearms Transfer Record (Dec 22, 2014)
USA0012896-12898 Kelley Firearms Transfer Record (Oct 18, 2017)
USA0012899-12907 Kelley AR557 Transfer Record (Apr 7, 2016)
USA00012908-12910 US DoJ Firearms Transaction Rec, Kelley 12.12.12
USA0012947-12948 Devin Kelley Report of Trial (Nov. 7, 2012)
USA0012953-12958 Unsubmitted Fingerprints/Disposition of Kelley
USA00013309-13310 Email from MIL re Kelley's Gun Possession
USA00013311-13314 D-Dex Offense Rpt re Domestic Dist Call
USA00013315-13392 Kelley Barment-Rqst for explusion & Order not to renter Hol-
loman AFB
USA0013393-14181 I2MS AFOSI case file
USA00014490-14571 Request & Auth for Separation 5.9.14
USA00014681-14692 New Braunfels PD Rpt, Indecency with a Child Sexual Con-
tact
USA00014693-14798 Kelley Personal Information File
USA00014960-14961 AF Memo to Kelley - No Contact Order
USA00014962-15083 Pretrial Allied Papers
USA00015084-15085 AFOSI's Resp to DoD OIG Project 3.13.18
USA00015086-15093 Kelley Charge Sheet 7.26.12
USA00015094-15145 Naval Consolidated Brig Miramar Pre & Post Trial Prisoner
Rec Checklist re Kelley
USA00015241-15246 Interview Summary of Danielle Shields Kelley



                                   Page 12 of 147
USA00015247-15270 Comal Cnty Sheriff's Offense Rpt-Sexual Assault
USA00015271-15280 Comal Cnty Sheriff's Call Notes Rpt
USA00015281-15362 Request & Authorization for Separation
USA00015363-15366 El Paso County Sheriff's Ofc Summ, Cruelty to Animal
USA00015374-15522 DoD Consolidated Adjudications Facility file on Kelley
USA0015367-15370 Interview Thumbnail, Mrs. Valerie Lynn Rowe (Jan. 18, 2018)
USA0015371-15373 Kelley Firearms Transfer Records (June 26, 2015)
USA00015523 Peak Behavioral Health Admit Rec
USA00015525-15640 AF memo to DoD OIG re Investigation of AF Active Shooting
& Criminal Hx Rptng
USA00015641-15643 Review of Kelley's DMDC Installation Access Rec
USA00016126-16280 Interview of Danielle Kelley
USA00016281-16308 NAVCONBRIG Miramar Prisoner Education Survey of Kelley
USA00016362-16366 DoDIG coordination with DPS re Kelley project
USA00016393-16509 Certf of Release or Discharge frm Active Duty
USA0016510-16511 Kelley DMNDBK DB9 9mm Order Form (Jun 7, 2012)
USA0016837-16840 Email concerning FBI data on Kelley
USA00016902-17725
USA00021118-21658 The Peak Behavioral Health Srvcs [M-Informal] - Devin Kel-
ley
USA00021659-21722 Kelley's Mental Health Recs
USA00021724-21755 Kelley's Journal
USA00021774-21775 Recorded Interview - Dawn Hankins [Former Staff Judge Ad-
vocate]
USA00021823-21824 Telephone Interview of Troy Bizzack-Eval of Kelley Invstg
USA00021840-21844 Interview Summary of Tessa Brennaman (Kelley's GF)
USA00021845 Recorded Interview of Tessa Brennaman (Kelley's GF)
USA00021846-21869 Interview Transcirption of Tracy Wolfe
USA00021870 Recorded Interview of Tracy Wolfe
USA00021871-22293
USA0022295-22300 ATF Brandon Testimony




                                   Page 13 of 147
USA0022301-22313 AFT Brandon Answers
USA0022314-22318 CJIS Lindquist Testimony
USA0022319-22323 AF Sec. Wilson Answers
USA0022324-22325 AF Testimony Sec. Wilson Testimony
USA0022625-22714 Notes from FBI Interview
USA0022907-23215 Notes from FBI Interview
USA00022326-22524 Family Advocacy Program Intake
USA00022715-22906 Invest Lead SA-19
USA00023216-23226
USA00023227-23400 Analysis Reports
USA00023401-23477 FBI Sutherland Springs Shooting 1A Leads Summary
USA00023478-23701 FBI Sutherland Springs Shooting Serial Attchmts
USA00023702-23964 FBI Unclassified
PEAK00000001-541 Peak Behavioral Health Srvcs
Pleadings:
DKT #149 Stipulations
Documents Produced by Plaintiffs:
Video of Testimony before the Senate Judiciary Committee, 12/6/2017 (SSS-001112)
DOI: 10.1111/1745-9133.12475; Zeoli & Paruk, Potential to prevent mass shootings
through domestic violence firearm restrictions (SSS-002667-002683)
Wright, et al., Effectiveness of Denial of Handgun Purchase to Persons Believed to
Beat High Risk for Firearm Violence Expert (SSS-002684-002688)
Campbell, et al., Risk Factors for Femicide in Abusive Relationships: Results From
a Multisite Case Control Study (SSS-002689-002719)
Bailey, et al., Risk Factors for Violent Death of Women in the Home (SSS-002720-
002725)
Smith, et al., Intimate Partner Homicide and Corollary Victims in 16 States: Na-
tional Violent Death Reporting System, 2003–2009 (SSS-002726-002731)
Wintemute, et al., Subsequent Criminal Activity Among Violent Misdemeanants
Who Seek to Purchase Handguns (SSS-002732-002739)
Kellermann, et al., Gun Ownership as a Risk Factor for Homicide in the Home
(SSS-002740-002747)




                                    Page 14 of 147
Jane Koziol-McLain, PhD, RN, Risk Factors for Femicide-Suicide in Abusive Rela-
tionships: Results From a Multisite Case Control Study (SSS-002748-002766)
Los Angeles Times, Op-Ed: We have studied every mass shooting since 1966. Here’s
what we’ve learned about the shooters (SSS-002767-002773)
Zeoli, et al., Analysis of the Strength of Legal Firearms Restrictions for Perpetrators
of Domestic Violence and Their Associations With Intimate Partner Homicide (SSS-
002774-002780)
Saltzman, et al., Weapon Involvement and Injury Outcomes in Family and Intimate
Assaults (SSS-002781-002785)
Smucker, et al., Suicide and Additional Homicides Associated with Intimate Part-
ner Homicide: North Carolina 2004–2013 (SSS-002786-002792)
Wintemute, et al., Suicide and Additional Homicides Associated with Intimate Part-
ner Homicide: North Carolina 2004–2013 (SSS-002793-002797)
Wintemute, Background Checks For Firearm Purchases: Problem Areas And Rec-
ommendations To Improve Effectiveness (SSS-02798-002806)
The Violence Project Mass Shooter Database (SSS-002810)
What Explains U.S. Mass Shootings? – New York Times Article (SSS-002811-
002814)
Documents Produced by Texas Rangers:
TXRANGERS00000048.pdf
TXRANGERS00000126.WAV
TXRANGERS00000141.WAV
TXRANGERS00006022-TXRANGERS00006023.pdf
TXRANGERS00006063.xlsx
TXRANGERS00006158.pdf
TXRANGERS00006168.pdf
TXRANGERS00006175.pdf
TXRANGERS00006183.pdf
TXRANGERS00006192.jpg
TXRANGERS00006203.pdf
TXRANGERS00006232.pdf
TXRANGERS00006400.pdf
TXRANGERS00006403-TXRANGERS00006404.pdf




                                      Page 15 of 147
TXRANGERS00006415.pdf
TXRANGERS00006484.jpg
TXRANGERS00006541.pdf
TXRANGERS00006556.pdf
TXRANGERS00006724.JPG
TXRANGERS00006725.pdf
TXRANGERS00006729.pdf
TXRANGERS00006731.pdf
TXRANGERS00006748-TXRANGERS00006749.pdf
TXRANGERS00006755.pdf
TXRANGERS00006773.pdf
TXRANGERS00006777.pdf
TXRANGERS00006842.pdf
TXRANGERS00006850.pdf
TXRANGERS00006866.pdf
TXRANGERS00006948.pdf
TXRANGERS00010925.MP3
TXRANGERS00010936.MP3
TXRANGERS00010939-TXRANGERS00010940.pdf
TXRANGERS00010942-TXRANGERS00010948.pdf
TXRANGERS00010951-TXRANGERS00010952.pdf
TXRANGERS00010957-TXRANGERS00010958.JPG
TXRANGERS00010965.JPG
TXRANGERS00010967-TXRANGERS00010972.JPG
TXRANGERS00013174-TXRANGERS00013175.JPG
TXRANGERS00013183.pdf
TXRANGERS00013230.pdf
TXRANGERS00013241.pdf
TXRANGERS00013443.pdf
TXRANGERS00013497.pdf




                           Page 16 of 147
TXRANGERS00013807.pdf
TXRANGERS00013814.pdf
TXRANGERS00016636.pdf
TXRANGERS00016639-TXRANGERS00016655.pdf
TXRANGERS00016656.MP3
TXRANGERS00016681.JPG
TXRANGERS00016684-TXRANGERS00016685.JPG
TXRANGERS00016905.pdf
TXRANGERS00046827.JPG
TXRANGERS00046856.JPG
TXRANGERS00046864.JPG
TXRANGERS00046877-TXRANGERS00046878.JPG
TXRANGERS00046886.JPG
TXRANGERS00046900-TXRANGERS00046901.JPG
TXRANGERS00046915.JPG
TXRANGERS00047011.JPG
TXRANGERS00047046.JPG
TXRANGERS00048172-TXRANGERS00048173.pdf
TXRANGERS00048210-TXRANGERS00048211.pdf
TXRANGERS00048213.pdf
TXRANGERS00048216.pdf
TXRANGERS00048655.JPG
TXRANGERS00048827.pptx
TXRANGERS00049004.pdf
TXRANGERS00049089.pdf
TXRANGERS00049224.pdf
TXRANGERS00049323.pdf
TXRANGERS00049338.pdf
TXRANGERS00049353.pdf
TXRANGERS00049355.pdf




                           Page 17 of 147
TXRANGERS00049380.pdf
TXRANGERS00049385.pdf
TXRANGERS00049417.pdf
TXRANGERS00053248.pdf
TXRANGERS00053377.pdf
TXRANGERS00053379.pdf
TXRANGERS00053381.pdf
TXRANGERS00053577.pdf
TXRANGERS00053580.pdf
TXRANGERS00053599.pdf
TXRANGERS00053601.pdf
TXRANGERS00053607.pdf
TXRANGERS00053617.pdf
TXRANGERS00053631.pdf
TXRANGERS00053635.pdf
TXRANGERS00053638.pdf
TXRANGERS00053641.pdf
TXRANGERS00053649.pdf
TXRANGERS00053652.pdf
TXRANGERS00053663.pdf
TXRANGERS00053667.pdf
TXRANGERS00053669.pdf
TXRANGERS00053671.pdf
TXRANGERS00053675.pdf
TXRANGERS00053678.pdf
TXRANGERS00053680.pdf
TXRANGERS00053688.pdf
TXRANGERS00053690.pdf
TXRANGERS00053694.pdf
TXRANGERS00053696.pdf




                        Page 18 of 147
TXRANGERS00053710.pdf
TXRANGERS00053732.pdf
TXRANGERS00053734.pdf
TXRANGERS00053739.pdf
TXRANGERS00053741.pdf
TXRANGERS00053743.pdf
TXRANGERS00053746.pdf
TXRANGERS00053750.pdf
TXRANGERS00053752.pdf
TXRANGERS00053874.pdf
TXRANGERS00053902.MP3
TXRANGERS00055323.pdf
TXRANGERS00055325.pdf
TXRANGERS00055329.pdf
TXRANGERS00055330.pdf

      For a more detailed discussion of his opinions and bases for those opinions,
please see his report, which is attached as noted in the chart below and incorpo-
rated by reference into this designation. Plaintiffs also refer to and incorporate by
reference Dr. Webster’s deposition testimony taken in this case on August 12, 2020,
including all exhibits thereto.

      A list of the cases Dr. Webster has testified in either by deposition or trial, as
well as his fee schedule, are attached as noted in the chart below and are incorpo-
rated by reference into this designation.

      Dr. Webster reserves the right to use any exhibits previously produced by
Plaintiffs, any part or part of his expert report or cited literature, any exhibits that
have or will be exchanged in discovery, any documents produced by the United
States in this litigation (USA00001-USA0032443 as of the date of this filing, plus




                                       Page 19 of 147
any additional documents to be produced), and all documents that he brought with
him to his deposition and which were marked as exhibits to his deposition. Dr. Web-

ster also reserves the right to use summary tables to describe his opinions.

          Description               Type         Case #         Bates           Bates
                                                              Beginning        Ending

                    5:18-cv-0055 (SSS Common Documents)

Webster Report                     Expert          SSS          002290         002304

Webster CV                         Expert          SSS          002305         002350

Webster Fee Schedule &             Expert          SSS          002351         002351
Testimony List

Webster Supplemental Dec-          Expert         SSS           002815         002826
laration



 4.   Jeffrey L. Metzner, M.D,. P.C.

      Areas of Expertise: Clinical Psychiatry & Neurology, Clinical Psychia-

      try, Forensic Psychiatry

      Expert Type: Rebuttal

      Dr. Metzner has extensive experience in psychiatry including forensic
psychiatry. He is a Clinical Professor and the Associate Director of the Foren-
sic Psychiatry Fellowship Program with the Department of Psychiatry, at the
University of Colorado School of Medicine. Dr. Metzner is also a Diplomate
with the American Board of Psychiatry and Neurology and the American
Board of Forensic Psychiatry. For a more detailed summary of Dr. Metzner’s
skills, training, education, experience, and knowledge, please see his curric-
ulum vitae, which is attached as noted in the chart below and is incorporated




                                     Page 20 of 147
by reference into this designation.

      Dr. Metzner will testify as to the forensic psychiatric aspects of the

events and history leading up to the Sutherland Springs shooting and what
consequences resulted from any acts or omissions of the United States Air
Force (USAF) and DoD personnel involved in this matter, and related issues
in this case for all Plaintiffs. He will testify to risk of harm and danger as-
sessments from the psychiatric perspective He will testify to any subject on
which he has factual knowledge or is within his area of expertise. He will
testify regarding any opinion or fact or issue raised by the Defendant, its
employees, any of Defendant’s witnesses, or any Defense expert within his
area of expertise.

      Dr. Metzner’s opinions are based on reviews of evidence including se-
lected Department of Defense (DoD) documents, DoD Inspector General (IG)
reports, depositions and exhibits presented to the deposed witnesses in this
case, and documents produced in this case, testimony taken and to be taken
in this case, any specific literature he may have relied upon, and his educa-
tion, training, and experience. See the records cited by Dr. Metzner in his
report.

      At this time, Plaintiffs have no further knowledge of the mental im-
pressions, opinions and facts known to this expert other than those con-
tained in his report. For a more detailed discussion of his opinions and ba-
ses for those opinions, please see his report, which is attached as noted in
the chart below and incorporated by reference into this designation. Dr.
Metzner is available for deposition and Defendant may examine him for a
more detailed explanation of his opinions and basis for those opinions



                                   Page 21 of 147
relating to this case. Once he has given deposition or other testimony in this
case, Plaintiffs incorporate such testimony by reference into this designa-

tion.

        A list of the cases Dr. Meztner has testified in either by deposition or
trial, as well as his fee schedule, are attached as noted in the chart below
and are incorporated by reference into this designation. His fee schedule is
also attached as noted in the chart below and are incorporated by reference
into this designation.

        Dr. Metzner reserves the right to use any exhibits previously produced
by Plaintiffs, any part or part of his expert report or cited literature, any ex-
hibits that have or will be exchanged in discovery, any documents produced
by the United States in this litigation (USA00001-USA0032720 as of the date
of this filing, plus any additional documents to be produced), and any docu-
ments that he brings with him to his deposition. Dr. Metzner also reserves
the right to use summary tables to describe his opinions.

           Description             Type         Case #3       Bates       Bates
                                                            Beginning    Ending

                      5:18-cv-0055 (SSS Common Documents)

    Metzner Report, CV & At-      Expert          SSS         002827      002843
    tachments

    Metzner CV                    Expert          SSS         002844      002860




3   Documents Common to all Plaintiffs are referred to herein as “Common Docu-
    ments” and bear the Bates number prefix: “SSS-”



                                     Page 22 of 147
         Description                Type          Case #3        Bates         Bates
                                                               Beginning      Ending

Metzner Testimony His-             Expert           SSS          002861       002864
tory

Metzner Fee Schedule               Expert           SSS          002865       002865



                    ******************************

                            Damages Expert Witnesses


 5.   Chester S. Gwin, III, M.D.

      Areas of Expertise: Pathology, Cause and Manner of Death, and Conscious
      Pain and Suffering

      Dr. Chester S. Gwin is a physician specializing in forensic pathology and is

board certified in Anatomic and Forensic Pathology through the American Board of
Pathology. Dr. Gwin holds current full and unrestricted medical licensure in Texas,
Tennessee, and Maryland. Dr. Gwin obtained a B.S. in Biology from Southwestern
Adventist University (1998), and an M.D. from Loma Linda University School of
Medicine (2003). He completed Anatomic and Clinical Pathology residency at Mount

Sinai Medical Center in Miami Beach, Florida (2003-2007) followed by a Forensic
Pathology fellowship at the Miami-Dade Medical Examiner’s Office in Miami, Flor-
ida (2007-2008). For a more detailed summary of Dr. Gwin’s skills, training, educa-
tion, experience, and knowledge, please see his curriculum vitae, which is attached
as noted in the chart below and is incorporated by reference into this designation.

      Dr. Gwin will testify as to any pathological, cause of death, manner of death,
conscious pain and suffering, and related issues in this case for the Plaintiffs in the




                                      Page 23 of 147
cases identified below. He will testify to any subject on which he has factual
knowledge or is within his area of expertise. He will testify regarding any opinion or

fact or issue raised by the Defendant, its employees, any of Defendant’s witnesses,
or any Defense expert within his area of expertise.

      Dr. Gwin’s opinions are based on reviews of evidence including the video of
the shooting, scene photographs, autopsy reports, autopsy photographs, statements
from the survivors of the shooting, medical illustrations of the decedents’ injuries,
testimony taken and to be taken in this case, any specific literature he may have re-
lied upon, and his education, training, and experience.

      At this time, Plaintiffs have no further knowledge of the mental impressions,
opinions and facts known to this expert other than those contained in his reports.
For a more detailed discussion of his opinions and bases for those opinions, please
see his reports, which are attached as noted in the chart below and are incorporated
by reference into this designation. Dr. Gwin is available for deposition and Defend-
ant may examine him for a more detailed explanation of his opinions and basis for
those opinions relating to this case. Once he has given deposition or other testimony
in this case, Plaintiffs incorporate such testimony by reference into this designation.

      A list of the cases Dr. Gwin has testified in either by deposition or trial, as
well as his fee schedule, are attached as noted in the chart below and are incorpo-
rated by reference into this designation.

      Dr. Gwin reserves the right to use any exhibits previously produced by Plain-
tiffs, any part or part of his expert report or cited literature, any exhibits that have
or will be exchanged in discovery, and any documents that he brings with him to his
deposition. Dr. Gwin also reserves the right to use summary tables to describe his
opinions.



                                       Page 24 of 147
       Description            Type        Case #   Bates Be-    Bates
                                                    ginning    Ending

                      5:18-cv-00555 (Holcombe)

Gwin Report                  Expert       18-555    000203     000211

Gwin CV                      Expert       18-555    000212     000213

Gwin Fee Schedule            Expert       18-555    000214     000214

Gwin Testimony List          Expert       18-555    000215     000216

John Bryan Holcombe Il-      Expert       18-555    000217     000217
lustration

                            5:18-cv-00881 (Uhl)

Gwin Report (HK)             Expert       18-881    033187     033195

HK Illustration              Expert       18-881    033196     033196

Gwin CV                      Expert       18-881    033197     033198

Gwin Fee Schedule            Expert       18-881    033199     033199

Gwin Testimony List          Expert       18-881    033200     033201

                          5:18-cv-00944 (Ramsey)

Gwin Report                  Expert       18-944    000099     000106

Gwin CV                      Expert       18-944    000107     000108

Gwin Testimony List          Expert       18-944    000109     000110

Gwin Fee Schedule            Expert       18-944    000111     000111

John Bryan Holcombe Il-      Expert       18-944    000112     000112
lustration

                      5:18-cv-00949 (McNulty)

Gwin Report (Tara            Expert       18-949    004695     004702
McNulty)

Gwin CV                      Expert       18-949    004703     004704




                                Page 25 of 147
       Description              Type        Case #   Bates Be-    Bates
                                                      ginning    Ending

Gwin Fee Schedule              Expert       18-949    004705     004705

Gwin Testimony List            Expert       18-949    004706     004707

                             5:18-cv-00951 (Wall)

Gwin Report (Dennis            Expert       18-951    000412     000420
Johnson)

Gwin Report (Sara John-        Expert       18-951    000421     000428
son)

Gwin CV                        Expert       18-951    000429     000430

Gwin Fee Schedule              Expert       18-951    000431     000431

Gwin Testimony List            Expert       18-951    000432     000433

                          5:18-cv-01151 (Amador)

Gwin Report (Richard           Expert      18-1151    001970     001978
Cardona Rodriguez) with
R. Rodriguez Illustration

Gwin CV                        Expert      18-1151    001979     001980

Gwin Fee Schedule              Expert      18-1151    001981     001981

Gwin Testimony List            Expert      18-1151    001982     001983

                            5:19-cv-00691 (Braden)

                          Estate of Keith Braden

Gwin Report (Keith             Expert    KBRADEN-     000395     000402
Braden)                                    19-691

Gwin CV                        Expert    KBRADEN-     000403     000404
                                           19-691

Gwin Testimony List            Expert    KBRADEN-     000405     000406
                                           19-691

Gwin Fee Schedule              Expert    KBRADEN-     000407     000407
                                           19-691




                                  Page 26 of 147
       Description            Type       Case #    Bates Be-    Bates
                                                    ginning    Ending

                            Elizabeth Braden

Gwin Report (Keith           Expert   EBRADEN-      000604     000611
Braden)                                 19-691

Gwin CV                      Expert   EBRADEN-      000612     000613
                                        19-691

Gwin Testimony List          Expert   EBRADEN-      000614     000615
                                        19-691

Gwin Fee Schedule            Expert   EBRADEN-      000616     000616
                                        19-691

                      Estate of Robert Corrigan

Gwin Report (R. Corrigan)    Expert    RCORRI-      000826     000834
                                      GAN-19-691

Gwin CV                      Expert    RCORRI-      000835     000836
                                      GAN-19-691

Gwin Testimony List          Expert    RCORRI-      000837     000838
                                      GAN-19-691

Gwin Fee Schedule            Expert    RCORRI-      000839     000839
                                      GAN-19-691

                      Estate of Shani Corrigan

Gwin Report (R. Corrigan)    Expert    SCORRI-      000549     000556
                                      GAN-19-691

Gwin CV                      Expert    SCORRI-      000557     000558
                                      GAN-19-691

Gwin Testimony List          Expert    SCORRI-      000559     000560
                                      GAN-19-691

Gwin Fee Schedule            Expert    SCORRI-      000561     000561
                                      GAN-19-691

                      Estate of Robert Marshall




                               Page 27 of 147
       Description          Type        Case #    Bates Be-    Bates
                                                   ginning    Ending

Gwin Report (R. Marshall)   Expert     RMAR-       000431     000440
                                      SHALL-19-
                                        691

Gwin CV                     Expert     RMAR-       000441     000442
                                      SHALL-19-
                                        691

Gwin Testimony List         Expert     RMAR-       000443     000444
                                      SHALL-19-
                                        691

Gwin Fee Schedule           Expert     RMAR-       000445     000445
                                      SHALL-19-
                                        691

                      Estate of Karen Marshall

Gwin Report (K. Marshall)   Expert     KMAR-       000439     000446
                                      SHALL-19-
                                        691

Gwin CV                     Expert     KMAR-       000447     000448
                                      SHALL-19-
                                        691

Gwin Testimony List         Expert     KMAR-       000449     000450
                                      SHALL-19-
                                        691

Gwin Fee Schedule           Expert     KMAR-       000451     000451
                                      SHALL-19-
                                        691

                       Estate of Peggy Warden

Gwin Report (P. Warden)     Expert   PWARDEN-      000388     000395
                                       19-691

Gwin CV                     Expert   PWARDEN-      000396     000397
                                       19-691




                              Page 28 of 147
       Description            Type       Case #      Bates Be-    Bates
                                                      ginning    Ending

Gwin Testimony List          Expert   PWARDEN-        000398     000399
                                        19-691

Gwin Fee Schedule            Expert   PWARDEN-        000400     000400
                                        19-691

                       5:19-cv-00706 (Lookingbill)

Gwin Rpt (E.G.)              Expert      19-706       001714     001722

Gwin Testimony List          Expert      19-706       001723     001724

Gwin CV                      Expert      19-706       001725     001726

Gwin Fee Schedule            Expert      19-706       001727     001727

E.G. Medical Illustration    Expert      19-706       001729     001729

                       5:19-cv-01318 (Holcombe II)

John Bryan Holcombe Il-      Expert      19-1318      000181     000181
lustration

John Porter Holcombe Il-     Expert      19-1318      000182     000182
lustration

Karla Holcombe Illustra-     Expert      19-1318      000183     000183
tion

Crystal Holcombe Illustra-   Expert      19-1318      000184     000184
tion

Gwin Report (Crystal Hol-    Expert      19-1318      000189     000197
combe)

Gwin Report (John Bryan      Expert      19-1318      000198     000206
Holcombe)

Gwin Report (Karla Hol-      Expert      19-1318      000207     000214
combe)

Gwin CV                      Expert      19-1318      000215     000216

Gwin Fee Schedule            Expert      19-1318      000217     000217




                               Page 29 of 147
       Description           Type        Case #      Bates Be-    Bates
                                                      ginning    Ending

Gwin Testimony List          Expert     19-1318       000218     000219

                      5:20-cv-00109-XR (Braden II)

  5:20-cv-00368 (John Porter Holcombe ANF/Ind Admin Hill Children)

Gwin Report [Crystal Hol-    Expert      20-368       000439     000447
combe]

Gwin Report [ERH]            Expert      20-368       000448     000455

Gwin Report [GLH]            Expert      20-368       000456     000465

Gwin Report [John Bryan      Expert      20-368       000466     000474
Holcombe]

Gwin Report [Karla Hol-      Expert      20-368       000475     000482
combe]

Gwin Report [MGH]            Expert      20-368       000483     000490

Gwin CV                      Expert      20-368       000491     000492

Gwin Fee Schedule            Expert      20-368       000493     000493

Gwin Testimony List          Expert      20-368       000494     000495

Crystal Holcombe Illustra-   Expert      20-368       000496     000496
tion

ERH Illustration             Expert      20-368       000497     000497

GLH Illustration             Expert      20-368       000499     000499

John Bryan Holcombe Il-      Expert      20-368       000500     000500
lustration

Karla Holcombe Illustra-     Expert      20-368       000502     000502
tion

MGH Illustration             Expert      20-368       000503     000503




                               Page 30 of 147
 6.   H. David Feltoon, Ph.D.

      Area of Expertise: Clinical psychology

      Dr. David Feltoon has a Ph.D. in clinical psychology. Dr. Feltoon serves as a
clinical psychology expert. Dr. Feltoon earned his doctoral degree from Texas Tech
University, his Master of Science from Trinity University, and his Bachelor of Arts
in Psychology from University of Delaware. Dr. Feltoon performed his internship in
Clinical Psychology at University of Texas Health Science Center at San Antonio.
For a more detailed summary of Dr. Feltoon’s skills, training, education, experience,
and knowledge, please see his curriculum vitae that is attached as noted in the
chart below and is incorporated by reference into this designation.

      Dr. Feltoon will testify as to any psychological issues in this case for the
Plaintiffs in the cases identified below. He will testify to any subject on which he
has factual knowledge or is within his area of expertise. He will testify regarding
any opinion or fact or issue raised by the Defendant, its employees, any of Defend-
ant’s witnesses, or any Defense expert within his area of expertise.

      His opinions are based on an interview and evaluation of the Plaintiffs as

identified in the re-ports referenced in the chart below, which also reference the rec-
ords he reviewed, such as Plaintiffs’ health care records, testimony taken and to be
taken in this case, any specific literature he may have relied upon, and his educa-
tion, training, and experience.

      At this time, Plaintiffs have no further knowledge of the mental impressions,
opinions and facts known to this expert other than those contained in his reports.
For a more detailed discussion of his opinions and bases for those opinions, please
see his reports, which are attached as noted in the chart below and are incorporated




                                      Page 31 of 147
by reference into this designation. Dr. Feltoon is available for deposition and De-
fendant may examine him for a more detailed explanation of his opinions and basis

for those opinions relating to this case. Once he has given deposition or other testi-
mony in this case, Plaintiffs incorporate such testimony by reference into this desig-
nation.

      A list of the cases Dr. Feltoon has testified in either by deposition or trial, as
well as his fee schedule, are attached as noted in the chart below and are incorpo-
rated by reference into this designation.

      Dr. Feltoon reserves the right to use any exhibits previously produced by
Plaintiffs, any part or part of his expert report or cited literature, any exhibits that
have or will be exchanged in discovery, and any documents that he brings with him
to his deposition. Dr. Feltoon also reserves the right to use summary tables to de-
scribe his opinions.


           Description                Type         Case #       Bates Be-       Bates
                                                                 ginning       Ending

                                5:18-cv-00712 (Vidal)

 Feltoon Report (Margarette          Expert        18-712         006852       006857
 Vidal)

 Feltoon CV                          Expert        18-712         006858       006866

 Feltoon Fee Schedule                Expert        18-712         006867       006867

 Feltoon Testimony List              Expert        18-712         006868       006869

                                 5:18-cv-00881 (Uhl)

 Feltoon Report (Charlene            Expert        18-881         033169       033174
 Uhl)

 Feltoon CV                          Expert        18-881         033175       033183




                                       Page 32 of 147
        Description              Type      Case #    Bates Be-    Bates
                                                      ginning    Ending

Feltoon Fee Schedule            Expert     18-881     033184     033184

Feltoon Testimony List          Expert     18-881     033185     033186

                         5:18-cv-00949 (McNulty)

Feltoon Report (HM)             Expert     18-949     004502     004507

Feltoon Report (JM)             Expert     18-949     004508     004514

Feltoon Report (Lisa            Expert     18-949     004515     004519
McNulty)

Feltoon CV                      Expert     18-949     004520     004528

Feltoon Fee Schedule            Expert     18-949     004529     004529

Feltoon Testimony List          Expert     18-949     004530     004531

                           5:18-cv-01151 (Amador)

Feltoon Report (Jose Rodri-     Expert     18-1151    001947     001951
guez)

Feltoon Report (Regina Ro-      Expert     18-1151    001952     001957
driguez)

Feltoon CV                      Expert     18-1151    001958     001966

Feltoon Fee Schedule            Expert     18-1151    001967     001967

Feltoon Testimony List          Expert     18-1151    001968     001969

                            5:19-cv-00289 (Ward)

Feltoon Report (C. Ward)        Expert     19-289     008411     008416

Feltoon Report (R.W.)           Expert     19-289     008417     008423

Feltoon CV                      Expert     19-289     008424     008432

Feltoon Fee Schedule            Expert     19-289     008433     008433

Feltoon Testimony List          Expert     19-289     008434     008435

                           5:19-cv-00691 (Braden)



                                 Page 33 of 147
        Description             Type      Case #   Bates Be-    Bates
                                                    ginning    Ending

                             Deborah Braden

Feltoon Report (Deborah        Expert   DBRADEN     002930     002936
Braden)                                  -19-691

Feltoon CV                     Expert   DBRADEN     002937     002945
                                         -19-691

Feltoon Testimony List         Expert   DBRADEN     002946     002947
                                         -19-691

Feltoon Fee Schedule           Expert   DBRADEN     002948     002948
                                         -19-691

                             Elizabeth Braden

Feltoon Report (E. Braden)     Expert   EBRADEN     000617     000623
                                         -19-691

Feltoon CV                     Expert   EBRADEN     000624     000632
                                         -19-691

Feltoon Testimony List         Expert   EBRADEN     000633     000634
                                         -19-691

Feltoon Fee Schedule           Expert   EBRADEN     000635     000635
                                         -19-691

                            Benjamin Corrigan

Feltoon Report (B. Corri-      Expert    BCORRI-    000444     000449
gan)                                     GAN-19-
                                           691

Feltoon CV                     Expert    BCORRI-    000450     000458
                                         GAN-19-
                                           691

Feltoon Testimony List         Expert    BCORRI-    000459     000460
                                         GAN-19-
                                           691




                                Page 34 of 147
        Description             Type        Case #   Bates Be-    Bates
                                                      ginning    Ending

Feltoon Fee Schedule           Expert     BCORRI-     000461     000461
                                          GAN-19-
                                            691

                         Estate of Robert Corrigan

                             Preston Corrigan

Feltoon Report (B. Corri-      Expert     PCORRI-     000627     000632
gan)                                      GAN-19-
                                            691

Feltoon CV                     Expert     PCORRI-     000633     000641
                                          GAN-19-
                                            691

Feltoon Testimony List         Expert     PCORRI-     000642     000643
                                          GAN-19-
                                            691

Feltoon Fee Schedule           Expert     PCORRI-     000644     000644
                                          GAN-19-
                                            691

                                Kara Boyd

Feltoon Report (K. Boyd)       Expert    KBOYD-19-    000158     000163
                                            691

Feltoon CV                     Expert    KBOYD-19-    000164     000172
                                            691

Feltoon Testimony List         Expert    KBOYD-19-    000173     000174
                                            691

Feltoon Fee Schedule           Expert    KBOYD-19-    000175     000175
                                            691

                              Martina Pachel

Feltoon Report M. Pachal)      Expert    MPACHEL      000444     000448
                                          -19-691




                                 Page 35 of 147
        Description            Type      Case #   Bates Be-    Bates
                                                   ginning    Ending

Feltoon CV                    Expert   MPACHEL     000449     000457
                                        -19-691

Feltoon Testimony List        Expert   MPACHEL     000458     000459
                                        -19-691

Feltoon Fee Schedule          Expert   MPACHEL     000460     000460
                                        -19-691

                             Zachary Poston

Feltoon Report (Z. Poston)    Expert   ZPOSTON-    003942     003947
                                         19-691

Feltoon CV                    Expert   ZPOSTON-    003948     003956
                                         19-691

Feltoon Testimony List        Expert   ZPOSTON-    003957     003958
                                         19-691

Feltoon Fee Schedule          Expert   ZPOSTON-    003959     003959
                                         19-691

                             Jennifer Racey

Feltoon Report (J. Racey)     Expert    JRACEY-    000296     000301
                                         19-691

Feltoon CV                    Expert    JRACEY-    000302     000310
                                         19-691

Feltoon Testimony List        Expert    JRACEY-    000311     000312
                                         19-691

Feltoon Fee Schedule          Expert    JRACEY-    000313     000313
                                         19-691

                             Patsy McCain

Feltoon Report (P. McCain)    Expert   PMcCAIN-    000326     000331
                                        19-691

Feltoon CV                    Expert   PMcCAIN-    000332     000340
                                        19-691




                               Page 36 of 147
        Description              Type       Case #     Bates Be-    Bates
                                                        ginning    Ending

Feltoon Testimony List          Expert    PMcCAIN-      000341     000342
                                           19-691

Feltoon Fee Schedule            Expert    PMcCAIN-      000343     000343
                                           19-691

                         Elizabeth Braden obo Z.Z.

Feltoon Report (Z.Z.)           Expert    ZZAVALA-      010957     010963
                                            19-691

Feltoon CV                      Expert    ZZAVALA-      010964     010972
                                            19-691

Feltoon Testimony List          Expert    ZZAVALA-      010973     010974
                                            19-691

Feltoon Fee Schedule            Expert    ZZAVALA-      010975     010975
                                            19-691

                         5:19-cv-00706 (Lookingbill)

Feltoon Rpt (D. Lookingbill)    Expert      19-706      001690     001694

Feltoon Rpt (R.T.)              Expert      19-706      001695     001701

Feltoon CV                      Expert      19-706      001702     001710

Feltoon Fee Schedule            Expert      19-706      001711     001711

Feltoon Testimony List          Expert      19-706      001712     001713

                            5:19-cv-00714 (Solis)

Feltoon Report (Joaquin         Expert      19-714      001211     001216
Ramirez)

Feltoon Report (Rosanne         Expert      19-714      001217     001222
Solis)

Feltoon CV                      Expert      19-714      001223     001231

Feltoon Fee Schedule            Expert      19-714      001232     001232

Feltoon Testimony List          Expert      19-714      001233     001234




                                 Page 37 of 147
        Description             Type      Case #      Bates Be-    Bates
                                                       ginning    Ending

                         5:19-cv-00715 (McKenzie)

Feltoon Report (Margaret       Expert     19-715       000887     000892
McKenzie)

Feltoon CV                     Expert     19-715       000893     000901

Feltoon Fee Schedule           Expert     19-715       000902     000902

Feltoon Testimony List         Expert     19-715       000903     000904

                         5:19-cv-00972 (McMahan)

                             Chancie McMahan

Feltoon Report (C.             Expert   McMAHAN        008241     008246
McMahan)                                  19-972

Feltoon Report (R. Ward)       Expert   McMAHAN        008247     008253
                                          19-972

Feltoon CV                     Expert   McMAHAN        008254     008262
                                          19-972

Feltoon Fee Schedule           Expert   McMAHAN        008263     008263
                                          19-972

Feltoon Testimony List         Expert   McMAHAN        008264     008265
                                          19-972

                       5:20-cv-00109-XR (Braden II)

                              Robert Braden

Feltoon Report (R. Braden)     Expert   RBRADEN        000317     000322
                                         -20-109

Feltoon CV                     Expert   RBRADEN        000323     000331
                                         -20-109

Feltoon Testimony List         Expert   RBRADEN        000332     000333
                                         -20-109




                                Page 38 of 147
          Description                Type        Case #       Bates Be-      Bates
                                                               ginning      Ending

 Feltoon Fee Schedule              Expert     RBRADEN          000334       000334
                                               -20-109

                            Rebecca Metcalf Braden

 Feltoon Report (R. Metcalf)       Expert     RMETCAL          000124       000129
                                               F-20-109

 Feltoon CV                        Expert     RMETCAL          000130       000138
                                               F-20-109

 Feltoon Testimony List            Expert     RMETCAL          000139       000140
                                               F-20-109

 Feltoon Fee Schedule              Expert     RMETCAL          000141       000141
                                               F-20-109

                                 Brenda Moulton

 Feltoon Report (B. Moulton)       Expert     BMOULTO          003008       003013
                                               N-20-109

 Feltoon CV                        Expert     BMOULTO          003014       003022
                                               N-20-109

 Feltoon Testimony List            Expert     BMOULTO          003023       003024
                                               N-20-109

 Feltoon Fee Schedule              Expert     BMOULTO          003025       003025
                                               N-20-109



 7.   Joe G. Gonzales, MD, FAAPMR, CLCP, CPLCP

      Areas of Expertise: Life Care Planning, Physical Medicine and Rehabilitation

      Dr. Joe G. Gonzales is a triple-board-certified Physician, holding board certi-
fications from the American Board of Physical Medicine & Rehabilitation, the Amer-
ican Board of Pain Medicine, and the American College of Occupational & Environ-
mental Medicine. He is a Certified Life Care Planner and a Certified Physician Life



                                     Page 39 of 147
Care Planner. Dr. Gonzales earned his medical degree from Texas Tech University
Health Science Center, and his Bachelor of Health Science degree from Baylor Col-

lege of Medicine. Dr. Gonzales performed his internship in the department of Fam-
ily Medicine at Texas Tech University Health Science Center in Lubbock, Texas. Dr.
Gonzales performed his residency in Physical Medicine & Rehabilitation at the Uni-
versity of Texas Health Science Center at San Antonio. For a more detailed sum-
mary of Dr. Gonzales’ skills, training, education, experience, and knowledge, please
see his curriculum vitae, which is attached as noted in the chart below and is incor-
porated by reference into this designation.

      Dr. Gonzales will testify as to any rehabilitation and life care planning issues
in this case for the Plaintiffs in the cases identified below. He will testify to any sub-
ject on which he has factual knowledge or is within his area of expertise. He will
testify regarding any opinion or fact or issue raised by the Defendant, its employees,
any of Defendant’s witnesses, or any Defense expert within his area of expertise.

      His opinions are based on an interview, evaluation, and physical examination
of the Plaintiffs as identified in the reports referenced in the chart below, and a re-
view of the Plaintiffs’ health care records, testimony taken and to be taken in this
case, any specific literature he may have relied upon, and his education, training,
and experience.

      At this time, Plaintiffs have no further knowledge of the mental impressions,
opinions and facts known to this expert other than those contained in his reports.
For a more detailed discussion of his opinions and bases for those opinions, please
see his reports, which are attached as noted in the chart below and are incorporated
by reference into this designation. Dr. Gonzales is available for deposition and De-
fendant may examine him for a more detailed explanation of his opinions and basis



                                       Page 40 of 147
for those opinions relating to this case. Once he has given deposition or other testi-
mony in this case, Plaintiffs incorporate such testimony by reference into this desig-

nation.

      A list of the cases Dr. Gonzales has testified in either by deposition or trial,
as well as his fee schedule, are attached as noted in the chart below and are incor-
porated by reference into this designation.

      Dr. Gonzales reserves the right to use any exhibits previously produced by
Plaintiffs, any part or part of his expert report or cited literature, any exhibits that
have or will be exchanged in discovery, and any documents that he brings with him
to his deposition. Dr. Gonzales also reserves the right to use summary tables to de-
scribe his opinions. Dr. Gonzales may also use the photos and videos taken by him
or his staff which are produced as part of the reports referenced below. Including
the documents cited in his report, Dr. Gonzalez may testify on the following docu-
ments, which are publicly available:

      •   CDC Life Tables, available at https://www.cdc.gov/nchs/prod-
          ucts/life_tables.htm
      •   Nolte, Ellen, et al. “The contribution of medical care to changing life
          expectancy in Germany and Poland.” Social science & medicine
          55.11 (2002): 1905-1921.


           Description                  Type         Case #         Bates       Bates
                                                                    Begin-     Ending
                                                                     ning

                                5:18-cv-00712 (Vidal)

 Gonzales Life Care Plan               Expert        18-712         006870      006957
 (Margarette Vidal)

 Gonzales CV                           Expert        18-712         006958      006964




                                       Page 41 of 147
         Description              Type        Case #   Bates     Bates
                                                       Begin-   Ending
                                                        ning

Gonzales Fee Schedule            Expert       18-712   006965   006974

Gonzales Testimony List          Expert       18-712   006975   006988

                          5:18-cv-00949 (McNulty)

Gonzales Life Care Plan (HM)     Expert       18-949   004532   004593

Gonzales Life Care Plan (JM)     Expert       18-949   004594   004653

Gonzales CV                      Expert       18-949   004654   004660

Gonzales Fee Schedule (HM)       Expert       18-949   004661   004670

Gonzales Fee Schedule (JM)       Expert       18-949   004671   004680

Gonzales Testimony List          Expert       18-949   004681   004694

                          5:19-cv-00184 (Brown)

Dr. Gonzales – CV                Expert       19-184   001681   001687

Dr. Gonzales Invoice             Expert       19-184   001697   001697

Dr. Gonzales Life Care Plan      Expert       19-184   001698   001759
[F. Brown]

Dr. Gonzales Expert Appear-      Expert       19-184   001815   001828
ances

                          5:19-cv-00691 (Braden)

                               Deborah Braden

Gonzales Life Care Plan - D.     Expert     DBRADEN-   002949   003026
Braden                                        19-691

Medical Narrative - D.           Expert     DBRADEN-   003027   003028
Braden                                        19-691

Gonzales - CV                    Expert     DBRADEN-   003029   003035
                                              19-691




                                  Page 42 of 147
         Description             Type        Case #   Bates     Bates
                                                      Begin-   Ending
                                                       ning

Gonzales Testimony List          Expert    DBRADEN-   003036   003049
                                             19-691

PLCP Retention Agreement         Expert    DBRADEN-   003050   003059
(Case- Deborah Braden)                       19-691

                              Zachary Poston

Gonzales Life Care Plan (Z.      Expert    ZPOSTON-   003960   004061
Poston)                                      19-691

Medical Narrative (Z. Poston)    Expert    ZPOSTON-   004062   004063
                                             19-691

Gonzales CV                      Expert    ZPOSTON-   004064   004070
                                             19-691

Gonzales Testimony List          Expert    ZPOSTON-   004071   004084
                                             19-691

PLCP Retention Agreement         Expert    ZPOSTON-   004085   004094
(Z. Poston)                                  19-691

                       Elizabeth Braden obo Z.Z.

Gonzales Life Care Plan (Z.Z.)   Expert ZZAVALA-19-   010976   011079
                                            691

Medical Narrative (Z.Z.)         Expert ZZAVALA-19-   011080   011081
                                            691

Gonzales CV                      Expert ZZAVALA-19-   011082   011088
                                            691

Gonzales Testimony List          Expert ZZAVALA-19-   011089   011102
                                            691

PLCP Retention Agmt (Z.Z.)       Expert ZZAVALA-19-   011103   001112
                                            691

              5:19-cv-00705 (Kyle Workman & Morgan Harris)

                              Kyle Workman




                                 Page 43 of 147
        Description               Type       Case #   Bates     Bates
                                                      Begin-   Ending
                                                       ning

                               Morgan Harris

Gonzales Life Care Plan [M.      Expert    MHARRIS-   000657   000719
Harris]                                     19-705

Amended Life Care Plan - M.      Expert    MHARRIS-   000857   000896
Harris                                      19-705

Gonzales CV                      Expert    MHARRIS-   000897   000903
                                            19-705

Gonzales Testimony List          Expert    MHARRIS-   000904   000909
                                            19-705

                      5:19-cv-00706 (Lookingbill)

Gonzales Life Care Plan (D.      Expert      19-706   001733   001766
Lookingbill)

Gonzales Life Care Plan          Expert      19-706   001767   001800
(R.T.)

Gonzales CV                      Expert      19-706   001801   001807

Gonzales Testimony List          Expert      19-706   001808   001813

Gonzales Fee Agreement           Expert      19-706   001814   001823
(R.T.)

Gonzales Fee Agreement (D.       Expert      19-706   001824   001833
Lookingbill)

                          5:19-cv-00714 (Solis)

Gonzales Life Care Plan          Expert      19-714   001235   001281
(Joaquin Ramirez)

Gonzales Life Care Plan (Ro-     Expert      19-714   001282   001340
sanne Solis)

Gonzales CV                      Expert      19-714   001341   001347




                                 Page 44 of 147
        Description               Type       Case #    Bates     Bates
                                                       Begin-   Ending
                                                        ning

Gonzales Fee Schedule            Expert      19-714    001348   001357
(Joaquin Ramirez)

Gonzales Fee Schedule (Ro-       Expert      19-714    001358   001367
sanne Solis)

Gonzales Testimony List          Expert      19-714    001368   001381

                          5:19-cv-00715 (McKenzie)

Gonzales Life Care Plan          Expert      19-715    000905   000962
(Margaret McKenzie)

Gonzales CV                      Expert      19-715    000963   000969

Gonzales Fee Schedule            Expert      19-715    000970   000979

Gonzales Testimony List          Expert      19-715    000980   000993

                           5:19-cv-00806 (Macias)

Gonzales Life Care Plan          Expert      19-806    014095   014230
(Juan Macias)

Gonzales CV                      Expert      19-806    014231   014237

Gonzales Retention Agree-        Expert      19-806    014238   014247
ment

Gonzales Testimony List          Expert      19-806    014248   014253

Juan Macias Illustration         Expert      19-806    014254   014254

                        5:20-cv-00109-XR (Braden II)

                              Brenda Moulton

Gonzales Life Care Plan (B.      Expert BMOULTON-      003026   003117
Moulton)                                  20-109

Medical Narrative (B.            Expert BMOULTON-      003118   003119
Moulton)                                  20-109




                                 Page 45 of 147
           Description                Type        Case #        Bates       Bates
                                                                Begin-     Ending
                                                                 ning

 Gonzales CV                         Expert BMOULTON-           003120     003126
                                              20-109

 Gonzales Testimony List             Expert BMOULTON-           003127     003140
                                              20-109

 Gonzales Retention Agree-           Expert BMOULTON-           003141     003150
 ment (B. Moulton)                            20-109



 8.   Gerald Casenave, Ph.D.

      Areas of Expertise: Vocational Economics and Rehabilitation Counseling

      Dr. Gerald Casenave is board-certified in Psychological Disabilities Evalua-
tion by the American College of Forensic Examiners. He is a Licensed Psychologist
in the State of Texas and a Certified Rehabilitation Counselor. Dr. Casenave earned
a Ph.D. in Clinical Psychology University of Texas Southwestern Medical Center
from Dallas, Texas, an M.S. in Rehabilitation Counseling from Southern Illinois
University, a B.A. in Philosophy from Pomona College, Claremont, California, both
an M.A. and a Ph.D. in Philosophy from Vanderbilt University, conducted post-doc-
toral studies at University of Nevada at Las Vegas in Business Valuation, Princi-
ples of Economics for Occupational Professionals, and Applied Economics for Voca-
tional Rehabilitation Professionals, and has attended 450 hours in a Psychopharma-
cology Post-Doctoral Training Program at Texas A & M University. For a more de-
tailed summary of Dr. Casenave’s skills, training, education, experience, and
knowledge, please see his curriculum vitae, which is attached as noted in the chart
below and is incorporated by reference into this designation.




                                     Page 46 of 147
      Dr. Casenave will testify as to any vocational economic assessments, voca-
tional rehabilitation, and related issues in this case for the Plaintiffs in the cases

identified below. He will testify to any subject on which he has factual knowledge or
is within his area of expertise. He will testify regarding any opinion or fact or issue
raised by the Defendant, its employees, any of Defendant’s witnesses, or any De-
fense expert within his area of expertise.

      His opinions are based on interviews with Plaintiffs and review of documents
related to his areas of expertise, such as medical records, Social Security earnings
history, W-2’s, tax returns, which are identified in the reports referenced in the
chart below, testimony taken and to be taken in this case, any specific literature he
may have relied upon, and his education, training, and experience.

      At this time, Plaintiffs have no further knowledge of the mental impressions,
opinions and facts known to this expert other than those contained in his reports.
For a more detailed discussion of his opinions and bases for those opinions, please
see his reports, which are attached as noted in the chart below and are incorporated
by reference into this designation. Dr. Casenave is available for deposition and De-
fendant may examine him for a more detailed explanation of his opinions and basis
for those opinions relating to this case. Once he has given deposition or other testi-
mony in this case, Plaintiffs incorporate such testimony by reference into this desig-
nation.

      A list of the cases Dr. Casenave has testified in either by deposition or trial,
as well as his fee schedule, are attached as noted in the chart below and are incor-
porated by reference into this designation.

      Dr. Casenave reserves the right to use any exhibits previously produced by
Plaintiffs, any part or part of his expert report or cited literature, any exhibits that



                                       Page 47 of 147
have or will be exchanged in discovery, and any documents that he brings with him
to his deposition. Dr. Casenave also reserves the right to use summary tables to de-

scribe his opinions. Dr. Casenave may also use the photos and videos taken by him
or his staff which are produced as part of the reports referenced below.


          Description               Type        Case #        Bates Be-     Bates
                                                               ginning     Ending

                              5:19-cv-00691 (Braden)

                             Estate of Keith Braden

 Casanave Report (Keith           Expert      KBRADEN-          000266     000301
 Braden)                                        19-691

 Casenave CV                      Expert      KBRADEN-          000302     000313
                                                19-691

 Casenave Testimony List          Expert      KBRADEN-          000314     000351
                                                19-691

 Casenave Fee Agreement           Expert      KBRADEN-          000352     000353
                                                19-691

                                 Elizabeth Braden

 Casenave Report (Keith           Expert      EBRADEN-          000475     000510
 Braden)                                        19-691

 Casenave CV                      Expert      EBRADEN-          000511     000522
                                                19-691

 Casenave Testimony List          Expert      EBRADEN-          000523     000560
                                                19-691

 Casenave Fee Agmnt               Expert      EBRADEN-          000561     000562
                                                19-691

                            Estate of Robert Corrigan

 Casenave Report (Robert          Expert      RCORRI-           000699     000734
 Corrigan)                                   GAN-19-691




                                     Page 48 of 147
       Description          Type        Case #    Bates Be-    Bates
                                                   ginning    Ending

Casenave CV                Expert     RCORRI-      000735     000746
                                     GAN-19-691

Casenave Testimony List    Expert     RCORRI-      000747     000784
                                     GAN-19-691

Casenave Fee Agreement     Expert     RCORRI-      000785     000786
                                     GAN-19-691

                      Estate of Shani Corrigan

Casenave Report (Robert    Expert     SCORRI-      000422     000457
Corrigan)                            GAN-19-691

Casenave CV                Expert     SCORRI-      000458     000469
                                     GAN-19-691

Casenave Testimony List    Expert     SCORRI-      000470     000507
                                     GAN-19-691

Casenave Fee Agreement     Expert     SCORRI-      000508     000509
                                     GAN-19-691

                      Estate of Robert Marshall

Casenave Report (R. Mar-   Expert      RMAR-       000304     000339
shall)                                SHALL-19-
                                        691

Casenave CV                Expert      RMAR-       000340     000351
                                      SHALL-19-
                                        691

Casenave Testimony List    Expert      RMAR-       000352     000389
                                      SHALL-19-
                                        691

Casenave Fee Agreement     Expert      RMAR-       000390     000391
                                      SHALL-19-
                                        691

                      Estate of Karen Marshall




                              Page 49 of 147
       Description           Type       Case #    Bates Be-    Bates
                                                   ginning    Ending

Casenave Report (K. Mar-    Expert     KMAR-       000312     000347
shall)                                SHALL-19-
                                        691

Casenave CV                 Expert     KMAR-       000348     000359
                                      SHALL-19-
                                        691

Casenave Testimony List     Expert     KMAR-       000360     000397
                                      SHALL-19-
                                        691

Casenave Fee Agreement      Expert     KMAR-       000398     000399
                                      SHALL-19-
                                        691

                           Zachary Poston

Casenave Report (Z.         Expert    ZPOSTON-     003684     003720
Poston)                                 19-691

Casenave CV                 Expert    ZPOSTON-     003721     003732
                                        19-691

Casenave Testimony List     Expert    ZPOSTON-     003733     003770
                                        19-691

Casenave Fee Schedule       Expert    ZPOSTON-     003771     003772
                                        19-691

                        Estate of Peggy Warden

Casenave Report (P. War-    Expert   PWARDEN-      000269     000304
den)                                   19-691

Casenave CV                 Expert   PWARDEN-      000305     000316
                                       19-691

Casenave Testimony List     Expert   PWARDEN-      000317     000354
                                       19-691

Casenave Fee Agreement      Expert   PWARDEN-      000355     000356
                                       19-691




                              Page 50 of 147
          Description               Type          Case #        Bates Be-      Bates
                                                                 ginning      Ending

                            Elizabeth Braden obo Z.Z.

 Casenave Report (Z.               Expert ZZAVALA-19-             010686      010722
 Zavala)                                      691

 Casenave CV                       Expert ZZAVALA-19-             010723      010734
                                              691

 Casenave Testimony List           Expert ZZAVALA-19-             010735      010772
                                              691

 Casenave Fee Agmnt                Expert ZZAVALA-19-             010773      010774
                                              691



 9.   Keith Wm. Fairchild, Ph.D.

      Areas of Expertise: Economics and Finance

      Keith Wm. Fairchild, Ph.D. is an expert in economic and financial analysis.
He received his doctoral degree in finance from the University of Texas at Austin.
Dr. Fairchild is a recently retired Professor of Finance at the University of Texas at
San Antonio, having held several distinguished positions during his tenure, includ-
ing Director of Entrepreneurship Programs, Acting Associate Dean of Graduate
Studies and Research, Department Chair, and Director of the MBA Program. For a
more detailed summary of Dr. Fairchild’s skills, training, education, experience, and
knowledge, please see his curriculum vitae that is attached as noted in the chart be-
low and is incorporated by reference into this designation.

      Dr. Fairchild will testify as to any economic or financial in this case for the
Plaintiffs in the cases identified below. He will testify as to any subject on which he
has factual knowledge or is within his area of expertise. He will testify regarding




                                      Page 51 of 147
any opinion or fact or issue raised by the Defendant, its employees, any of Defend-
ant’s witnesses, or any Defense expert within his area of expertise. His expected tes-

timony will address damage issues surrounding the facts that are the subject of this
lawsuit. His opinions are based on a review of testimony taken and to be taken in
this case, a list of documents described in his expert report, any specific literature
he may have relied upon, and his education, training, skills, knowledge and experi-
ence including the documents attached to Dr. Fairchild’s reports. Dr. Fairchild has
reviewed the materials listed in his reports.

      At this time, Plaintiffs have no further knowledge of the mental impressions,
opinions and facts known to this expert other than those contained in his reports.
For a more detailed discussion of his opinions and bases for those opinions, please
see his reports, which are attached as noted in the chart below and are incorporated
by reference into this designation. Dr. Fairchild is available for deposition and De-
fendant may examine him for a more detailed explanation of his opinions and basis
for those opinions relating to this case. Once he has given deposition or other testi-
mony in this case, Plaintiffs incorporate such testimony by reference into this desig-
nation.

      A list of the cases Dr. Fairchild has testified in either by deposition or trial,
as well as his fee schedule, are attached as noted in the chart below and are incor-
porated by reference into this designation.

      Dr. Fairchild reserves the right to use any exhibits previously produced by
Plaintiffs, any part or part of his expert report or cited literature, any exhibits that
have or will be exchanged in discovery, and any documents that he brings with him
to his deposition. Dr. Fairchild also reserves the right to use summary tables to de-
scribe his opinions.



                                       Page 52 of 147
        Description              Type         Case #   Bates     Bates
                                                       Begin-   Ending
                                                        ning

                            5:18-cv-00712 (Vidal)

Fairchild LCP Report (Mar-       Expert       18-712   006790   006828
garette Vidal)

Fairchild CV                     Expert       18-712   006829   006834

Fairchild Fee Schedule           Expert       18-712   006835   006835

Fairchild Testimony List         Expert       18-712   006836   006851

                           5:18-cv-00949 (McNulty)

Fairchild LCP Report (HM)        Expert       18-949   004364   004416

Fairchild LCP Report (JM)        Expert       18-949   004417   004463

Fairchild Report (Tara           Expert       18-949   004464   004478
McNulty)

Fairchild CV                     Expert       18-949   004479   004484

Fairchild Fee Schedule           Expert       18-949   004485   004485

Fairchild Testimony List         Expert       18-949   004486   004501

                            5:19-cv-00289 (Ward)

Fairchild LCP Report (R.W.)      Expert       19-289   008294   008385

Fairchild CV                     Expert       19-289   008386   008391

Fairchild Fee Schedule           Expert       19-289   008392   008392

Fairchild Invoice                Expert       19-289   008393   008394

Fairchild Testimony List         Expert       19-289   008395   008410

                           5:19-cv-00691 (Braden)

                              Deborah Braden




                                  Page 53 of 147
        Description              Type        Case #   Bates     Bates
                                                      Begin-   Ending
                                                       ning

Fairchild LCP Report (Debo-     Expert    DBRADEN-    002857   002906
rah Braden)                                 19-691

Fairchild CV                    Expert    DBRADEN-    002907   002912
                                            19-691

Fairchild Testimony List        Expert    DBRADEN-    002913   002928
                                            19-691

Fairchild Fee Schedule          Expert    DBRADEN-    002929   002929
                                            19-691

                           Estate of Keith Braden

Fairchild Earnings Report       Expert    KBRADEN-    000354   000371
(Keith Braden)                              19-691

Fairchild CV                    Expert    KBRADEN-    000372   000377
                                            19-691

Fairchild Testimony List        Expert    KBRADEN-    000378   000393
                                            19-691

Fairchild Fee Schedule          Expert    KBRADEN-    000394   000394
                                            19-691

                             Elizabeth Braden

Fairchild Earnings Report       Expert    EBRADEN-    000563   000580
(Keith Braden)                              19-691

Fairchild CV                    Expert    EBRADEN-    000581   000586
                                            19-691

Fairchild Testimony List        Expert    EBRADEN-    000587   000602
                                            19-691

Fairchild Fee Schedule          Expert    EBRADEN-    000603   000603
                                            19-691

                            Benjamin Corrigan




                                 Page 54 of 147
        Description              Type        Case #    Bates     Bates
                                                       Begin-   Ending
                                                        ning

Fairchild Report (B. Corri-     Expert     BCORRI-     000462   000480
gan)                                      GAN-19-691

Fairchild CV                    Expert     BCORRI-     000481   000486
                                          GAN-19-691

Fairchild Fee Schedule          Expert     BCORRI-     000487   000487
                                          GAN-19-691

Fairchild Testimony List        Expert     BCORRI-     000488   000503
                                          GAN-19-691

                         Estate of Robert Corrigan

Fairchild Earnings Report       Expert     RCORRI-     000787   000802
(R. Corrigan)                             GAN-19-691

Fairchild CV                    Expert     RCORRI-     000803   000808
                                          GAN-19-691

Fairchild Testimony List        Expert     RCORRI-     000809   000824
                                          GAN-19-691

Fairchild Fee Schedule          Expert     RCORRI-     000825   000825
                                          GAN-19-691

                         Estate of Shani Corrigan

Fairchild Earnings Report       Expert     SCORRI-     000510   000525
(R. Corrigan)                             GAN-19-691

Fairchild CV                    Expert     SCORRI-     000526   000531
                                          GAN-19-691

Fairchild Testimony List        Expert     SCORRI-     000532   000547
                                          GAN-19-691

Fairchild Fee Schedule          Expert     SCORRI-     000548   000548
                                          GAN-19-691

                              Preston Corrigan




                                 Page 55 of 147
        Description             Type         Case #    Bates     Bates
                                                       Begin-   Ending
                                                        ning

Fairchild Report (B. Corri-     Expert     PCORRI-     000645   000663
gan)                                      GAN-19-691

Fairchild CV                    Expert     PCORRI-     000664   000669
                                          GAN-19-691

Fairchild Fee Schedule          Expert     PCORRI-     000670   000670
                                          GAN-19-691

Fairchild Testimony List        Expert     PCORRI-     000671   000686
                                          GAN-19-691

                         Estate of Robert Marshall

Fairchild Earnings Report       Expert     RMAR-       000392   000407
(R. Marshall)                             SHALL-19-
                                            691

Fairchild CV                    Expert     RMAR-       000408   000413
                                          SHALL-19-
                                            691

Fairchild Testimony List        Expert     RMAR-       000414   000429
                                          SHALL-19-
                                            691

Fairchild Fee Schedule          Expert     RMAR-       000430   000430
                                          SHALL-19-
                                            691

                         Estate of Karen Marshall

Fairchild Earnings Report       Expert     KMAR-       000400   000415
(K. Marshall)                             SHALL-19-
                                            691

Fairchild CV                    Expert     KMAR-       000416   000421
                                          SHALL-19-
                                            691




                                 Page 56 of 147
        Description             Type         Case #   Bates     Bates
                                                      Begin-   Ending
                                                       ning

Fairchild Testimony List        Expert     KMAR-      000422   000437
                                          SHALL-19-
                                            691

Fairchild Fee Schedule          Expert     KMAR-      000438   000438
                                          SHALL-19-
                                            691

                              Zachary Poston

Fairchild Earnings Report       Expert    ZPOSTON-    003819   003839
(Z. Poston)                                 19-691

Fairchild LCP Report (Z.        Expert    ZPOSTON-    003840   003918
Poston)                                     19-691

Fairchild CV                    Expert    ZPOSTON-    003919   003924
                                            19-691

Fairchild Testimony List        Expert    ZPOSTON-    003925   003940
                                            19-691

Fairchild Fee Schedule          Expert    ZPOSTON-    003941   003941
                                            19-691

                         Estate of Peggy Warden

Fairchild Earnings Report       Expert    PWARDEN-    000357   000364
(P. Warden)                                 19-691

Fairchild CV                    Expert    PWARDEN-    000365   000370
                                            19-691

Fairchild Testimony List        Expert    PWARDEN-    000371   000386
                                            19-691

Fairchild Fee Schedule          Expert    PWARDEN-    000387   000387
                                            19-691

                         Elizabeth Braden obo Z.Z.

Fairchild LCP Report (Z.Z.)     Expert ZZAVALA-19-    010821   010918
                                           691



                                 Page 57 of 147
        Description              Type        Case #    Bates     Bates
                                                       Begin-   Ending
                                                        ning

Fairchild Earnings Report       Expert ZZAVALA-19-     010919   010933
(Z.Z.)                                     691

Fairchild CV                    Expert ZZAVALA-19-     010934   010939
                                           691

Fairchild Testimony List        Expert ZZAVALA-19-     010940   010955
                                           691

Fairchild Fee Schedule          Expert ZZAVALA-19-     010956   010956
                                           691

                         5:19-cv-00706 (Lookingbill)

Fairchild LCP PV Report         Expert       19-706    001619   001641
(Lookingbill)

Fairchild LCP PV Report         Expert       19-706    001642   001666
(R.T.)

Fairchild CV                    Expert       19-706    001667   001672

Fairchild Fee Schedule          Expert       19-706    001673   001673

Fairchild Testimony List        Expert       19-706    001674   001689

                            5:19-cv-00714 (Solis)

Fairchild LCP Report            Expert       19-714    001108   001141
(Joaquin Ramirez)

Fairchild LCP Report (Ro-       Expert       19-714    001142   001187
sanne Solis)

Fairchild CV                    Expert       19-714    001188   001193

Fairchild Fee Schedule          Expert       19-714    001194   001194

Fairchild Testimony List        Expert       19-714    001195   001210

                         5:19-cv-00715 (McKenzie)




                                 Page 58 of 147
        Description              Type        Case #   Bates     Bates
                                                      Begin-   Ending
                                                       ning

Fairchild LCP Report (Mar-      Expert       19-715   000826   000863
garet McKenzie)

Fairchild CV                    Expert       19-715   000864   000869

Fairchild Fee Schedule          Expert       19-715   000870   000870

Fairchild Testimony List        Expert       19-715   000871   000886

                           5:19-cv-00806 (Macias)

Fairchild LCP PV Report         Expert       19-806   014002   014071
(Juan Macias)

Fairchild CV                    Expert       19-806   014072   014077

Fairchild Fee Schedule          Expert       19-806   014078   014078

Fairchild Testimony List        Expert       19-806   014079   014094

                         5:19-cv-00972 (McMahan)

                            Chancie McMahan

Fairchild LCP Report (R.        Expert    McMAHAN     008124   008215
Ward)                                       19-972

Fairchild CV                    Expert    McMAHAN     008216   008221
                                            19-972

Fairchild Fee Schedule          Expert    McMAHAN     008222   008222
                                            19-972

Fairchild Invoice               Expert    McMAHAN     008223   008224
                                            19-972

Fairchild Testimony List        Expert    McMAHAN     008225   008240
                                            19-972

                      5:20-cv-00109-XR (Braden II)

                             Brenda Moulton




                                 Page 59 of 147
           Description               Type          Case #       Bates       Bates
                                                                Begin-     Ending
                                                                 ning

 Fairchild LCP Report (B.           Expert BMOULTON-            002936      002984
 Moulton)                                    20-109

 Fairchild CV                       Expert BMOULTON-            002985      002990
                                             20-109

 Fairchild Testimony List           Expert BMOULTON-            002991      003006
                                             20-109

 Fairchild Fee Schedule             Expert BMOULTON-            003007      003007
                                             20-109



10.   Sharmila Dissanaike, MD FACS FCCM

      Areas of Expertise: Medical care and costs

      Dr. Sharmila Dissanaike is a practicing Emergency Room and double-Board-

Certified Trauma Surgeon, having been certified by the American Board of Surgery
in both General Surgery and Surgical Critical Care. Dr. Dissanaike is the Chair of
the Department of Surgery at Texas Tech University Health Sciences Center and
Chief of Surgery at University Medical Center. She holds current full and unre-
stricted medical licensure in Texas. Dr. Dissanaike obtained her M.B.B.S (MD) from

University of Sydney, Australia, graduating Summa cum Laude, and completed her
bachelor’s and advanced level training in Biological Sciences at Methodist College in
Colombo Sri Lanka, graduating as Valedictorian. For a more detailed summary of
Dr. Dissanaike’s skills, training, education, experience, and knowledge, please see
his curriculum vitae, which is attached as noted in the chart below and is incorpo-
rated by reference into this designation.




                                      Page 60 of 147
      Dr. Dissanaike will testify as to the reasonableness and necessity of the past
medical care and costs for the Plaintiffs in the cases identified below, and related is-

sues in this case. She will testify to any subject on which he has factual knowledge
or is within her area of expertise. She will testify regarding any opinion or fact or
issue raised by the Defendant, its employees, any of Defendant’s witnesses, or any
Defense expert within her area of expertise.

      Dr. Dissanaike’s opinions are based on reviews of medical and billing records,
medical illustrations of injuries, testimony taken and to be taken in this case, any
specific literature she may have relied upon, and her education, training, and expe-
rience.

      At this time, Plaintiffs have no further knowledge of the mental impressions,
opinions and facts known to this expert other than those contained in her reports.
For a more detailed discussion of his opinions and bases for those opinions, please
see her reports, which are attached as noted in the chart below and are incorporated
by reference into this designation. Dr. Dissanaike is available for deposition and De-
fendant may examine her for a more detailed explanation of her opinions and basis
for those opinions relating to this case. Once she has given deposition or other testi-
mony in this case, Plaintiffs incorporate such testimony by reference into this desig-
nation.

      A list of the cases Dr. Dissanaike has testified in either by deposition or trial,
as well as her fee schedule, are attached as noted in the chart below and are incor-
porated by reference into this designation.

      Dr. Dissanaike reserves the right to use any exhibits previously produced by
Plaintiffs, any part or part of her expert report or cited literature, any exhibits that
have or will be exchanged in discovery, and any documents that she brings with her



                                       Page 61 of 147
to her deposition. Dr. Dissanaike also reserves the right to use summary tables to
describe her opinions.


           Description                Type         Case #        Bates      Bates
                                                                 Begin-    Ending
                                                                  ning

                              5:18-cv-00712 (Vidal)

 Dissanaike Report (Mar-             Expert           18-712     006745    006746
 garette Vidal)

 Dissanaike CV                       Expert           18-712     006747    006787

 Dissanaike Fee Schedule             Expert           18-712     006788    006788

 Dissanaike Testimony List           Expert           18-712     006789    006789

                             5:18-cv-00949 (McNulty)

 Dissanaike Report (HM)              Expert           18-949     004317    004318

 Dissanaike Report (JM)              Expert           18-949     004319    004320

 Dissanaike CV                       Expert           18-949     004321    004361

 Dissanaike Fee Schedule             Expert           18-949     004362    004362

 Dissanaike Testimony List           Expert           18-949     004363    004363

                              5:19-cv-00184 (Brown)

 Cover Ltr for Dr. Dissanaike        Expert           19-184     001638    001638

 Dr. Dissanaike – CV                 Expert           19-184     001639    001679

 Dr. Dissanaike – Testimony          Expert           19-184     001680    001680
 List

 Dr. Dissanaike Rpt [F.              Expert           19-184     001690    001691
 Brown]

 Dissanaike - Legal Fees             Expert           19-184     001696    001696
 Schedule

                             5:19-cv-00691 (Braden)



                                     Page 62 of 147
         Description               Type        Case #   Bates     Bates
                                                        Begin-   Ending
                                                         ning

                             Deborah Braden

Dissanaike Report (Deborah        Expert    DBRADEN-    002812   002813
Braden)                                       19-691

Dissanaike CV                     Expert    DBRADEN-    002814   002854
                                              19-691

Dissanaike Testimony List         Expert    DBRADEN-    002855   002855
                                              19-691

Dissanaike Fee Schedule           Expert    DBRADEN-    002856   002856
                                              19-691

                              Zachary Poston

Dissanaike Report (Z. Poston)     Expert    ZPOSTON-    003773   003775
                                              19-691

Dissanaike CV                     Expert    ZPOSTON-    003776   003816
                                              19-691

Dissanaike Testimony List         Expert    ZPOSTON-    003817   003817
                                              19-691

Dissanaike Fee Schedule           Expert    ZPOSTON-    003818   003818
                                              19-691

                       Elizabeth Braden obo Z.Z.

Dissanaike Report (Z.Z.)          Expert     ZZAVALA-   010775   010777
                                               19-691

Dissanaike CV                     Expert     ZZAVALA-   010778   010818
                                               19-691

Dissanaike Testimony List         Expert     ZZAVALA-   010819   010819
                                               19-691

Dissanaike Fee Schedule           Expert     ZZAVALA-   010820   010820
                                               19-691

                            5:19-cv-00714 (Solis)




                                 Page 63 of 147
        Description               Type        Case #       Bates     Bates
                                                           Begin-   Ending
                                                            ning

Dissanaike Report (Joaquin       Expert           19-714   001062   001062
Ramirez)

Dissanaike Report (Rosanne       Expert           19-714   001063   001064
Solis)

Dissanaike CV                    Expert           19-714   001065   001105

Dissanaike Fee Schedule          Expert           19-714   001106   001106

Dissanaike Testimony List        Expert           19-714   001107   001107

                         5:19-cv-00715 (McKenzie)

Dissanaike Report (Margaret      Expert           19-715   000782   000782
McKenzie)

Dissanaike CV                    Expert           19-715   000783   000823

Dissanaike Fee Schedule          Expert           19-715   000824   000824

Dissanaike Testimony List        Expert           19-715   000825   000825

                        5:20-cv-00109-XR (Braden II)

                              Robert Braden

Dissanaike Rpt (R. Braden)       Expert     RBRADEN-       000273   000273
                                              20-109

Dissanaike CV                    Expert     RBRADEN-       000274   000314
                                              20-109

Dissanaike Testimony List        Expert     RBRADEN-       000315   000315
                                              20-109

Dissanaike Fee Schedule          Expert     RBRADEN-       000316   000316
                                              20-109

                             Brenda Moulton

Dissanaike Report (B.            Expert    BMOULTON        002891   002892
Moulton)                                     -20-109




                                 Page 64 of 147
           Description                  Type          Case #        Bates       Bates
                                                                    Begin-     Ending
                                                                     ning

 Dissanaike CV                         Expert      BMOULTON         002893     002933
                                                     -20-109

 Dissanaike Testimony List             Expert      BMOULTON         002934     002934
                                                     -20-109

 Dissanaike Fee Schedule               Expert      BMOULTON         002935     002935
                                                     -20-109



11.   Katy Fowler Sutton, PsyD, LSSP

      Area of Expertise: Clinical psychology

      Dr. Katy Sutton has a PsyD in clinical psychology and is an active, licensed
clinical psychologist in the State of Texas. Dr. Sutton is also a licensed specialist in
school psychology in Texas. Dr. Sutton earned her B.A. in Psychology from the Uni-
versity of Texas at Arlington, and her M.S. and PsyD in Clinical Psychology from
Baylor University. For a more detailed summary of Dr. Sutton’s skills, training, ed-
ucation, experience, and knowledge, please see her curriculum vitae that is attached
as noted in the chart below and is incorporated by reference into this designation.

      Dr. Sutton will testify as to any psychological issues in this case for the Plain-
tiffs in the cases identified below. She will testify to any subject on which she has
factual knowledge or is within her area of expertise. She will testify regarding any
opinion or fact or issue raised by the Defendant, its employees, any of Defendant’s
witnesses, or any Defense expert within her area of expertise.

      Dr. Sutton’s opinions are based on interviews, testing and evaluations of the
Plaintiffs as identified in the reports referenced in the chart below, which also




                                       Page 65 of 147
reference the records she reviewed, such as Plaintiffs’ health care records, deposi-
tions, academic records, testimony taken and to be taken in this case, any specific

literature she may have relied upon, and her education, training, and experience.

      At this time, Plaintiffs have no further knowledge of the mental impressions,
opinions and facts known to this expert other than those contained in her reports.
For a more detailed discussion of Dr. Sutton’s opinions and bases for those opinions,
please see her reports, which are attached as noted in the chart below and are incor-
porated by reference into this designation. Dr. Sutton is available for deposition and
Defendant may examine her for a more detailed explanation of her opinions and ba-
sis for those opinions relating to this case. Once she has given deposition or other
testimony in this case, Plaintiffs incorporate such testimony by reference into this
designation.

      A list of the cases Dr. Sutton has testified in either by deposition or trial, as
well as her fee schedule, are attached as noted in the chart below and are incorpo-
rated by reference into this designation.

      Dr. Sutton reserves the right to use any exhibits previously produced by
Plaintiffs, any part or part of her expert report or cited literature, any exhibits that
have or will be exchanged in discovery, and any documents that she brings with her
to her deposition. Dr. Sutton also reserves the right to use summaries to describe
her opinions.

           Description                  Type          Case #        Bates       Bates
                                                                    Begin-     Ending
                                                                     ning

                             5:18-cv-00555 (Holcombe)

 Sutton Report (Claryce Hol-           Expert           18-555      000168     000179
 combe)



                                       Page 66 of 147
        Description              Type        Case #       Bates     Bates
                                                          Begin-   Ending
                                                           ning

Sutton Report (Joe Hol-         Expert           18-555   000180   000192
combe)

Sutton CV                       Expert           18-555   000193   000197

Sutton Fee Schedule             Expert           18-555   000198   000198

Sutton Testimony List           Expert           18-555   000199   000202

PTSD Illustration               Expert           18-555   000221   000221

                          5:18-cv-00944 (Ramsey)

Sutton Report (Gary Ramsey)     Expert           18-944   000067   000077

Sutton Report (Ronald Ram-      Expert           18-944   000078   000088
sey, Jr.)

Sutton CV                       Expert           18-944   000089   000093

Sutton Testimony List           Expert           18-944   000094   000097

Sutton Fee Schedule             Expert           18-944   000098   000098

PTSD Illustration               Expert           18-944   000116   000116

                          5:19-cv-00805 (Curnow)

Sutton Report (Fred Curnow)     Expert           19-805   000041   000051

Sutton Report (Kathleen Cur-    Expert           19-805   000052   000063
now)

Sutton CV                       Expert           19-805   000064   000068

Sutton Fee Schedule             Expert           19-805   000069   000069

Sutton Testimony List           Expert           19-805   000070   000073

PTSD Illustration               Expert           19-805   000074   00074

                          5:19-cv-00806 (Macias)

PTSD Illustration               Expert           19-806   014255   014255




                                Page 67 of 147
           Description                 Type       Case #       Bates     Bates
                                                               Begin-   Ending
                                                                ning

Sutton Report (Jennifer               Expert          19-806   014259   014268
Macias)

Sutton CV                             Expert          19-806   014269   014273

Sutton Fee Schedule                   Expert          19-806   014274   014274

Sutton Testimony List                 Expert          19-806   014275   014278

Sutton Report (Juan Macias)           Expert          19-806   014279   014289

                           5:19-cv-01318 (Holcombe II)

PTSD Illustration                     Expert      19-1318      000185   000185

Sutton CV                             Expert      19-1318      000220   000224

Sutton Fee Schedule                   Expert      19-1318      000225   000225

Sutton Testimony List                 Expert      19-1318      000226   000229

Sutton Report (John Porter            Expert      19-1318      000230   000241
Holcombe)

      5:20-cv-00368 (John Porter Holcombe ANF/Ind Admin Hill Children)

PTSD Illustration                     Expert          20-368   000504   000504

Sutton CV                             Expert          20-368   000508   000512

Sutton Fee Schedule                   Expert          20-368   000513   000513

Sutton Testimony List                 Expert          20-368   000514   000517

Sutton Report (PJH)                   Expert          20-368   000847   000857

Sutton Report (EJH)                   Expert          20-368   000858   000867




12.    Mary Kennington, Ph.D.

       Area of Expertise: Clinical psychology




                                     Page 68 of 147
      Dr. Mary Kennington is a licensed psychologist providing trauma and grief
therapy to Farida Brown. Dr. Kennington earned her Ph.D. in Clinical Psychology

from Brigham Young University. She interned at Baylor College of Medicine. Her
doctoral fellowship was completed through the University of Texas Medical School,
Houston. She has been licensed in the State of Texas since 1995. For a more de-
tailed summary of Dr. Kennington’s skills, training, education, experience, and
knowledge, please see her curriculum vitae that is attached as noted in the chart
below and is incorporated by reference into this designation.

      Dr. Kennington will testify as to any psychological issues in this case for
Plaintiff Farida Brown in the case identified below. She will testify to any subject on
which she has factual knowledge or is within her area of expertise. She will testify
regarding any opinion or fact or issue raised by the Defendant, its employees, any of
Defendant’s witnesses, or any Defense expert within her area of expertise.

      Dr. Kennington’s opinions are based on interviews, testing and evaluations of
Plaintiff Farida Brown as identified in the report and records referenced in the
chart below, which also reference the records she reviewed, such as Plaintiffs’
health care records, testimony taken and to be taken in this case, any specific litera-
ture she may have relied upon, and her education, training, and experience.

      At this time, Plaintiffs have no further knowledge of the mental impressions,
opinions and facts known to this expert other than those contained in her report.
For a more detailed discussion of Dr. Kennington’s opinions and bases for those
opinions, please see her report, which is attached as noted in the chart below and is
incorporated by reference into this designation. Dr. Kennington is available for dep-
osition and Defendant may examine her for a more detailed explanation of her opin-
ions and basis for those opinions relating to this case. Once she has given deposition



                                      Page 69 of 147
or other testimony in this case, Plaintiffs incorporate such testimony by reference
into this designation.

      Dr. Kennington has not testified either by deposition or trial, so no testimony
list is provided. Her billing is attached as noted in the chart below and incorporated
by reference into this designation.

      Dr. Kennington reserves the right to use any exhibits previously produced by
Plaintiffs, any part or part of her expert report or cited literature, any exhibits that
have or will be exchanged in discovery, and any documents that she brings with her
to her deposition. Dr. Kennington also reserves the right to use summaries to de-
scribe her opinions.

          Description                 Type        Case #        Bates          Bates
                                                              Beginning       Ending

                               5:19-cv-00184 (Brown)

Kennington Records [F.                Medi-       19-184        001606        001636
Brown]                                 cal

Dr. Kennington – CV                   Expert      19-184        001688        001689

Dr. Kennington Report [F.             Expert      19-184        001692        001695
Brown]

Dr. Kennington Billing [F.            Expert      19-184        001829        001831
Brown as of 3.12.20]




13.   Jacqueline Valencia Mendez, M.R.C., L.P.C., C.R.C., C.L.C.P.

      Areas of Expertise: Vocational Economic Analysis

      Jacqueline Valencia Mendez is a Licensed Professional Counselor, Certified
Rehabilitation Counselor, and Certified Life Care Planner. Ms. Mendez earned her



                                       Page 70 of 147
Bachelor of Science in Psychology from University of Houston, her Master in Reha-
bilitation Counseling from Texas Tech University, her Life Care Planning Certifica-

tion from University of Florida/MediPro and completed her Licensed Professional
Counselor training at University of Houston Clear Lake. For a more detailed sum-
mary of Ms. Mendez’s skills, training, education, experience, and knowledge, please
see his curriculum vitae, which is attached as noted in the chart below and is incor-
porated by reference into this designation.

      Ms. Mendez will testify as to any vocational economic assessments, voca-
tional rehabilitation, analysis of wage-earning capacity, and related issues for
Plaintiff Minor R.W. in the cases identified below. She will testify to any subject on
which she has factual knowledge or is within her area of expertise. She will testify
regarding any opinion or fact or issue raised by the Defendant, its employees, any of
Defendant’s witnesses, or any Defense expert within his area of expertise.

      Her opinions are based on interviews with Plaintiffs Minor R.W. and Chancie
McMahan, a review of documents related to her areas of expertise, such as medical
records, academic records, and other expert reports, which are identified in the re-
port referenced in the chart below, testimony taken and to be taken in this case, any
specific literature she may have relied upon, and her education, training, and expe-
rience.

      At this time, Plaintiffs have no further knowledge of the mental impressions,
opinions and facts known to this expert other than those contained in her report.
For a more detailed discussion of his opinions and bases for those opinions, please
see his reports, which are attached as noted in the chart below and are incorporated
by reference into this designation. Ms. Mendez is available for deposition and De-
fendant may examine him for a more detailed explanation of her opinions and basis



                                      Page 71 of 147
for those opinions relating to this case. Once she has given deposition or other testi-
mony in this case, Plaintiffs incorporate such testimony by reference into this desig-

nation.

      A list of the cases Ms. Mendez has testified in either by deposition or trial, as
well as her fee schedule, are attached as noted in the chart below and are incorpo-
rated by reference into this designation.

      Ms. Mendez reserves the right to use any exhibits previously produced by
Plaintiffs, any part or part of her expert report or cited literature, any exhibits that
have or will be exchanged in discovery, and any documents that she brings with her
to her deposition. Ms. Mendez also reserves the right to use summary tables to de-
scribe her opinions.

           Description                 Type        Case #        Bates Be-      Bates
                                                                  ginning      Ending

                                5:19-cv-00289 (Ward)

 Mendez Report (R. Ward)              Expert        19-289        008436       008445

 Mendez CV                            Expert        19-289        008446       008447

 Mendez Fee Schedule                  Expert        19-289        008448       008448

 Mendez Testimony List                Expert        19-289        008449       008453

                             5:19-cv-00972 (McMahan)

                                 Chancie McMahan

 Mendez Report (R. Ward)              Expert McMAHAN              008266       008275
                                               19-972

 Mendez CV                            Expert McMAHAN              008276       008277
                                               19-972




                                       Page 72 of 147
           Description                 Type        Case #        Bates Be-      Bates
                                                                  ginning      Ending

 Mendez Fee Schedule                  Expert McMAHAN              008278       008278
                                               19-972

 Mendez Testimony List                Expert McMAHAN              008279       008283
                                               19-972




14.   Angel Roman, M.D.

      Areas of Expertise: Life Care Planning, Physical Medicine and Rehabilitation

      Dr. Angel Roman is a Board-Certified Physical Medicine & Rehabilitation
Specialist, and a Board Certified Electrodiagnostic Medicine Specialist. He is a Cer-
tified Life Care Planner and a Certified Physician Life Care Planner. Dr. Roman
earned a B.S. in Biology from Trinity University in San Antonio and an M.D. from
the University of Texas Health Science Center at San Antonio. For a more detailed
summary of Dr. Roman’s skills, training, education, experience, and knowledge,
please see his curriculum vitae, which is attached as noted in the chart below and is
incorporated by reference into this designation.

      Dr. Roman will testify as to any rehabilitation and life care planning issues
in this case for Plaintiff Minor R.W. in the cases identified below. He will testify to
any subject on which he has factual knowledge or is within his area of expertise. He
will testify regarding any opinion or fact or issue raised by the Defendant, its em-
ployees, any of Defendant’s witnesses, or any Defense expert within his area of ex-
pertise.

      His opinions are based on an interview, evaluation, and physical examination
of Plaintiff Minor R.W. as identified in the reports referenced in the chart below,




                                       Page 73 of 147
and a review of the Plaintiff’s health care records, testimony taken and to be taken
in this case, any specific literature he may have relied upon, and his education,

training, and experience.

      At this time, Plaintiffs have no further knowledge of the mental impressions,
opinions and facts known to this expert other than those contained in his reports.
For a more detailed discussion of his opinions and bases for those opinions, please
see his reports, which are attached as noted in the chart below and are incorporated
by reference into this designation. Dr. Roman is available for deposition and De-
fendant may examine him for a more detailed explanation of his opinions and basis
for those opinions relating to this case. Once he has given deposition or other testi-
mony in this case, Plaintiffs incorporate such testimony by reference into this desig-
nation.

      A list of the cases Dr. Roman has testified in either by deposition or trial, as
well as his fee schedule, are attached as noted in the chart below and are incorpo-
rated by reference into this designation.

      Dr. Roman reserves the right to use any exhibits previously produced by
Plaintiffs, any part or part of his expert report or cited literature, any exhibits that
have or will be exchanged in discovery, and any documents that he brings with him
to his deposition. Dr. Roman also reserves the right to use summary tables to de-
scribe his opinions. Dr. Roman may also use the photos and videos taken by him or
his staff which are produced as part of the reports referenced below.

           Description                  Type        Case #       Bates Be-      Bates
                                                                  ginning      Ending

                                5:19-cv-00289 (Ward)




                                       Page 74 of 147
          Description                Type      Case #   Bates Be-    Bates
                                                         ginning    Ending

Roman Life Care Plan (R.            Expert     19-289    008454     008560
Ward)

PLCP Examination Infor-             Expert     19-289    008561     008577
mation Form (R. Ward)

Roman CV                            Expert     19-289    008578     008583

Roman Fee Agreement                 Expert     19-289    008584     008593

Roman Testimony List                Expert     19-289    008594     008610

List of R. Ward Medical Pro-        Expert     19-289    008611     008611
cedures

                           5:19-cv-00972 (McMahan)

                               Chancie McMahan

Roman Life Care Plan (R.            Expert McMAHAN       008287     008393
Ward)                                        19-972

PLCP Examination Infor-             Expert McMAHAN       008394     008410
mation Form (R. Ward)                        19-972

Roman CV                            Expert McMAHAN       008411     008416
                                             19-972

Roman Testimony List                Expert McMAHAN       008417     008433
                                             19-972

Roman Fee Agreement                 Expert McMAHAN       008434     008443
                                             19-972




15.   Kasi Bowles Howard, Psy.D.

      Area of Expertise: Clinical psychology




                                    Page 75 of 147
      Dr. Kasi Bowles Howard is a clinical psychologist in private practice and has
worked with individuals with histories of trauma for over a decade. She earned her

Masters and Psy.D. in Clinical Psychology at Regent University in Virginia Beach,
Virginia, and her B.A. in Psychology from Baylor University in Waco, Texas. For a
more detailed summary of Dr. Howard’s skills, training, education, experience, and
knowledge, please see her curriculum vitae that is attached as noted in the chart
below and is incorporated by reference into this designation.

      Dr. Howard will testify as to any psychological issues in this case for the
Plaintiffs in the cases identified below. She will testify to any subject on which she
has factual knowledge or is within her area of expertise. She will testify regarding
any opinion or fact or issue raised by the Defendant, its employees, any of Defend-
ant’s witnesses, or any Defense expert within her area of expertise.

      Dr. Howard’s opinions are based on interviews, testing and evaluations of the
Plaintiffs as identified in the reports referenced in the chart below, which also refer-
ence the records she reviewed, such as Plaintiffs’ health care records, depositions,
academic records, testimony taken and to be taken in this case, any specific litera-
ture she may have relied upon, and her education, training, and experience.

      At this time, Plaintiffs have no further knowledge of the mental impressions,
opinions and facts known to this expert other than those contained in her reports.
For a more detailed discussion of Dr. Howard’s opinions and bases for those opin-
ions, please see her reports, which are attached as noted in the chart below and are
incorporated by reference into this designation. Dr. Howard is available for deposi-
tion and Defendant may examine her for a more detailed explanation of her opin-
ions and basis for those opinions relating to this case. Once she has given deposition




                                      Page 76 of 147
or other testimony in this case, Plaintiffs incorporate such testimony by reference
into this designation.

      A list of the cases Dr. Howard has testified in either by deposition or trial, as
well as her fee schedule, are attached as noted in the chart below and are incorpo-
rated by reference into this designation.

      Dr. Howard reserves the right to use any exhibits previously produced by
Plaintiffs, any part or part of her expert report or cited literature, any exhibits that
have or will be exchanged in discovery, and any documents that she brings with her
to her deposition. Dr. Howard also reserves the right to use summaries to describe
her opinions.



           Description                 Type        Case #        Bates Be-      Bates
                                                                  ginning      Ending

       5:18-cv-00949 (McNulty) / Intervenor Ruben Rios [5:18-cv-00949]

 Howard Report (R. Rios)              Expert      RIOS-18-        000328       000335
                                                    949

 Howard CV & Testimony List           Expert      RIOS-18-        000336       000343
                                                    949

 Howard Fee Schedule                  Expert      RIOS-18-        000344       000345
                                                    949




16.   Irmo Marini, Ph.D., D.Sc., CLCP, CRC

      Areas of Expertise: Vocational Economic Analysis




                                       Page 77 of 147
      Dr. Irmo Marini is a Certified Life Care Planner, Certified Rehabilitation
Counselor, and a Social Security Vocational Expert. Dr. Marini earned his Bachelor

of Arts in Psychology and Master of Arts in Clinical Psychology from Lakehead Uni-
versity in Thunder Bay, Canada, and his Doctor of Philosophy, majoring in Rehabil-
itation, from Auburn University. For a more detailed summary of Dr. Marini’s
skills, training, education, experience, and knowledge, please see his curriculum vi-
tae, which is attached as noted in the chart below and is incorporated by reference
into this designation.

      Dr. Marini will testify as to any vocational economic assessments, vocational
rehabilitation, and related issues for Plaintiff Morgan Harris in the case identified
below. He will testify to any subject on which he has factual knowledge or is within
his area of expertise. He will testify regarding any opinion or fact or issue raised by
the Defendant, its employees, any of Defendant’s witnesses, or any Defense expert
within his area of expertise.

      His opinions are based on an interview with Plaintiff Morgan Harris and re-
view of documents related to his areas of expertise, such as medical records, which
are identified in his report referenced in the chart below, testimony taken and to be
taken in this case, any specific literature he may have relied upon, and his educa-
tion, training, and experience.

      At this time, Plaintiffs have no further knowledge of the mental impressions,
opinions and facts known to this expert other than those contained in his report.
For a more detailed discussion of his opinions and bases for those opinions, please
see his reports, which are attached as noted in the chart below and are incorporated
by reference into this designation. Dr. Marini is available for deposition and De-
fendant may examine him for a more detailed explanation of his opinions and basis



                                      Page 78 of 147
for those opinions relating to this case. Once he has given deposition or other testi-
mony in this case, Plaintiffs incorporate such testimony by reference into this desig-

nation.

      A list of the cases Dr. Marini has testified in either by deposition or trial, as
well as his fee schedule, are attached as noted in the chart below and are incorpo-
rated by reference into this designation.

      Dr. Marini reserves the right to use any exhibits previously produced by
Plaintiffs, any part or part of his expert report or cited literature, any exhibits that
have or will be exchanged in discovery, and any documents that he brings with him
to his deposition. Dr. Marini also reserves the right to use summary tables to de-
scribe his opinions.



           Description                  Type        Case #       Bates Be-      Bates
                                                                  ginning      Ending

                           5:19-cv-00506 (Kris Workman)

 Marini Report (Kris Work-            Expert        19-506         003510       003516
 man)

 Marini CV                            Expert        19-506         003517       003549

 Marini Fee Schedules                 Expert        19-506         003550       003553

 Marini Testimony List                Expert        19-506         003554       003564

                           5:19-cv-00678 (David Colbath)

 Marini Report (D. Colbath)           Expert        19-678         003995       004004

 Marini CV                            Expert        19-678         004005       004037

 Marini Fee Schedules                 Expert        19-678         004038       004041




                                       Page 79 of 147
           Description                Type        Case #       Bates Be-     Bates
                                                                ginning     Ending

 Marini Testimony List                Expert      19-678        004042       004052

               5:19-cv-00705 (Kyle Workman & Morgan Harris)

                                  Morgan Harris

 Marini Report [M. Harris]            Expert   MHARRIS-         000724       000730
                                                19-705

 Marini Fee Schedules                 Expert   MHARRIS-         000731       000734
                                                19-705

 Marini Retainer Agreement            Expert   MHARRIS-         000770       000770
                                                19-705

 Marini CV                            Expert   MHARRIS-         000771       000803
                                                19-705

 Marini Testimony List                Expert   MHARRIS-         000804       000814
                                                19-705




17.   Christopher B. Ticknor, MD

      Area of Expertise: Psychiatry

      Dr. Christopher B. Ticknor is in private practice as a psychiatrist. He is a
Diplomate in Psychiatry, having been certified by the American Board of Psychia-
try. Dr. Ticknor received his M.D. from The University of Texas Health Science
Center, San Antonio and his B.S. in Biology from Southern Methodist University in
Dallas, Texas. He serves as the Chief of the Division of Forensic Psychiatry at Uni-
versity of the Incarnate Word School of Medicine in San Antonio, Texas and Adjunct
Professor of Psychiatry at UT Health San Antonio. Dr. Ticknor also serves as the
team psychiatrist for the San Antonio Spurs. For a more detailed summary of Dr.




                                      Page 80 of 147
Ticknor’s skills, training, education, experience, and knowledge, please see his cur-
riculum vitae that is attached as noted in the chart below and is incorporated by

reference into this designation.

      Dr. Ticknor will testify as to any psychological issues in this case for the
Plaintiffs in the cases identified below. He will testify to any subject on which he
has factual knowledge or is within his area of expertise. He will testify regarding
any opinion or fact or issue raised by the Defendant, its employees, any of Defend-
ant’s witnesses, or any Defense expert within his area of expertise.

      His opinions are based on an interview and evaluation of the Plaintiffs as
identified in the reports referenced in the chart below, which also reference the rec-
ords he reviewed, such as Plaintiffs’ medical records, Diagnostic Manual of Mental
Disorders, Fifth Edition,(DSM-5), published by the American Psychiatric Associa-
tion, May 2013, testimony taken and to be taken in this case, any specific literature
he may have relied upon, and his education, training, and experience.

      At this time, Plaintiffs have no further knowledge of the mental impressions,
opinions and facts known to this expert other than those contained in his reports.
For a more detailed discussion of his opinions and bases for those opinions, please
see his reports, which are attached as noted in the chart below and are incorporated
by reference into this designation. Dr. Ticknor is available for deposition and De-
fendant may examine him for a more detailed explanation of his opinions and basis
for those opinions relating to this case. Once he has given deposition or other testi-
mony in this case, Plaintiffs incorporate such testimony by reference into this desig-
nation.

      A list of the cases Dr. Ticknor has testified in either by deposition or trial is
attached as noted in the chart below and is incorporated by reference into this



                                      Page 81 of 147
designation. Dr. Ticknor charges $575.00 per hour for forensic consulting, writing
reports and testifying in cases.

      Dr. Ticknor reserves the right to use any exhibits previously produced by
Plaintiffs, any part or part of his expert report or cited literature, any exhibits that
have or will be exchanged in discovery, and any documents that he brings with him
to his deposition. Dr. Ticknor also reserves the right to use summary tables to de-
scribe his opinions.

          Description                Type          Case #        Bates Be-      Bates
                                                                  ginning      Ending

                           5:19-cv-00506 (Kris Workman)

 Ticknor Expert Report for          Expert         19-506          002827       002835
 Kris Workman [6.10.18]

 Ticknor Expert Report for          Expert         19-506          003462       003471
 Kris Workman [12.19.19]

 Ticknor CV                         Expert         19-506          003472       003486

 Ticknor Testimony List             Expert         19-506          003487       003494

                           5:19-cv-00678 (David Colbath)

 Dr. Christopher Ticknor            Expert         19-678          002482       002488
 M.D.’s Expert Report for
 David Colbath

 Ticknor CV                         Expert         19-678          003673       003687

 Ticknor Testimony List             Expert         19-678          003688       003695

 Ticknor Report [D. Colbath         Expert         19-678          003967       003975
 12.19.19]

                5:19-cv-00705 (Kyle Workman & Morgan Harris)

                                    Kyle Workman




                                       Page 82 of 147
       Description           Type       Case #    Bates Be-    Bates
                                                   ginning    Ending

Ticknor Report [Kyle        Expert    KWORK-       000001     000007
Workman 7.24.18]                     MAN-19-705

Ticknor Report [Kyle        Expert    KWORK-       000008     000015
Workman 12.19.19]                    MAN-19-705

Ticknor CV                  Expert    KWORK-       000016     000030
                                     MAN-19-705

Ticknor Testimony List      Expert    KWORK-       000031     000038
                                     MAN-19-705

                            Morgan Harris

Ticknor Report [M. Harris   Expert    MHARRIS-     000720     000723
12.19.19]                              19-705

Ticknor CV                  Expert    MHARRIS-     000815     000829
                                       19-705

Ticknor Testimony List      Expert    MHARRIS-     000830     000837
                                       19-705

             5:19-cv-00953 (Kip Workman & Julie Workman)

                            Kip Workman

Ticknor Report (Kip Work-   Expert   KWorkman-     000002     000008
man 7.24.18)                           19-953

Ticknor CV                  Expert   KWorkman-     000009     000023
                                       19-953

Ticknor Testimony List      Expert   KWorkman-     000024     000031
                                       19-953

Ticknor Report (Kip Work-   Expert   KWorkman-     000032     000039
man 12.19.19)                          19-953

                            Julie Workman




                              Page 83 of 147
          Description               Type         Case #       Bates Be-      Bates
                                                               ginning      Ending

 Ticknor Report (Julie             Expert      JWorkman-        000002      000009
 Workman 7.23.18)                                19-953

 Ticknor Report (Julie             Expert      JWorkman-        000010      000019
 Workman 12.19.19)                               19-953

 Ticknor CV                        Expert      JWorkman-        000020      000034
                                                 19-953

 Ticknor Testimony List            Expert      JWorkman-        000035      000042
                                                 19-953

                        5:19-cv-01481 (Colbey Workman)

 Ticknor Report (Colbey            Expert       19-1481         000001      000005
 Workman)

 Ticknor CV                        Expert       19-1481         000006      000020

 Ticknor Testimony List            Expert       19-1481         000021      000028


18.   Joann Murphey, Ph.D., ABPP, FICPP

      Area of Expertise: Clinical psychology

      Dr. Joann Murphey is a clinical and forensic psychologist in private practice.
She is a diplomate in clinical psychology as determined by the Academy of Clinical
Psychology and a diplomate fellow in psychopharmacology as determined by the In-
ternational College of Prescribing Psychologists. Dr. Murphey earned her B.S. in El-
ementary Education, as well as Ph.D.’s in both Clinical and School Psychology, from
University of Tennessee in Knoxville. For a more detailed summary of Dr. Mur-
phey’s skills, training, education, experience, and knowledge, please see her curricu-
lum vitae that is attached as noted in the chart below and is incorporated by refer-
ence into this designation.




                                     Page 84 of 147
      Dr. Murphey will testify as to any psychological issues in this case for the
Plaintiffs in the cases identified below. She will testify to any subject on which she

has factual knowledge or is within her area of expertise. She will testify regarding
any opinion or fact or issue raised by the Defendant, its employees, any of Defend-
ant’s witnesses, or any Defense expert within her area of expertise.

      Dr. Murphey’s opinions are based on interviews, testing and evaluations of
the Plaintiffs as identified in the reports referenced in the chart below, which also
reference the records she reviewed, such as Plaintiffs’ health care records, deposi-
tions, academic records, testimony taken and to be taken in this case, any specific
literature she may have relied upon, and her education, training, and experience.

      At this time, Plaintiffs have no further knowledge of the mental impressions,
opinions and facts known to this expert other than those contained in her reports.
For a more detailed discussion of Dr. Murphey’s opinions and bases for those opin-
ions, please see her reports, which are attached as noted in the chart below and are
incorporated by reference into this designation. Dr. Murphey is available for deposi-
tion and Defendant may examine her for a more detailed explanation of her opin-
ions and basis for those opinions relating to this case. Once she has given deposition
or other testimony in this case, Plaintiffs incorporate such testimony by reference
into this designation.

      Dr. Murphey has not provided testimony in the last four years, and she
charges $250.00 per hour.

      Dr. Murphey reserves the right to use any exhibits previously produced by
Plaintiffs, any part or part of her expert report or cited literature, any exhibits that
have or will be exchanged in discovery, and any documents that she brings with her




                                       Page 85 of 147
to her deposition. Dr. Murphey also reserves the right to use summaries to describe
her opinions.

           Description                Type        Case #      Bates Be-      Bates
                                                               ginning      Ending

                    5:19-cv-01300 (David Colbath ANF O.C.)

 Murphey Report (O.C.)               Expert      19-1300        000001      000013

 Murphey CV                          Expert      19-1300        000014      000021

 Murphey Testimony List              Expert      19-1300        000022      000026

                5:19-cv-01301 (Kris & Colbey Workman ANF E.W.)

 Murphey Report (E.W.)               Expert      19-1301        000001      000009

 Murphey CV                          Expert      19-1301        000010      000017

 Murphey Testimony List              Expert      19-1301        000018      000022




19.   Dan M. Bagwell, R.N.

      Areas of Expertise: Life Care Planning, Physical Medicine and Rehabilitation

      Dan M. Bagwell is a Registered Nurse and Certified Life Care Planner, Certi-
fied Disability Management Specialist, and Certified Case Manager. He currently
serves as Chief Executive Officer of Rehabilitation Professional Consultants, Inc. in
San Antonio, Texas. Mr. Bagwell earned his Bachelor of Science in Nursing (With
Honors) from the University of Mississippi School of Nursing and also completed
graduate studies at University of Texas at San Antonio, School of Business and
post-graduate work in Life Care Planning for Advanced Catastrophic Case Manage-
ment at the University of Florida Department of Rehabilitation Counseling and The
Rehabilitation Training Institute. For a more detailed summary of Mr. Bagwell’s



                                     Page 86 of 147
skills, training, education, experience, and knowledge, please see his curriculum vi-
tae, which is attached as noted in the chart below and is incorporated by reference

into this designation.

      Mr. Bagwell will testify as to the costs and related matters in the Life Care
Plans he developed in conjunction with any Dr. David J. Altman regarding rehabili-
tation and life care planning issues for the Plaintiffs in the cases identified below.
He will testify to any subject on which he has factual knowledge or is within his
area of expertise. He will testify regarding any opinion or fact or issue raised by the
Defendant, its employees, any of Defendant’s witnesses, or any Defense expert
within his area of expertise.

      His opinions are based on an interview, evaluation, and physical examination
of the Plaintiffs as identified in the reports referenced in the chart below, and a re-
view of the Plaintiffs’ health care records, testimony taken and to be taken in this
case, any specific literature he may have relied upon, and his education, training,
and experience.

      At this time, Plaintiffs have no further knowledge of the mental impressions,
opinions and facts known to this expert other than those contained in his reports.
For a more detailed discussion of his opinions and bases for those opinions, please
see his reports, which are attached as noted in the chart below and are incorporated
by reference into this designation. Mr. Bagwell is available for deposition and De-
fendant may examine him for a more detailed explanation of his opinions and basis
for those opinions relating to this case. Once he has given deposition or other testi-
mony in this case, Plaintiffs incorporate such testimony by reference into this desig-
nation.




                                       Page 87 of 147
      A list of the cases Mr. Bagwell has testified in either by deposition or trial, as
well as his fee schedule, are attached as noted in the chart below and are incorpo-

rated by reference into this designation.

      Mr. Bagwell reserves the right to use any exhibits previously produced by
Plaintiffs, any part or part of his expert report or cited literature, any exhibits that
have or will be exchanged in discovery, and any documents that he brings with him
to his deposition. Mr. Bagwell also reserves the right to use summary tables to de-
scribe his opinions.

           Description                  Type        Case #       Bates Be-      Bates
                                                                  ginning      Ending

                           5:19-cv-00506 (Kris Workman)

 Bagwell-Altman Life Care             Expert        19-506         002836       002903
 Plan for Kris Workman

 Life Care Cost Analysis for          Expert        19-506         002904       002911
 Kris Workman

 Bagwell CV                           Expert        19-506         003412       003417

 Bagwell Testimony List               Expert        19-506         003444       003457

 Bagwell-Altman Fee Agree-            Expert        19-506         003458       003461
 ment

                           5:19-cv-00678 (David Colbath)

 Life Care Cost Analysis for          Expert        19-678         002489       002492
 David Colbath

 Life Care Plan for David             Expert        19-678         002493       002528
 Colbath

 Bagwell CV                           Expert        19-678         003917       003922

 Bagwell Testimony List               Expert        19-678         003949       003962




                                       Page 88 of 147
            Description                 Type        Case #       Bates Be-       Bates
                                                                  ginning       Ending

 Altman-Bagwell Fee Agree-             Expert       19-678         003963       003966
 ment

 Altman-Bagwell Life Care              Expert       19-678         004065       004068
 Plan Spreadsheet




20.   David J. Altman, M.D., C.L.C.P.

      Areas of Expertise: Life Care Planning, Physical Medicine and Rehabilitation

      Dr. David J. Altman is a Board-Certified Neurologist and Certified Life Care
Planner with extensive experience in clinical care, neurorehabilitation, life care
planning, and clinical research. Dr. Altman earned his medical degree from Univer-
sity of CT School of Medicine in Farmington, Connecticut, and his Bachelor of Arts
degree in Psychology from Brandeis University in Waltham, Massachusetts. For a
more detailed summary of Dr. Altman’s skills, training, education, experience, and
knowledge, please see his curriculum vitae, which is attached as noted in the chart
below and is incorporated by reference into this designation.

      Dr. Altman will testify as to any rehabilitation and life care planning issues
in this case for the Plaintiffs in the cases identified below. He will testify to any sub-
ject on which he has factual knowledge or is within his area of expertise. He will
testify regarding any opinion or fact or issue raised by the Defendant, its employees,
any of Defendant’s witnesses, or any Defense expert within his area of expertise.

      His opinions are based on an interview, evaluation, and physical examination

of the Plaintiffs as identified in the reports referenced in the chart below, and a re-
view of the Plaintiffs’ health care records, testimony taken and to be taken in this




                                       Page 89 of 147
case, any specific literature he may have relied upon, and his education, training,
and experience.

      At this time, Plaintiffs have no further knowledge of the mental impressions,
opinions and facts known to this expert other than those contained in his reports.
For a more detailed discussion of his opinions and bases for those opinions, please
see his reports, which are attached as noted in the chart below and are incorporated
by reference into this designation. Dr. Altman is available for deposition and De-
fendant may examine him for a more detailed explanation of his opinions and basis
for those opinions relating to this case. Once he has given deposition or other testi-
mony in this case, Plaintiffs incorporate such testimony by reference into this desig-
nation.

      A list of the cases Dr. Altman has testified in either by deposition or trial, as
well as his fee schedule, are attached as noted in the chart below and are incorpo-
rated by reference into this designation.

      Dr. Altman reserves the right to use any exhibits previously produced by
Plaintiffs, any part or part of his expert report or cited literature, any exhibits that
have or will be exchanged in discovery, and any documents that he brings with him
to his deposition. Dr. Altman also reserves the right to use summary tables to de-
scribe his opinions.

           Description                  Type        Case #       Bates Be-      Bates
                                                                  ginning      Ending

                           5:19-cv-00506 (Kris Workman)

 Bagwell-Altman Life Care             Expert        19-506         002836       002903
 Plan for Kris Workman




                                       Page 90 of 147
           Description               Type        Case #       Bates Be-     Bates
                                                               ginning     Ending

 Life Care Cost Analysis for        Expert       19-506        002904      002911
 Kris Workman

 Altman CV                          Expert       19-506        003405      003411

 Altman Testimony List              Expert       19-506        003418      003443

 Bagwell-Altman Fee Agree-          Expert       19-506        003458      003461
 ment

                         5:19-cv-00678 (David Colbath)

 Life Care Cost Analysis for        Expert       19-678        002489      002492
 David Colbath

 Life Care Plan for David           Expert       19-678        002493      002528
 Colbath

 Altman CV                          Expert       19-678        003910      003916

 Altman Testimony List              Expert       19-678        003923      003948

 Altman-Bagwell Fee Agree-          Expert       19-678        003963      003966
 ment

 Altman-Bagwell Life Care           Expert       19-678        004065      004068
 Plan Spreadsheet




21.   George Stephen Best, M.D.

      Areas of Expertise: Urology

      Dr. George Stephen Best is a Board-Certified Physician, holding a certifica-
tion from the American Board of Urology in the specialties of adult and pediatric

urology. He earned his medical degree from the University of Texas Health Science
Center and his B.A. from the University of Texas in Austin, Texas. For a more




                                     Page 91 of 147
detailed summary of Dr. Best’s skills, training, education, experience, and
knowledge, please see his curriculum vitae, which is attached as noted in the chart

below and is incorporated by reference into this designation.

      Dr. Best will testify as to any urological or related issues in this case, such as
fertility issues, for Plaintiff Kris Workman in the case identified below. He will tes-
tify to any subject on which he has factual knowledge or is within his area of exper-
tise. He will testify regarding any opinion or fact or issue raised by the Defendant,
its employees, any of Defendant’s witnesses, or any Defense expert within his area
of expertise.

      His opinions are based on an interview, evaluation, and physical examination
of the Plaintiff as identified in the report referenced in the chart below, and a re-
view of the Plaintiff’s health care records, testimony taken and to be taken in this
case, any specific literature he may have relied upon, and his education, training,
and experience.

      At this time, Plaintiffs have no further knowledge of the mental impressions,
opinions and facts known to this expert other than those contained in his reports.
For a more detailed discussion of his opinions and bases for those opinions, please
see his reports, which are attached as noted in the chart below and are incorporated
by reference into this designation. Dr. Best is available for deposition and Defend-
ant may examine him for a more detailed explanation of his opinions and basis for
those opinions relating to this case. Once he has given deposition or other testimony
in this case, Plaintiffs incorporate such testimony by reference into this designation.

      Dr. Best has not provided testimony either by deposition or trial within the
last four years, and he charges $350.00 per hour for his professional services.




                                       Page 92 of 147
      Dr. Best reserves the right to use any exhibits previously produced by Plain-
tiffs, any part or part of his expert report or cited literature, any exhibits that have

or will be exchanged in discovery, and any documents that he brings with him to his
deposition. Dr. Best also reserves the right to use summary tables to describe his
opinions.

            Description                 Type        Case #       Bates Be-      Bates
                                                                  ginning      Ending

                           5:19-cv-00506 (Kris Workman)

 Best Report [K. Workman]             Expert        19-506         003499       003500

 Best CV                              Expert        19-506         003501       003501




22.   Carl M. Hubbard, Ph.D., CFA

      Areas of Expertise: Economics and Finance

      Carl M. Hubbard is an expert in economic and financial analysis. He received

his doctoral degree in Economics from Texas Tech University, his M.B.A. from Har-
din-Simmons University, and his B.B.A. in Finance from McMurry College. Dr.
Hubbard spent much of his career holding various distinguished positions at Trinity

University in San Antonio, Texas and has maintained an active economic consulting
practice. For a more detailed summary of Dr. Hubbard’s skills, training, education,
experience, and knowledge, please see his curriculum vitae that is attached as noted
in the chart below and is incorporated by reference into this designation.

      Dr. Hubbard will testify as to any economic or financial in this case for the
Plaintiffs in the cases identified below. He will testify as to any subject on which he
has factual knowledge or is within his area of expertise. He will testify regarding




                                       Page 93 of 147
any opinion or fact or issue raised by the Defendant, its employees, any of Defend-
ant’s witnesses, or any Defense expert within his area of expertise. His expected tes-

timony will address damage issues surrounding the facts that are the subject of this
lawsuit. His opinions are based on a review of testimony taken and to be taken in
this case, a list of documents described in his expert report, any specific literature
he may have relied upon, and his education, training, skills, knowledge and experi-
ence including the documents attached to Dr. Hubbard’s reports. Dr. Hubbard has
reviewed the materials listed in his reports.

      At this time, Plaintiffs have no further knowledge of the mental impressions,
opinions and facts known to this expert other than those contained in his reports.
For a more detailed discussion of his opinions and bases for those opinions, please
see his reports, which are attached as noted in the chart below and are incorporated
by reference into this designation. Dr. Hubbard is available for deposition and De-
fendant may examine him for a more detailed explanation of his opinions and basis
for those opinions relating to this case. Once he has given deposition or other testi-
mony in this case, Plaintiffs incorporate such testimony by reference into this desig-
nation.

      A list of the cases Dr. Hubbard has testified in either by deposition or trial, as
well as his fee schedule, are attached as noted in the chart below and are incorpo-
rated by reference into this designation.

      Dr. Hubbard reserves the right to use any exhibits previously produced by
Plaintiffs, any part or part of his expert report or cited literature, any exhibits that
have or will be exchanged in discovery, and any documents that he brings with him
to his deposition. Dr. Hubbard also reserves the right to use summary tables to de-
scribe his opinions.



                                       Page 94 of 147
        Description              Type      Case #     Bates Be-    Bates
                                                       ginning    Ending

                      5:19-cv-00506 (Kris Workman)

Hubbard CV                      Expert     19-506      003502     003507

Hubbard Fee Schedule            Expert     19-506      003508     003508

Hubbard Testimony List          Expert     19-506      003509     003509

Hubbard Report (Kris Work-      Expert     19-506      003565     003573
man)

                      5:19-cv-00678 (David Colbath)

Hubbard CV                      Expert     19-678      004057     004062

Hubbard Fee Schedule            Expert     19-678      004063     004063

Hubbard Testimony List          Expert     19-678      004064     004064

Hubbard Report (D. Colbath)     Expert     19-678      004069     004076

             5:19-cv-00705 (Kyle Workman & Morgan Harris)

                              Morgan Harris

Hubbard Report [Morgan          Expert   MHARRIS-      000754     000761
Harris]                                   19-705

Hubbard CV                      Expert   MHARRIS-      000762     000767
                                          19-705

Hubbard Fee Schedule            Expert   MHARRIS-      000768     000768
                                          19-705

Hubbard Testimony List          Expert   MHARRIS-      000769     000769
                                          19-705




                                Page 95 of 147
23.   L. Douglas Wilkerson, M.D.

      Area of Expertise: Neurology

      Dr. L. Douglas Wilkerson is in private practice as a neurologist. He is Board
Certified by the American Board of Pediatrics and by the American Board of Psychi-
atry and Neurology. Dr. Wilkerson received his M.D. from Emory University in At-
lanta, Georgia and his B.S. from Davidson College in Davidson, North Carolina. For
a more detailed summary of Dr. Ticknor’s skills, training, education, experience,
and knowledge, please see his curriculum vitae that is attached as noted in the
chart below and is incorporated by reference into this designation.

      Dr. Wilkerson will testify as to any neuropathy and lead toxicity issues in
this case for Plaintiff Morgan Harris as identified below. He will testify to any sub-
ject on which he has factual knowledge or is within his area of expertise. He will
testify regarding any opinion or fact or issue raised by the Defendant, its employees,
any of Defendant’s witnesses, or any Defense expert within his area of expertise.

      His opinions are based on an interview and evaluation of Plaintiff Morgan
Harris as identified in the report referenced in the chart below, which also reference
the records he reviewed, such as Plaintiff’s health care records, testimony taken and
to be taken in this case, any specific literature he may have relied upon, and his ed-
ucation, training, and experience.

      At this time, Plaintiffs have no further knowledge of the mental impressions,
opinions and facts known to this expert other than those contained in his reports.
For a more detailed discussion of his opinions and bases for those opinions, please
see his reports, which are attached as noted in the chart below and are incorporated



                                      Page 96 of 147
by reference into this designation. Dr. Wilkerson is available for deposition and De-
fendant may examine him for a more detailed explanation of his opinions and basis

for those opinions relating to this case. Once he has given deposition or other testi-
mony in this case, Plaintiffs incorporate such testimony by reference into this desig-
nation.

      A list of the cases Dr. Wilkerson has testified in either by deposition or trial,
as well as his fee schedule, are attached as noted in the chart below and are incor-
porated by reference into this designation.

      Dr. Wilkerson reserves the right to use any exhibits previously produced by
Plaintiffs, any part or part of his expert report or cited literature, any exhibits that
have or will be exchanged in discovery, and any documents that he brings with him
to his deposition. Dr. Wilkerson also reserves the right to use summary tables to de-
scribe his opinions.

           Description                  Type        Case #       Bates Be-      Bates
                                                                  ginning      Ending

                5:19-cv-00705 (Kyle Workman & Morgan Harris)

                                   Morgan Harris

 Wilkerson Report [M. Harris]         Expert     MHARRIS-          000739       000748
                                                  19-705

 Wilkerson CV                         Expert     MHARRIS-          000749       000751
                                                  19-705

 Wilkerson Fee Schedule               Expert     MHARRIS-          000752       000752
                                                  19-705

 Wilkerson Testimony List             Expert     MHARRIS-          000753       000753
                                                  19-705




                                       Page 97 of 147
24.   Robert E. Todd, M.D.

      Area of Expertise: Neurology

      Dr. Robert E. Todd is a neurologist. He is double-board-certified, being named
a Diplomate of the National Board of Medical Examiners and a Diplomate of the
American Board of Psychiatry and Neurology. Dr. Todd received his M.D. from
SUNY HSC Syracuse and his B.S. in Pharmacy from Fordham University in New
York, New York. For a more detailed summary of Dr. Todd’s skills, training, educa-
tion, experience, and knowledge, please see his curriculum vitae that is attached as
noted in the chart below and is incorporated by reference into this designation.

      Dr. Todd will testify as to any neuropathy and lead toxicity issues in this case
for Plaintiff David Colbath as identified below. He will testify to any subject on
which he has factual knowledge or is within his area of expertise. He will testify re-
garding any opinion or fact or issue raised by the Defendant, its employees, any of
Defendant’s witnesses, or any Defense expert within his area of expertise.

      His opinions are based on an interview and evaluation of Plaintiff David
Colbath as identified in the report referenced in the chart below, which also refer-
ence the records he reviewed, such as Plaintiff’s health care records, testimony
taken and to be taken in this case, any specific literature he may have relied upon,
and his education, training, and experience.

      At this time, Plaintiffs have no further knowledge of the mental impressions,
opinions and facts known to this expert other than those contained in his reports.
For a more detailed discussion of his opinions and bases for those opinions, please
see his reports, which are attached as noted in the chart below and are incorporated



                                      Page 98 of 147
by reference into this designation. Dr. Todd is available for deposition and Defend-
ant may examine him for a more detailed explanation of his opinions and basis for

those opinions relating to this case. Once he has given deposition or other testimony
in this case, Plaintiffs incorporate such testimony by reference into this designation.

      A list of the cases Dr. Todd has testified in either by deposition or trial, as
well as his fee schedule, are attached as noted in the chart below and are incorpo-
rated by reference into this designation.

      Dr. Todd reserves the right to use any exhibits previously produced by Plain-
tiffs, any part or part of his expert report or cited literature, any exhibits that have
or will be exchanged in discovery, and any documents that he brings with him to his
deposition. Dr. Todd also reserves the right to use summary tables to describe his
opinions.

            Description                  Type        Case #       Bates         Bates
                                                                Beginning      Ending

                           5:19-cv-00678 (David Colbath)

Todd CV                                 Expert       19-678       003696       003698

Todd Testimony List                     Expert       19-678       003699       003702

Todd Fee Documents                      Expert       19-678       003703       003710

Lead Toxicity: What Are U.S.            Expert       19-678       003711       003719
Standards for Lead Levels?

Blood Lead Levels in Emer-              Expert       19-678       003720       003724
gency Department Patients
with Retained Lead Bullets
and Shrapnel

Neuropathies associated with            Expert       19-678       003725       003726
excessive exposure to lead




                                       Page 99 of 147
           Description                   Type        Case #       Bates         Bates
                                                                Beginning      Ending

Neurotoxic Effects and Bi-              Expert       19-678       003727       003759
omarkers of Lead Expo-
sure: A Review

Pb Neurotoxicity: Neuropsy-             Expert       19-678       003760       003767
chological Effects of Lead
Toxicity

World Health Organization:              Expert       19-678       003768       003773
“Lead poisoning and health”

Todd Report [D. Colbath]                Expert       19-678       003774       003909



    II.    NON-RETAINED EXPERTS


    Plaintiffs designate treating providers identified in Plaintiffs’ initial disclosures

and supplements. These treating witnesses will testify to only subject matter cov-

ered within their medical records. Specifically, their testimony will be confined to

“facts disclosed during care and treatment of the patient” and “causation of a plain-

tiff’s injuries and a plaintiff’s prognosis so long as the [treating provider] formed

those opinions based on the care-provider’s personal knowledge and observations

during the course and care of treatment.” Kim v. Time Ins. Co., 267 F.R.D. 499, 502

(S.D. Tex. 2008) (cleaned up) (collecting cases). Plaintiffs’ medical records have been

previously produced to the United States. Plaintiffs incorporate those lists and rec-

ords by reference herein. Plaintiffs also reserve the right to use the deposition testi-

mony or call live these treating doctors. At this time, Plaintiffs have no further




                                      Page 100 of 147
knowledge of the witnesses other than what is reflected in the medical records.

Moreover, a significant portion of the subsequent treatment occurred at medical fa-

cilities within the control of the United States. Therefore, the United States has

equal access to those records.


      Plaintiffs designate the following non-retained medical treating professionals
who were previously identified in a separate listing to the United States on April
17, 2020, and who had previously been identified in Plaintiffs’ initial disclosures
and supplements.
    5:18-cv-00712-XR (Vidal)

           Margarette Vidal

           Dr. Michael Beltran—Surgeon
           Brooke Army Medical Center (aka SAMMC)
           3551 Roger Brooke Drive #211
           Ft Sam Houston, Texas 78234
             Dr. Beltran is a specialist in orthopedic surgery and is expected to tes-
             tify regarding his education, experience, and credentials to the extent
             they relate to his opinions about Margarette Vidal’s injuries and medi-
             cal care. Dr. Beltran examined and treated Margarette Vidal and may
             testify regarding Ms. Vidal’s diagnoses and the treatment he provided
             for the injuries she suffered in the shooting and related conditions. Dr.
             Beltran may also testify regarding the type, frequency, details, and
             costs of reasonable and necessary medical care and treatment made
             necessary by the injuries suffered by Margarette Vidal in the shooting,
             as well as related matters. For further details regarding her treatment
             by Dr. Beltran, Margarette Vidal also refers the United States to the
             medical records generated by this medical provider, which were previ-
             ously produced and which are incorporated herein by reference.

           Dr. Michael Cahill—Cardiologist
           Brooke Army Medical Center
           3551 Roger Brooke Drive #211
           Ft Sam Houston, Texas 78234
             Dr. Cahill is a specialist in cardiology and is expected to testify regard-
             ing his education, experience, and credentials to the extent they relate



                                      Page 101 of 147
        to his opinions about Margarette Vidal’s injuries and medical care. Dr.
        Cahill examined and treated Margarette Vidal and may testify regard-
        ing Ms. Vidal’s diagnoses and the treatment he provided for the inju-
        ries she suffered in the shooting and related conditions. Dr. Cahill may
        also testify regarding the type, frequency, details, and costs of reasona-
        ble and necessary medical care and treatment made necessary by the
        injuries suffered by Margarette Vidal in the shooting, as well as re-
        lated matters. For further details regarding her treatment by Dr. Ca-
        hill, Margarette Vidal also refers the United States to the medical rec-
        ords generated by this medical provider, which were previously pro-
        duced and which are incorporated herein by reference.

      Monica Shabbir

      Elizabeth Diaz, LCSW
      Community Health Centers of South Central Texas
      Seguin Family Health Center
      1104 Jefferson Ave
      Seguin, TX 78155
      (830) 379-9797
        Ms. Diaz is a primary care provider for Plaintiff Monica Shabbir and is
        expected to testify regarding her education, experience, and credentials
        to the extent they relate to her opinions about Ms. Shabbir’s injuries
        and patient care. Ms. Diaz has examined and treated Ms. Shabbir and
        may testify regarding the care she provided for Ms. Shabbir’s injuries
        suffered in the shooting, including her memories and observations of
        Ms. Shabbir’s medical and related treatment journey. Ms. Diaz may
        also testify regarding the type, frequency, details, and costs of reasona-
        ble and necessary future care made necessary by the injuries suffered
        by Ms. Shabbir in the shooting, as well as related matters. For further
        details regarding Ms. Diaz’ role in the care provided to Ms. Shabbir,
        Plaintiff refers the United States to the medical records generated by
        this medical provider, which were previously produced and which are
        incorporated herein by reference.

5:18-cv-00881-XR (Uhl) – Peery

      Charlene Uhl, Individually

      Ginger Gray
      Abiding Hope Christian Counseling
      19115 Nacogdoches Loop #12
      San Antonio, TX 78266



                                 Page 102 of 147
      (210) 236-7768
        Ms. Gray is a counselor for Plaintiff Charlene Uhl and is expected to
        testify regarding her education, experience, and credentials to the ex-
        tent they relate to her opinions about Ms. Uhl’s mental health status
        relating to the shooting. Ms. Gray has examined and treated Ms. Uhl
        and may testify regarding the care she provided for Ms. Uhl’s mental
        health-related injuries suffered because of the shooting, including her
        memories and observations of Ms. Uhl’s mental health journey to date.
        Ms. Gray may also testify regarding the type, frequency, details, and
        costs of reasonable and necessary future mental health care made nec-
        essary by the injuries suffered by Ms. Uhl because of the shooting, as
        well as related matters. For further details regarding Ms. Gray’s role
        in the care provided to Ms. Uhl, Plaintiff refers the United States to
        the medical records generated by this medical provider, which were
        previously produced and which are incorporated herein by reference.

      Lean Drozd
      Courage Ranch
      3292 TX-97
      Floresville, TX 78114
      (832) 721-3874
        Ms. Drozd is a counselor for Plaintiff Charlene Uhl and is expected to
        testify regarding her education, experience, and credentials to the ex-
        tent they relate to her opinions about Ms. Uhl’s mental health status
        relating to the shooting. Ms. Drozd has examined and treated Ms. Uhl
        and may testify regarding the care she provided for Ms. Uhl’s mental
        health-related injuries suffered because of the shooting, including her
        memories and observations of Ms. Uhl’s mental health journey to date.
        Ms. Drozd may also testify regarding the type, frequency, details, and
        costs of reasonable and necessary future mental health care made nec-
        essary by the injuries suffered by Ms. Uhl because of the shooting, as
        well as related matters. For further details regarding Ms. Drozd’s role
        in the care provided to Ms. Uhl, Plaintiff refers the United States to
        the medical records generated by this medical provider, which were
        previously produced and which are incorporated herein by reference.

5:19-cv-00714-XR (Solis)

      Rosanne Solis

      Dr. Rachel Cobos—Surgeon
      University Hospital
      4502 Medical Dr.



                               Page 103 of 147
San Antonio, Texas 78229
 Dr. Cobos is a specialist in trauma medicine/surgery and is expected to
 testify regarding her education, experience, and credentials to the ex-
 tent they relate to her opinions about Rosanne Solis’ injuries and medi-
 cal care. Dr. Cobos examined and treated Rosanne Solis and may tes-
 tify regarding her diagnoses and the treatment she provided for inju-
 ries suffered in the shooting, including but not limited to Rosanne
 Solis’ gunshots and related conditions. Dr. Cobos may also testify re-
 garding the type, frequency, details, and costs of reasonable and neces-
 sary medical care and treatment made necessary by the injuries suf-
 fered by Rosanne Solis in the shooting, as well as related matters. For
 further details regarding her treatment by Dr. Cobos, Plaintiff also re-
 fers the United States to the medical records generated by this medical
 provider, which were previously produced and which are incorporated
 herein by reference.

Jacinto Ybarra, LCSW
Camino Real of Floresville
1323 Third St.
Floresville, Texas 78114
(830) 216-7402
  Mr. Ybarra is a Licensed Clinical Social Worker and mental health
  care provider for Plaintiff Rosanne Solis and is expected to testify re-
  garding his education, experience, and credentials to the extent they
  relate to his opinions about Ms. Solis’ mental health status relating to
  the shooting. Mr. Ybarra has examined and treated Ms. Solis and may
  testify regarding the care he provided for Ms. Solis’ mental health-re-
  lated injuries suffered because of the shooting, including his memories
  and observations of Ms. Solis’ mental health journey to date. Mr.
  Ybarra may also testify regarding the type, frequency, details, and
  costs of reasonable and necessary future mental health care made nec-
  essary by the injuries suffered by Ms. Solis because of the shooting, as
  well as related matters. For further details regarding Mr. Ybarra’s role
  in the care provided to Ms. Solis, Plaintiff refers the United States to
  the medical records generated by this medical provider, which were
  previously produced and which are incorporated herein by reference.

Joaquin Ramirez

Dr. Kenneth Kingdon—Surgeon
Connolly Memorial Medical Center
499 10th St.
Floresville, Texas 78114



                         Page 104 of 147
       Dr. Kingdon is a specialist in general surgery and is expected to testify
       regarding his education, experience, and credentials to the extent they
       relate to his opinions about Joaquin Ramirez’ injuries and medical
       care. Dr. Kingdon examined and treated Joaquin Ramirez and may
       testify regarding his diagnoses and the treatment he provided for inju-
       ries suffered in the shooting, including but not limited to Joaquin
       Ramirez’ gunshots and related conditions. Dr. Kingdon may also testify
       regarding the type, frequency, details, and costs of reasonable and nec-
       essary medical care and treatment made necessary by the injuries suf-
       fered by Joaquin Ramirez in the shooting, as well as related matters.
       For further details regarding his treatment by Dr. Kingdon, Plaintiff
       also refers the United States to the medical records generated by this
       medical provider, which were previously produced and which are incor-
       porated herein by reference.

      Jacinto Ybarra, LCSW
      Camino Real of Floresville
      1323 Third St.
      Floresville, Texas 78114
      (830) 216-7402
        Mr. Ybarra is a Licensed Clinical Social Worker and mental health
        care provider for Plaintiff Joaquin Ramirez and is expected to testify
        regarding his education, experience, and credentials to the extent they
        relate to his opinions about Mr. Ramirez’ mental health status relating
        to the shooting. Mr. Ybarra has examined and treated Mr. Ramirez
        and may testify regarding the care he provided for Mr. Ramirez’ men-
        tal health-related injuries suffered because of the shooting, including
        his memories and observations of Mr. Ramirez’ mental health journey
        to date. Mr. Ybarra may also testify regarding the type, frequency, de-
        tails, and costs of reasonable and necessary future mental health care
        made necessary by the injuries suffered by Mr. Ramirez because of the
        shooting, as well as related matters. For further details regarding Mr.
        Ybarra’s role in the care provided to Mr. Ramirez, Plaintiff refers the
        United States to the medical records generated by this medical pro-
        vider, which were previously produced and which are incorporated
        herein by reference.

5:18-cv-00949-XR (McNulty)

     Lisa McNulty, as legal guardian of Minor Hailey McNulty

     Dr. Rachel Cuenca, LTC USA MC
     Brooke Army Medical Center



                               Page 105 of 147
3551 Roger Brooke Drive #211
Ft Sam Houston, Texas 78234
  Dr. Cuenca is a specialist in pediatric orthopedic surgery and is ex-
  pected to testify regarding her education, experience, and credentials
  to the extent they relate to her opinions about Minor Hailey McNulty’s
  injuries and medical care. Dr. Cuenca examined and treated Minor
  Hailey McNulty and may testify regarding her diagnoses and the treat-
  ment she provided for injuries suffered in the shooting and related con-
  ditions. Dr. Cuenca may also testify regarding the type, frequency, de-
  tails, and costs of reasonable and necessary medical care and treat-
  ment made necessary by the injuries suffered by Minor Hailey
  McNulty in the shooting, as well as related matters. For further details
  regarding her treatment by Dr. Cuenca, Minor Plaintiff Hailey
  McNulty also refers the United States to the medical records generated
  by this medical provider, which were previously produced and which
  are incorporated herein by reference.

Dr. Shallimar Jonesthreatt
Brooke Army Medical Center (aka SAMMC)
3551 Roger Brooke Drive #211
Ft Sam Houston, Texas 78234

Lisa McNulty, as legal guardian of Minor James McNulty

Dr. Rachel Cuenca, LTC USA MC
Brooke Army Medical Center
3551 Roger Brooke Drive #211
Ft Sam Houston, Texas 78234
  Dr. Cuenca is a specialist in pediatric orthopedic surgery and is ex-
  pected to testify regarding her education, experience, and credentials
  to the extent they relate to her opinions about Minor James McNulty’s
  injuries and medical care. Dr. Cuenca examined and treated Minor
  James McNulty and may testify regarding his diagnoses and the treat-
  ment she provided for injuries suffered in the shooting and related con-
  ditions. Dr. Cuenca may also testify regarding the type, frequency, de-
  tails, and costs of reasonable and necessary medical care and treat-
  ment made necessary by the injuries suffered by Minor James
  McNulty in the shooting, as well as related matters. For further details
  regarding her treatment by Dr. Cuenca, Minor Plaintiff James
  McNulty also refers the United States to the medical records generated
  by this medical provider, which were previously produced and which
  are incorporated herein by reference.




                         Page 106 of 147
      Dr. Shallimar Jonesthreatt
      Brooke Army Medical Center (aka SAMMC)
      3551 Roger Brooke Drive #211
      Ft Sam Houston, Texas 78234

      Ruben D. Rios, Jr., Individually and as Heir at Law to the Estate of Tara
      McNulty

      Dr. Oladapo B. Folarin, MD—Army Psychiatrist
      6410 Masonic Dr.
      Alexandria, LA 71301
      (318) 442-3163
        Dr. Folarin is a psychiatrist and mental health care provider for Plain-
        tiff Ruben Rios and is expected to testify regarding his education, expe-
        rience, and credentials to the extent they relate to his opinions about
        Ruben Rios’s mental health status relating to the shooting. Dr. Folarin
        has examined and treated Ruben Rios and may testify regarding the
        care he provided for Mr. Rios’ mental health-related injuries suffered
        because of the shooting, including his memories and observations of
        Mr. Rios’ mental health journey to date. Dr. Folarin may also testify
        regarding the type, frequency, details, and costs of reasonable and nec-
        essary future mental health care made necessary by the injuries suf-
        fered by Ruben Rios because of the shooting, as well as related mat-
        ters. For further details regarding Dr. Folarin’s role in the care pro-
        vided to Ruben Rios, Plaintiff refers the United States to the medical
        records generated by this medical provider, which were previously pro-
        duced and which are incorporated herein by reference.

5:18-cv-00951-XR (Wall/Johnson)

      Deanna Staton, Individually

      Roderick D. Ekmark, M.D.
      13857 U.S. Hwy 87 W
      La Vernia, Texas 78121
      830.393.1400
        Dr. Ekmark is the primary care doctor for Plaintiff Deanna Staton. Dr.
        Ekmark is a family medicine practitioner and is expected to testify re-
        garding his education, experience, and credentials to the extent they
        relate to his opinions about Deanna Staton’s medical care and treat-
        ment for the injuries she suffered because of the shooting. Dr. Ekmark
        has examined and treated Deanna Staton and may testify regarding
        his diagnoses and the treatment he provided to Ms. Staton. Dr.



                                Page 107 of 147
        Ekmark may also testify regarding the type, frequency, details, and
        costs of reasonable and necessary medical care and treatment made
        necessary by the injuries suffered by Deanna Staton because of the
        shooting, as well as related matters. For further details regarding Ms.
        Staton’s treatment by Dr. Ekmark, Plaintiff refers the United States to
        the medical records generated by this medical provider, which were
        previously produced and which are incorporated herein by reference.

5:19-cv-00691-XR (Braden)

      Deborah Braden, Individually

      Sridhar Vasireddy, MD
      Tri City Pain Associates
      1350 Ashby
      Seguin, Texas 78155
      (830) 626-1000
        Dr. Vasireddy specializes in pain management and is expected to tes-
        tify regarding his education, experience, and credentials to the extent
        they relate to his opinions about Deborah Braden’s medical care and
        treatment for the injuries she suffered because of the shooting. Dr. Va-
        sireddy has examined and treated Deborah Braden and may testify re-
        garding his diagnoses and the treatment he provided to Ms. Braden.
        Dr. Vasireddy may also testify regarding the type, frequency, details,
        and costs of reasonable and necessary medical care and treatment
        made necessary by the injuries suffered by Deborah Braden because of
        the shooting, as well as related matters. For further details regarding
        Ms. Braden’s treatment by Dr. Vasireddy, Plaintiff refers the United
        States to the medical records generated by this medical provider,
        which were previously produced and which are incorporated herein by
        reference.

      Michelle Carroll Bost Rodriguez, MD
      Magenta Health
      4949 Rittiman Road
      San Antonio, TX 78218
      (210) 938-9355
        Dr. Rodriguez is the primary care doctor for Plaintiff Deborah Braden.
        Dr. Rodriguez is a family medicine practitioner and is expected to tes-
        tify regarding her education, experience, and credentials to the extent
        they relate to her opinions about Deborah Braden’s medical care and
        treatment for the injuries she suffered because of the shooting. Dr. Ro-
        driguez has examined and treated Deanna Staton and may testify



                                Page 108 of 147
  regarding her diagnoses and the treatment she provided to Ms.
  Braden. Dr. Rodriguez may also testify regarding the type, frequency,
  details, and costs of reasonable and necessary medical care and treat-
  ment made necessary by the injuries suffered by Deborah Braden be-
  cause of the shooting, as well as related matters. For further details re-
  garding Ms. Braden’s treatment by Dr. Rodriguez, Plaintiff refers the
  United States to the medical records generated by this medical pro-
  vider, which were previously produced and which are incorporated
  herein by reference.

Carlos Jaramillo, MD, PhD
Physical Medicine and Rehabilitation, Board Certified
2829 Babcock Road, Suite 600
San Antonio, Texas 78229
(210) 955-9970
  Dr. Jaramillo specializes in physical medicine and rehabilitation and is
  expected to testify regarding his education, experience, and credentials
  to the extent they relate to his opinions about Deborah Braden’s medi-
  cal diagnoses and rehabilitation from her injuries in the shooting. Dr.
  Jaramillo has examined and treated Deborah Braden and may testify
  regarding her rehabilitation, including his memories and observations
  of Deborah Braden’s medical rehabilitation journey to date. Dr. Jara-
  millo may also testify regarding the type, frequency, details, and costs
  of reasonable and necessary future mental health care made necessary
  by the injuries suffered by Deborah Braden because of the shooting, as
  well as related matters. For further details regarding Dr. Jaramillo’s
  role in the care provided to Deborah Braden, Plaintiff refers the United
  States to the medical records generated by this medical provider,
  which were previously produced and which are incorporated herein by
  reference.

Elizabeth Braden, as Next Friend of Zoe Zavala, a Minor

David R. Ekmark, MD
Victoria Emergency Partners
PO Box 203949
Dallas, Texas 75320-3949
(855) 580-2961
  Dr. Ekmark is the primary care doctor for Minor Plaintiff Zoe Zavala.
  Dr. Ekmark is a family medicine practitioner and is expected to testify
  regarding his education, experience, and credentials to the extent they
  relate to his opinions about Zoe’s medical care and treatment for the
  injuries she suffered because of the shooting. Dr. Ekmark has



                          Page 109 of 147
  examined and treated Minor Plaintiff Zoe Zavala and may testify re-
  garding his diagnoses and the treatment he provided to Zoe. Dr.
  Ekmark may also testify regarding the type, frequency, details, and
  costs of reasonable and necessary medical care and treatment made
  necessary by the injuries suffered by Minor Plaintiff Zoe Zavala be-
  cause of the shooting, as well as related matters. For further details re-
  garding Zoe’s treatment by Dr. Ekmark, Plaintiff refers the United
  States to the medical records generated by this medical provider,
  which were previously produced and which are incorporated herein by
  reference.

Glendaliz Bosques, MD
Memorial Hermann
The Institute for Rehabilitation and Research Hospital
1333 Moursand Street
Houston, Texas 77030
(713) 797-5929
  Dr. Bosques specializes in physical medicine and rehabilitation and is
  expected to testify regarding her education, experience, and credentials
  to the extent they relate to her opinions about Minor Plaintiff Zoe
  Zavala’s medical diagnoses and rehabilitation from her injuries in the
  shooting. Dr. Bosques has examined and treated Zoe and may testify
  regarding Zoe’s rehabilitation, including her memories and observa-
  tions of Zoe’s medical rehabilitation journey to date. Dr. Bosques may
  also testify regarding the type, frequency, details, and costs of reasona-
  ble and necessary future mental health care made necessary by the in-
  juries suffered by Minor Plaintiff Zoe Zavala because of the shooting,
  as well as related matters. For further details regarding Dr. Bosques’
  role in the care provided to Minor Zoe Zavala, Plaintiff refers the
  United States to the medical records generated by this medical pro-
  vider, which were previously produced and which are incorporated
  herein by reference.

Carlos Jaramillo, MD, PhD
Physical Medicine and Rehabilitation, Board Certified
2829 Babcock Road, Suite 600
San Antonio, Texas 78229
(210) 955-9970
  Dr. Jaramillo specializes in physical medicine and rehabilitation and is
  expected to testify regarding his education, experience, and credentials
  to the extent they relate to his opinions about Minor Plaintiff Zoe
  Zavala’s medical diagnoses and rehabilitation from her injuries in the
  shooting. Dr. Jaramillo has examined and treated Zoe and may testify



                          Page 110 of 147
  regarding Zoe’s rehabilitation, including his memories and observa-
  tions of Zoe’s medical rehabilitation journey to date. Dr. Jaramillo may
  also testify regarding the type, frequency, details, and costs of reasona-
  ble and necessary future mental health care made necessary by the in-
  juries suffered by Minor Plaintiff Zoe Zavala because of the shooting,
  as well as related matters. For further details regarding Dr. Jara-
  millo’s role in the care provided to Minor Zoe Zavala, Plaintiff refers
  the United States to the medical records generated by this medical pro-
  vider, which were previously produced and which are incorporated
  herein by reference.

Zachary Poston

Julia Ann Vetter Nuelle
San Antonio Military Medical Center/Brooke Army Medical Center
3551 Roger Brooke Dr.
Ft. Sam Houston, TX 78234
(210) 916-8563
  Dr. Vetter Nuelle is a specialist in orthopedic surgery and is expected
  to testify regarding her education, experience, and credentials to the
  extent they relate to her opinions about Zachary Poston’s injuries and
  medical care. Dr. Vetter Nuelle examined and treated Zachary Poston
  and may testify regarding Zachary’s diagnoses and the treatment she
  provided for the injuries he suffered in the shooting and related condi-
  tions. Dr. Vetter Nuelle may also testify regarding the type, frequency,
  details, and costs of reasonable and necessary medical care and treat-
  ment made necessary by the injuries suffered by Zachary Poston in the
  shooting, as well as related matters. For further details regarding his
  treatment by Dr. Vetter Nuelle, Zachary Poston also refers the United
  States to the medical records generated by this medical provider,
  which were previously produced and which are incorporated herein by
  reference.

Carlos Jaramillo, MD, PhD
Physical Medicine and Rehabilitation, Board Certified
2829 Babcock Road, Suite 600
San Antonio, Texas 78229
(210) 955-9970
  Dr. Jaramillo specializes in physical medicine and rehabilitation and is
  expected to testify regarding his education, experience, and credentials
  to the extent they relate to his opinions about Zachary Poston’s medi-
  cal diagnoses and rehabilitation from his injuries in the shooting. Dr.
  Jaramillo has examined and treated Zachary Poston and may testify



                          Page 111 of 147
        regarding Zachary’s rehabilitation, including his memories and obser-
        vations of Zachary’s medical rehabilitation journey to date. Dr. Jara-
        millo may also testify regarding the type, frequency, details, and costs
        of reasonable and necessary future mental health care made necessary
        by the injuries suffered by Zachary Poston because of the shooting, as
        well as related matters. For further details regarding Dr. Jaramillo’s
        role in the care provided to Zachary Poston, Plaintiff refers the United
        States to the medical records generated by this medical provider,
        which were previously produced and which are incorporated herein by
        reference.

5:19-cv-00706-XR (Lookingbill)

      Dalia Lookingbill, Individually

      Lloyd Van Winkle
      409 Madrid Street
      Castroville, Texas 78009
      (830) 538-2254
        Dr. Van Winkle has been the primary care doctor for Plaintiff Dalia
        Lookingbill for more than 30 years. Dr. Van Winkle is a family medi-
        cine practitioner and is expected to testify regarding his education, ex-
        perience, and credentials to the extent they relate to his opinions about
        Dalia Lookingbill’s medical care and treatment for the injuries she suf-
        fered because of the shooting. Dr. Van Winkle has examined and
        treated Dalia Lookingbill and may testify regarding his diagnoses and
        the treatment he provided to Ms. Lookingbill. Dr. Van Winkle may also
        testify regarding the type, frequency, details, and costs of reasonable
        and necessary medical care and treatment made necessary by the inju-
        ries suffered by Dalia Lookingbill because of the shooting, as well as
        related matters. For further details regarding Ms. Lookingbill’s treat-
        ment by Dr. Van Winkle, Plaintiff refers the United States to the medi-
        cal records generated by this medical provider, which were previously
        produced and which are incorporated herein by reference.

      Dalia Lookingbill, as Guardian of the Person and
      Estate of Rihanna Tristan, a Minor

      Richard Amiss LPC-S
      The Ecumenical Center for Education, Counseling & Health
      8310 Ewing Halsell Drive
      San Antonio, Texas 78229
      (210) 616-0885



                                 Page 112 of 147
        Mr. Amiss is a mental health care provider for Minor Plaintiff Rihanna
        Tristan and is expected to testify regarding his education, experience,
        and credentials to the extent they relate to his opinions about Ri-
        hanna’s mental health status relating to the shooting. Mr. Amiss has
        examined and treated Rihanna and may testify regarding the care he
        provided for Rihanna’s mental health-related injuries suffered because
        of the shooting, including his memories and observations of Rihanna’s
        mental health journey to date. Mr. Amiss may also testify regarding
        the type, frequency, details, and costs of reasonable and necessary fu-
        ture mental health care made necessary by the injuries suffered by Ri-
        hanna because of the shooting, as well as related matters. For further
        details regarding Mr. Amiss’ role in the care provided to Rihanna,
        Plaintiff refers the United States to the medical records generated by
        this medical provider, which were previously produced and which are
        incorporated herein by reference.

      Dalia Lookingbill, as Representative of the Estate of
      Emily Garcia, a Deceased Minor

      Daniel L. Dent, MD
      University Health System
      4502 Medical Dr
      San Antonio, TX 78229
      (210) 358-4000 Telephone
      (210) 200-6002 Facsimile
        Dr. Dent is a specialist in trauma surgery and is expected to testify re-
        garding his education, experience, and credentials to the extent they
        relate to his opinions about Emily Garcia’s injuries and medical care
        before her death. Dr. Dent examined and treated Minor Emily Garcia
        and may testify regarding Emily’s diagnoses and the treatment he pro-
        vided for the injuries Emily suffered in the shooting and related condi-
        tions. For further details regarding Emily’s treatment by Dr. Dent,
        Plaintiff also refers the United States to the medical records generated
        by this medical provider, which were previously produced and which
        are incorporated herein by reference.

5:19-cv-00715-XR (McKenzie) – Alsaffar

     Margaret McKenzie

     Kelly Kolnick, LCSW
     Saratoga County Department of Mental Health
     and Addiction Services



                                Page 113 of 147
135 South Broadway
Saratoga Springs, New York 12866
  Ms. Kolnick is a Licensed Clinical Social Worker and mental health
  care provider for Plaintiff Margaret McKenzie and is expected to tes-
  tify regarding her education, experience, and credentials to the extent
  they relate to her opinions about Ms. McKenzie’s mental health status
  relating to the shooting. Ms. Kolnick has examined and treated Ms.
  McKenzie and may testify regarding the care she provided for Ms.
  McKenzie’s mental health-related injuries suffered because of the
  shooting, including her memories and observations of Ms. McKenzie’s
  mental health journey to date. Ms. Kolnick may also testify regarding
  the type, frequency, details, and costs of reasonable and necessary fu-
  ture mental health care made necessary by the injuries suffered by Ms.
  McKenzie because of the shooting, as well as related matters. For fur-
  ther details regarding Ms. Kolnick’s role in the care provided to Ms.
  McKenzie, Plaintiff refers the United States to the medical records
  generated by this medical provider, which were previously produced
  and which are incorporated herein by reference.

Tammy Wheeler, PA-C
Saratoga Family Practice
15 Mapel Dell
Saratoga, New York 12866
  Ms. Wheeler is a primary care physician assistant for Plaintiff Marga-
  ret McKenzie. Ms. Wheeler focuses on family medicine and is expected
  to testify regarding her education, experience, and credentials to the
  extent they relate to her opinions about Margaret McKenzie’s medical
  care and treatment for the injuries she suffered because of the shoot-
  ing. Ms. Wheeler has examined and treated Margaret McKenzie and
  may testify regarding her diagnoses and the treatment she provided to
  Ms. McKenzie. Ms. Wheeler may also testify regarding the type, fre-
  quency, details, and costs of reasonable and necessary medical care
  and treatment made necessary by the injuries suffered by Margaret
  McKenzie because of the shooting, as well as related matters. For fur-
  ther details regarding Ms. McKenzie’s treatment by Ms. Wheeler,
  Plaintiff refers the United States to the medical records generated by
  this medical provider, which were previously produced and which are
  incorporated herein by reference.

Dr. Lee Nagel
The Union Center
583 Union Center
Schenectady, New York 12309



                         Page 114 of 147
        Dr. Nagel is a psychologist and mental health care provider for Plain-
        tiff Margaret McKenzie and is expected to testify regarding his educa-
        tion, experience, and credentials to the extent they relate to his opin-
        ions about Margaret McKenzie’s mental health status relating to the
        shooting. Dr. Nagel has examined and treated Margaret McKenzie and
        may testify regarding the care he provided for her mental health-re-
        lated injuries suffered because of the shooting, including his memories
        and observations of Ms. McKenzie’s mental health journey to date. Dr.
        Nagel may also testify regarding the type, frequency, details, and costs
        of reasonable and necessary future mental health care made necessary
        by the injuries suffered by Margaret McKenzie because of the shooting,
        as well as related matters. For further details regarding Dr. Nagel’s
        role in the care provided to Margaret McKenzie, Plaintiff refers the
        United States to the medical records generated by this medical pro-
        vider, which were previously produced and which are incorporated
        herein by reference.

5:19-cv-00806-XR (Macias)

      Juan Macias

      Lt. Col. Valerie Sams, M.D.
      Brooke Army Medical Center
      3851 Roger Brooke Dr.
      Fort Sam Houston, Texas 78234
      210-916-0324
        Dr. Sams is a specialist in trauma medicine/surgery and is expected to
        testify regarding her education, experience, and credentials to the ex-
        tent they relate to her opinions about Juan Macias’ injuries and medi-
        cal care. Dr. Sams examined and treated Juan Macias and may testify
        regarding her diagnoses and the treatment she provided for injuries
        suffered in the shooting, including but not limited to Juan Macias’ mul-
        tiple gunshots and pelvic fractures, extraperitoneal rectal injury, resec-
        tion of Sigmoid colon, formation of Hartman pouch and end colostomy,
        complete urethral disruption injury, residual urinary incontinence,
        erectile dysfunction testicular pain, left femoral gunshot wound with
        large soft tissue defect and non-displaced greater trochanteric fracture,
        left proximal humerus gunshot wound with soft tissue defect, compli-
        cated by adhesive capsulitis and hand weakness, residual osteogenic,
        Chronic Pain Syndrome, and related conditions. Dr. Sams may also
        testify regarding the type, frequency, details, and costs of reasonable
        and necessary medical care and treatment made necessary by the inju-
        ries suffered by Juan Macias in the shooting, as well as related



                                Page 115 of 147
  matters. For further details regarding his treatment by Dr. Sams,
  Plaintiff Juan Macias also refers the United States to the medical rec-
  ords generated by this medical provider, which were previously pro-
  duced and which are incorporated herein by reference.

Steven J. Hudak, M.D. (retired)
Brooke Army Medical Center
3851 Roger Brooke Dr. #3600
Fort Sam Houston, Texas 78234
210-916-2460
  Dr. Hudak is a specialist in urology and is expected to testify regarding
  his education, experience, and credentials to the extent they relate to
  his opinions about Juan Macias’ injuries and medical care. Dr. Hudak
  examined and treated Juan Macias and may testify regarding his diag-
  noses and the treatment he provided for injuries suffered in the shoot-
  ing, including but not limited to Juan Macias’ complete urethral dis-
  ruption, low rectal injury, small bowel injury, bilateral inferior pubic
  rami fracture, left greater trochanter fracture, left medial and lateral
  thigh gunshot wound, bilateral sub-sag pulmonary embolism, pelvic
  sepsis, gastroparesis, infrahepatic and perisplenic abscess, and related
  conditions. Dr. Hudak may also testify regarding the type, frequency,
  details, and costs of reasonable and necessary medical care and treat-
  ment made necessary by the injuries suffered by Juan Macias in the
  shooting, as well as related matters. For further details regarding his
  treatment by Dr. Hudak, Plaintiff Juan Macias also refers the United
  States to the medical records generated by this medical provider,
  which were previously produced and which are incorporated herein by
  reference.

Major Justin M. Adams, R.N.
Brooke Army Medical Center
3551 Roger Brooke Dr.
Fort Sam Houston, TX 78234
210-916-7500
  Major Justin Adams is a surgical trauma nurse and is expected to tes-
  tify regarding his education, experience, and credentials to the extent
  they relate to his opinions about Juan Macias’ injuries and patient
  care. Maj. Adams examined and treated Juan Macias and may testify
  regarding the nursing care he provided for Mr. Macias’ injuries suf-
  fered in the shooting, including his memories and observations of Mr.
  Macias’ medical journey over the course of the months he was in the
  hospital. Maj. Adams may also testify regarding the type, frequency,
  details, and costs of reasonable and necessary future nursing care



                          Page 116 of 147
        made necessary by the injuries suffered by Juan Macias in the shoot-
        ing, as well as related matters. For further details regarding Maj. Ad-
        ams’s role in the nursing care provided to Plaintiff Juan Macias, Mr.
        Macias also refers the United States to the medical records generated
        by this medical provider, which were previously produced and which
        are incorporated herein by reference.

5:20-cv-00109-XR (Braden II)

      Brenda Moulton

     Darryl C. Currier, MD
     601 W Person St
     Stockdale, TX 78160
     (830) 996-3701
       Dr. Currier is the primary care doctor for Plaintiff Brenda Moulton.
       Dr. Currier is a family medicine practitioner and is expected to testify
       regarding his education, experience, and credentials to the extent they
       relate to his opinions about Brenda Moulton’s medical care and treat-
       ment for the injuries she suffered because of the shooting. Dr. Currier
       has examined and treated Brenda Moulton and may testify regarding
       his diagnoses and the treatment he provided to Ms. Moulton. Dr. Cur-
       rier may also testify regarding the type, frequency, details, and costs of
       reasonable and necessary medical care and treatment made necessary
       by the injuries suffered by Brenda Moulton because of the shooting, as
       well as related matters. For further details regarding Ms. Moulton’s
       treatment by Dr. Currier, Plaintiff refers the United States to the med-
       ical records generated by this medical provider, which were previously
       produced and which are incorporated herein by reference.

      Timothy Bischoff, MD
      Mary Avila and/or
      Present Custodian of Records
      Camino Real Community Services
      1005 B. Street
      Floresville, Texas 78114
      (830) 216-4326
        Dr. Bischoff is a psychiatrist and mental health care provider for Plain-
        tiff Brenda Moulton and is expected to testify regarding his education,
        experience, and credentials to the extent they relate to his opinions
        about Brenda Moulton’s mental health status relating to the shooting.
        Dr. Bischoff has examined and treated Brenda Moulton and may tes-
        tify regarding the care he provided for Ms. Moulton’s mental health-



                                Page 117 of 147
             related injuries suffered because of the shooting, including his memo-
             ries and observations of Ms. Moulton’s mental health journey to date.
             Dr. Bischoff may also testify regarding the type, frequency, details, and
             costs of reasonable and necessary future mental health care made nec-
             essary by the injuries suffered by Brenda Moulton because of the
             shooting, as well as related matters. For further details regarding Dr.
             Bischoff’s role in the care provided to Brenda Moulton, Plaintiff refers
             the United States to the medical records generated by this medical pro-
             vider, which were previously produced and which are incorporated
             herein by reference.

           Rebecca Castro, MD
           Mary Avila and/or
           Present Custodian of Records
           Camino Real Community Services
           1005 B. Street
           Floresville, Texas 78114
           (830) 216-4326
             Dr. Castro specializes in psychiatry and neurology and is a health care
             provider for Plaintiff Brenda Moulton. She is expected to testify re-
             garding her education, experience, and credentials to the extent they
             relate to her opinions about Brenda Moulton’s mental health and cog-
             nitive status relating to the shooting. Dr. Castro has examined and
             treated Brenda Moulton and may testify regarding the care she pro-
             vided for Ms. Moulton’s mental health, cognitive, and related injuries
             suffered because of the shooting, including her memories and observa-
             tions of Ms. Moulton’s mental health and neurological journeys to date.
             Dr. Castro may also testify regarding the type, frequency, details, and
             costs of reasonable and necessary future health care made necessary
             by the injuries suffered by Brenda Moulton because of the shooting, as
             well as related matters. For further details regarding Dr. Castro’s role
             in the care provided to Brenda Moulton, Plaintiff refers the United
             States to the medical records generated by this medical provider,
             which were previously produced and which are incorporated herein by
             reference.


      Plaintiffs’ medical records have been previously produced to the United
States. Plaintiffs incorporate those lists and records by reference herein. Plaintiffs
also reserve the right to use the deposition testimony or call live these treating




                                      Page 118 of 147
doctors. Plaintiffs do not waive their right to offer evidence of medical and billing
records from other medical providers who are not identified above but who are iden-

tified in Plaintiffs’ responses to disclosures. To the extent that the United States ob-
jects to their admissibility, Plaintiffs reserve the right to call any witnesses neces-
sary to establish the foundation for admissibility of such records. Plaintiffs also
cross designate any experts designated by the United States for the limited purpose
of reserving the right to elicit favorable admissions at trial, either by deposition or
in person.

        Plaintiffs also designate the following non-retained expert witness, who was
previously identified in Plaintiffs’ initial disclosures and supplements and who has
expertise and knowledge regarding the Texas Rangers’ investigation of the shooting
and related matters. Plaintiffs incorporate his deposition testimony given in this
case on July 7, 2020, which contains his opinions and knowledge relevant to this
case.
        Terry Snyder
        Texas Rangers – Company “F”
        Texas Ranger Division
        Texas Department of Public Safety
        6100 Guadalupe Street, Building E
        Austin, TX 78752
              Investigator and Custodian of Records




    III.     OTHER WITNESSES & EXHIBITS

        For a designation of potential witnesses and proposed exhibits, please see
Plaintiffs’ Initial Disclosures and any supplements to the Initial Disclosures. Plain-

tiffs incorporate those documents into this document by reference.

               Category 1: Defense Witnesses who have Testified



                                      Page 119 of 147
    Plaintiffs further cross-designate the following individuals who are under the
control of the United States and Plaintiffs may illicit favorable testimony from those

individuals:

      1.       Special Agent Robert Spencer
      Subject Matter: Robert Spencer serves as a Special Agent with the Air Force

Office of Special Investigations and is expected to offer testimony related to the ac-

tions and failures in the United States Government that led to a former Airman ille-

gally acquiring the firearm used in the Sutherland Springs First Baptist Church

Shooting on November 5, 2017. Special Agent Spencer serves as the computer sys-

tems officer for representative with the criminal justice information system of the

FBI for the Air Force and OSI. In his current capacity as a program manager for the

CJIS criminal justice information services program, he is the sole representative for

the Air Force in dealing with the FBI.

      Additionally, Special Agent Spencer has been identified as a FRCP 30(b)(6)

corporate representative and is expected to offer testimony on:


           •   Policies, procedures, practices, checklists, and protocols concern-
               ing Air Force Security Force’s and AFOSI’s execution of DoD In-
               struction 7730.47-M Volume 1. This topic includes, but is not lim-
               ited to, the monthly submission of information to the DMDC and
               the DIBRS database for centralization of the collection of infor-
               mation reportable by the DoD Components pursuant to The
               Brady Handgun Violence Prevention Act of 1993. This topic in-
               cludes but is not limited to, information concerning I2MS, as
               noted on pages 8–9 of DODIG-2015-011.

           •   Policies, procedures, practices, checklists, and protocols concern-
               ing the Air Force Security Force’s and AFOSI’s execution of DoD




                                       Page 120 of 147
             Instruction 5505.11. This topic includes, but is not limited to, the
             submission of fingerprints and final disposition reports to FBI
             CJIS by both the Air Force Security Force and AFOSI. This topic
             includes, but is not limited to, the process by which Devin Kelley’s
             fingerprints and final disposition report should have been re-
             ported to FBI CJIS.
      Facts and Opinions: A summary of the facts and opinions of this witness can

be found in the oral deposition given on September 18, 2019. This deposition tran-

script and accompanying exhibits are incorporated by reference into this designation.


      2.     Kimberly J. Del Greco
      Subject Matter: Kimberly J. Del Greco serves as the Assistant Director at the

FBI and is expected to offer testimony related to the actions and failures in the United

States Government that led to a former Airman illegally acquiring the firearm used

in the Sutherland Springs First Baptist Church Shooting on November 5, 2017. As-

sistant Director Del Greco oversees the National Instant Criminal Background Check

Section, the Biometric Services Section, and the IT component of the Criminal Justice

Information Services Division for the FBI.

      Additionally, Assistant Director Del Greco has been identified as a FRCP

30(b)(6) corporate representative and is expected to offer testimony on the FBI and

the process in which the NICS receives information and processes background checks,

including the handouts, manuals, course materials, or other documents concerning

the training or education of any Air Force employee on fingerprint collection and final

disposition submission procedures.




                                      Page 121 of 147
      Facts and Opinions: A summary of the facts and opinions of this witness can

be found in the oral deposition given on November 21, 2019. This deposition tran-

script and accompanying exhibits are incorporated by reference into this designation.


      3.     Colonel Owen W. Tullos
      Subject Matter: Colonel Owen W. Tullos serves as the Staff Judge Advocate for

the Air Force Office of Special Investigations and is expected to offer testimony re-

lated to the actions and failures in the United States Government that led to a former

Airman illegally acquiring the firearm used in the Sutherland Springs First Baptist

Church Shooting on November 5, 2017.

      Facts and Opinions: A summary of the facts and opinions of this witness can

be found in the oral deposition given on December 4, 2019. This deposition transcript

and accompanying exhibits are incorporated by reference into this designation.


      4.     Jacqueline Albright
      Subject Matter: Jacqueline Albright serves as the Inspector General for the Air

Force Office of Special Investigations and is expected to offer testimony related to the

actions and failures in the United States Government that led to a former Airman

illegally acquiring the firearm used in the Sutherland Springs First Baptist Church

Shooting on November 5, 2017. Inspector General Albright was the Deputy Director

of the OSI Region 2 at the time that Detachment 225 had an investigation regarding

Devin Kelley.




                                      Page 122 of 147
      Facts and Opinions: A summary of the facts and opinions of this witness can

be found in the oral deposition given on December 5, 2019. This deposition transcript

and accompanying exhibits are incorporated by reference into this designation.


      5.     Yonatan Holz
      Subject Matter: Yonatan Holz formerly served as a Special Agent with the Air

Force Office of Special Investigations and is expected to offer testimony related to the

actions and failures in the United States Government that led to a former Airman

illegally acquiring the firearm used in the Sutherland Springs First Baptist Church

Shooting on November 5, 2017. Mr. Holz was at Holloman Air Force Base and in-

volved in the Devin Kelley investigation.

      Facts and Opinions: A summary of the facts and opinions of this witness can

be found in the oral deposition given on December 13, 2019. This deposition transcript

and accompanying exhibits are incorporated by reference into this designation.


      6.     Shelley Ann Verdego
      Subject Matter: Shelley Ann Verdego serves as an employee of the Defense

Human Resource Activity, a component of the Department of Defense and is expected

to offer testimony related to the actions and failures in the United States Government

that led to a former Airman illegally acquiring the firearm used in the Sutherland

Springs First Baptist Church Shooting on November 5, 2017.

      Additionally, Ms. Vertego has been identified as a FRCP 30(b)(6) corporate

representative and is expected to offer testimony on:




                                      Page 123 of 147
           •   Policies, procedures, practices, checklists, and protocols concern-
               ing the FBI CJIS NICS database and how other databases such
               as Next Gen (NGI) (formerly Integrated Automated Fingerprint
               Identification System (IAFIS)), NCIC, NIBRS, and Uniform
               Crime Report (UCR) are used to populate it. This topic includes,
               but is not limited to, the process by which the FBI receives and
               subsequently uses the information from DIBRS to prevent the
               purchase of firearms by any person prohibited by one of the eight
               listed categories.
      Facts and Opinions: A summary of the facts and opinions of this witness can

be found in the oral deposition given on December 17, 2019. This deposition transcript

and accompanying exhibits are incorporated by reference into this designation.


      7.       Colonel John Owen
      Subject Matter: Colonel John Owen serves as the Division Chief at the Military

Justice Division and is expected to offer testimony related to the actions and failures

in the United States Government that led to a former Airman illegally acquiring the

firearm used in the Sutherland Springs First Baptist Church Shooting on November

5, 2017.

      Additionally, Colonel Owen has been identified as a FRCP 30(b)(6) corporate

representative and is expected to offer testimony on:


           •   Policies, procedures, practices, checklists, and protocols concern-
               ing probable cause determinations by a Staff Judge Advocate, es-
               pecially to include, when a determination should be made, and
               any training given to guide Judge Advocates on probable cause
               determinations.
      Facts and Opinions: A summary of the facts and opinions of this witness can

be found in the oral deposition given on December 18, 2019. This deposition transcript

and accompanying exhibits are incorporated by reference into this designation.



                                       Page 124 of 147
      8.     James Hoy
      Subject Matter: James Hoy serves as a Special Agent with the Air Force Office

of Special Investigations and is expected to offer testimony related to the actions and

failures in the United States Government that led to a former Airman illegally ac-

quiring the firearm used in the Sutherland Springs First Baptist Church Shooting on

November 5, 2017. Mr. Holz was at Holloman Air Force Base and involved in the

Devin Kelley investigation.

      Facts and Opinions: A summary of the facts and opinions of this witness can

be found in the oral deposition given on January 7, 2020. This deposition transcript

and accompanying exhibits are incorporated by reference into this designation.


      9.     Major Nathan McLeod-Hughes
      Subject Matter: Major Nathan McLeod-Hughes is a government civilian, serv-

ing in the 375th Logistics Readiness Squadron and he is the flight chief for the De-

ployment and Distribution Flight and is expected to offer testimony related to the

actions and failures in the United States Government that led to a former Airman

illegally acquiring the firearm used in the Sutherland Springs First Baptist Church

Shooting on November 5, 2017. Major McLeod-Hughes was at Holloman Air Force

Base and involved in the Devin Kelley investigation.

      Facts and Opinions: A summary of the facts and opinions of this witness can

be found in the oral deposition given on January 9, 2020. This deposition transcript

and accompanying exhibits are incorporated by reference into this designation.




                                     Page 125 of 147
      10.    Clinton Mills
      Subject Matter: Clinton Mills serves as a Technical Sergeant in the Air Force

and is expected to offer testimony related to the actions and failures in the United

States Government that led to a former Airman illegally acquiring the firearm used

in the Sutherland Springs First Baptist Church Shooting on November 5, 2017. Mr.

Mills was at Holloman Air Force Base and involved in the Devin Kelley investigation.

      Facts and Opinions: A summary of the facts and opinions of this witness can

be found in the oral deposition given on January 10, 2020. This deposition transcript

and accompanying exhibits are incorporated by reference into this designation.


      11.    Tech Sgt. Ryan Sablan
      Subject Matter: Tech Sgt. Ryan Sablan serves as a Security Manager in the

Air Force and is expected to offer testimony related to the actions and failures in the

United States Government that led to a former Airman illegally acquiring the firearm

used in the Sutherland Springs First Baptist Church Shooting on November 5,

2017. Tech Sgt. Sablan was at Holloman Air Force Base and involved in the Devin

Kelley investigation.

      Facts and Opinions: A summary of the facts and opinions of this witness can

be found in the oral deposition given on January 14, 2020. This deposition transcript

and accompanying exhibits are incorporated by reference into this designation.


      12.    Colonel James Hudson
      Subject Matter: Colonel James Hudson serves in the Air Force and is expected

to offer testimony related to the actions and failures in the United States Government



                                     Page 126 of 147
that led to a former Airman illegally acquiring the firearm used in the Sutherland

Springs First Baptist Church Shooting on November 5, 2017. Colonel Hudson was at

Holloman Air Force Base and involved in the Devin Kelley investigation.

      Facts and Opinions: A summary of the facts and opinions of this witness can

be found in the oral deposition given on January 16, 2020. This deposition transcript

and accompanying exhibits are incorporated by reference into this designation.


      13.    Lt. Colonel Robert C. Bearden
      Subject Matter: Lt. Colonel Robert C. Bearden serves as the Vice Commander,

10th Air Base Wing, in the Air Force Academy and is expected to offer testimony re-

lated to the actions and failures in the United States Government that led to a former

Airman illegally acquiring the firearm used in the Sutherland Springs First Baptist

Church Shooting on November 5, 2017. Lt. Colonel Bearden was at Holloman Air

Force Base and involved in the Devin Kelley investigation.

      Facts and Opinions: A summary of the facts and opinions of this witness can

be found in the oral deposition given on January 16, 2020. This deposition transcript

and accompanying exhibits are incorporated by reference into this designation.


      14.    Randall Taylor
      Subject Matter: Randall Taylor is a retired military serviceman, and formerly

served as a Special Agent with the Air Force Office of Special Investigations and is

expected to offer testimony related to the actions and failures in the United States

Government that led to a former Airman illegally acquiring the firearm used in the

Sutherland Springs First Baptist Church Shooting on November 5, 2017. Mr. Taylor



                                     Page 127 of 147
was a Special Agent in Charge at Detachment 225 at Holloman Air Force Base and

involved in the Devin Kelley investigation.

      Facts and Opinions: A summary of the facts and opinions of this witness can

be found in the oral deposition given on February 25, 2020. This deposition transcript

and accompanying exhibits are incorporated by reference into this designation.


      15.    Lyle Bankhead
      Subject Matter: Lyle Bankhead serves as a Master Sergeant E7 and oversees

all the criminal investigations for all the bases in the Pacific for the Air Force and is

expected to offer testimony related to the actions and failures in the United States

Government that led to a former Airman illegally acquiring the firearm used in the

Sutherland Springs First Baptist Church Shooting on November 5, 2017. Mr. Bank-

head was a Master Sergeant at Detachment 225 at Holloman Air Force Base and

involved in the Devin Kelley investigation.

      Facts and Opinions: A summary of the facts and opinions of this witness can

be found in the oral deposition given on February 27, 2020. This deposition transcript

and accompanying exhibits are incorporated by reference into this designation.


      16.    Sergeant (Ret.) Vince Bustillo
      Subject Matter: Sergeant (Ret.) Vince Bustillo served as Special Agent-in-

Charge assigned to Holloman Air Force Base from October 2009 until October 31,

2011 and is expected to offer testimony related to the actions and failures in the

United States Government that led to a former Airman illegally acquiring the firearm

used in the Sutherland Springs First Baptist Church Shooting on November 5, 2017.



                                      Page 128 of 147
      Facts and Opinions: A summary of the facts and opinions of this witness can

be found in the oral deposition given on March 10, 2020. This deposition transcript

and accompanying exhibits are incorporated by reference into this designation.

 Category 2: Defense Witnesses that will Testify and/or Any Future Desig-
                nated 30(b)(6) Corporate Representatives


      1.     Phillip Douglas Countryman
      Subject Matter: Phillip Douglas Countryman served as an Assistant SJA as-

signed to Holloman Air Force Base from April 2010 until September 2012 and is ex-

pected to offer testimony related to the actions and failures in the United States Gov-

ernment that led to a former Airman illegally acquiring the firearm used in the Suth-

erland Springs First Baptist Church Shooting on November 5, 2017.


      2.     Major Schneider Rislin
      Subject Matter: Major Schneider Rislin served as a 49th Security Forces Squad-

ron Confinement Facility Commander in November 2012 and is expected to offer tes-

timony related to the actions and failures in the United States Government that led

to a former Airman illegally acquiring the firearm used in the Sutherland Springs

First Baptist Church Shooting on November 5, 2017.




      3.     Lt. Colonel (Ret.) Dawn Hankins
      Subject Matter: Lt. Colonel (Ret.) Dawn Hankins served as Holloman Air Force

Base Staff Judge Advocate assigned in June 2011, February 2012, and November




                                     Page 129 of 147
2012 and served as SJA at Holloman prior to July 2012 and is expected to offer testi-

mony related to the actions and failures in the United States Government that led to

a former Airman illegally acquiring the firearm used in the Sutherland Springs First

Baptist Church Shooting on November 5, 2017.


      4.     Colonel Frank Marconi
      Subject Matter: Colonel Frank Marconi served as Devin Kelley’s Holloman Air

Force Base Commander in June 2011 and is expected to offer testimony related to the

actions and failures in the United States Government that led to a former Airman

illegally acquiring the firearm used in the Sutherland Springs First Baptist Church

Shooting on November 5, 2017.


      5.     Sergeant James Williams
      Subject Matter: Sergeant James Williams served at Holloman as AFOSI De-

tachment 225 Special Agent-in Charge in June 2012 and served as Detachment 225

Enlisted Agent from August 14, 2010 until July 20, 2013 and is expected to offer tes-

timony related to the actions and failures in the United States Government that led

to a former Airman illegally acquiring the firearm used in the Sutherland Springs

First Baptist Church Shooting on November 5, 2017.




      6.     (Ret.) Willie Dukes
      Subject Matter: Willie Dukes served as a 49th Security Forces Squadron Con-

finement Facility Non-Commissioned Officer in Charge in November 2012 and is ex-

pected to offer testimony related to the actions and failures in the United States



                                    Page 130 of 147
Government that led to a former Airman illegally acquiring the firearm used in the

Sutherland Springs First Baptist Church Shooting on November 5, 2017.


      7.     Sergeant (Ret.) Adam Arnold
      Subject Matter: Sergeant (Ret.) Adam Arnold served at Holloman as AFOSI

Detachment 225 Commander in June 2011-March 31, 2013 and served as Superin-

tendent at Nellis Air Force Base from November 2012 until December 2012 and is

expected to offer testimony related to the actions and failures in the United States

Government that led to a former Airman illegally acquiring the firearm used in the

Sutherland Springs First Baptist Church Shooting on November 5, 2017.


      8.     Ronald Rupe
      Subject Matter: Ronald Rupe served as a 49th Security Forces Squadron inves-

tigator assigned in February 2012 and served as 49th Security Forces Squadron De-

tective from June 2004 until April 2013 and is expected to offer testimony related to

the actions and failures in the United States Government that led to a former Airman

illegally acquiring the firearm used in the Sutherland Springs First Baptist Church

Shooting on November 5, 2017.




      9.     Richard Schnell (Civilian)
      Subject Matter: Richard Schnell served as a 49th Security Forces Squadron in-

vestigator assigned in February 2012 and served as 49th Security Forces Squadron

Detective from June 2004 through present and is expected to offer testimony related

to the actions and failures in the United States Government that led to a former



                                    Page 131 of 147
Airman illegally acquiring the firearm used in the Sutherland Springs First Baptist

Church Shooting on November 5, 2017.


      10.    Colonel (Ret.) Humberto Morales
      Subject Matter: Colonel (Ret.) Humberto Morales served as AFOSI Detach-

ment 225 Special Agents (case agents) assigned in June 2012 and served as 2nd Field

Investigations Region Commander from August 2010 until May 2012 and is expected

to offer testimony related to the actions and failures in the United States Government

that led to a former Airman illegally acquiring the firearm used in the Sutherland

Springs First Baptist Church Shooting on November 5, 2017.


      11.    Andrew Johnson
      Subject Matter: Andrew Johnson has knowledge of Security Forces Training

and is expected to offer testimony related to the actions and failures in the United

States Government that led to a former Airman illegally acquiring the firearm used

in the Sutherland Springs First Baptist Church Shooting on November 5, 2017.




      12.    Sergeant (Ret.) Ken Salinger
      Subject Matter: Sergeant (Ret.) Ken Salinger has knowledge of Security Forces

Training and is expected to offer testimony related to the actions and failures in the

United States Government that led to a former Airman illegally acquiring the firearm

used in the Sutherland Springs First Baptist Church Shooting on November 5, 2017.




                                     Page 132 of 147
      13.    Sergeant Matthew Veltrie
      Subject Matter: Sergeant Matthew Veltrie served as a desk officer at the Hol-

loman Air Force base from August 2010 until June 2014 and is expected to offer tes-

timony related to the actions and failures in the United States Government that led

to a former Airman illegally acquiring the firearm used in the Sutherland Springs

First Baptist Church Shooting on November 5, 2017.


      14.    Brigadier General Kevin Jacobsen
      Subject Matter: Brigadier General Kevin Jacobsen served as the AFOSI Com-

mander and is expected to offer testimony related to the actions and failures in the

United States Government that led to a former Airman illegally acquiring the firearm

used in the Sutherland Springs First Baptist Church Shooting on November 5, 2017.


      15.    Colonel Burt Borallis
      Subject Matter: Colonel Burt Borallis served as the OSI Vice Commander and

is expected to offer testimony related to the actions and failures in the United States

Government that led to a former Airman illegally acquiring the firearm used in the

Sutherland Springs First Baptist Church Shooting on November 5, 2017.

      16.    Any and All Future Defendant-Designated 30(b)(6) Corporate
             Representatives

   Category 3: Individuals who Provided Testimony to Congress at the
 12/6/2017 Senate Judiciary Hearing Entitled “Firearm Accessory Regula-
 tion and Enforcing Federal and State Reporting to the National Instant
               Criminal Background Check System (NICS)”



      1.     Glenn A. Fine



                                     Page 133 of 147
      Subject Matter: Glenn A. Fine serves as the Acting Inspector General of the

Department of Defense Office of Inspector General.

      Facts and Opinions: A summary of the facts and opinions of this witness is

contained in the written report, oral testimony and supplemental Questions for the

Record provided to the United States Senate Committee of the Judiciary previously

produced as Bates Nos. SSS-001113–SSS-001121 and SSS-001341–SSS-001345 and

is incorporated herein by reference. See also all Inspector General Reports authored

by the witness including:


           •   Report No. DODIG-2018-035, entitled Evaluation of Fingerprint
               Card and Final Disposition Report Submissions by Military Ser-
               vice Law Enforcement Organizations, dated December 4, 2017,
               previously produced as Bates Nos. SSS-000077–SSS-000168;

           •   Report No. DODIG-2019-030, entitled Report of Investigation in
               the United States Air Force’s Failure to Submit Devin Kelley’s
               Criminal History Information to the Federal Bureau of Investiga-
               tion, dated December 6, 2018, previously produced as Bates Nos.
               SSS-000169–SSS-000306;

           •   Inspector General Report, entitled Compendium of Open Office of
               Inspector General Recommendations to the Department of De-
               fense, as of March 31, 2018, produced herein as Bates Nos. SSS-
               001346–SSS-001871; and

           •   Inspector General Report, entitled Compendium of Open Office of
               Inspector General Recommendations to the Department of De-
               fense, as of March 31, 2019, produced herein as Bates Nos. SSS-
               001872–SSS-002289.


      2.       Douglas E. Lindquist




                                      Page 134 of 147
        Subject Matter: Douglas E. Lindquist served as the Assistant Director of the

Criminal Justice Information Services Division of the Federal Bureau of Investiga-

tion.

        Facts and Opinions: A summary of the facts and opinions of this witness is

contained in the written report and oral testimony provided to the United States Sen-

ate Committee of the Judiciary previously produced as Bates Nos. SSS-001125 – SSS-

001129 and is incorporated herein by reference.


        3.    Heather Wilson
        Subject Matter: Heather Wilson served as the 24th Secretary of the Air Force.

        Facts and Opinions: A summary of the facts and opinions of this witness is

contained in the written report, oral testimony and supplemental Questions for the

Record provided to the United States Senate Committee of the Judiciary previously

produced as Bates Nos. SSS-000404 – SSS-000405 and SSS-000406 – SSS000410 and

is incorporated herein by reference.

                     Category 4: Command Level Individuals

        A. Secretaries of Defense during the relevant time period of 1997-present:

        1.    William Cohen
        2.    Donald Rumsfeld
        3.    Robert Gates
        4.    Leon Panetta
        5.    Chuck Hagel
        6.    Ash Carter
        7.    Jim Mattis
        8.    Patrick Shanahan
        9.    Mark Esper
        10.   Richard Spencer




                                       Page 135 of 147
      Subject Matter: These individuals served as the Secretary of Defense of the

United States of America and are expected to offer testimony related to the actions

and failures in the Command Levels of the Department of Defense of the United

States Government that led to a former Airman illegally acquiring the firearm used

in the Sutherland Springs First Baptist Church Shooting on November 5, 2017.

      B. Secretaries of the Air Force during the relevant time period of 1997-present:

      1.     Sheila Windall
      2.     F. Whitten Peters
      3.     Lawrence Delaney
      4.     James Roche
      5.     Peter Teets
      6.     Michael Montelongo
      7.     Michael Dominguez
      8.     Pete Geren
      9.     Michael Wynne
      10.    Michael Donley
      11.    Eric Fannin
      12.    Deborah Lee James
      13.    Lisa Disbrow
      14.    Heather Wilson (see further designation above)
      15.    Matthew Donovan
      16.    Barbara Barret


      Subject Matter: These individuals served as the Secretary of the Air Force of

the United States of America and are expected to offer testimony related to the ac-

tions and failures in the Command Levels of the Air Force of the United States Gov-

ernment that led to a former Airman illegally acquiring the firearm used in the Suth-

erland Springs First Baptist Church Shooting on November 5, 2017.

      C. Chiefs of Staff of the Air Force during the relevant time period of 1997-
         present:



                                    Page 136 of 147
      1.    Ronald Fogleman
      2.    Ralph Eberhart
      3.    Michael E. Ryan
      4.    John Jumper
      5.    Michael Moseley
      6.    Duncan McNabb
      7.    Norton Schwartz
      8.    Mark Welsh
      9.    David Goldfein

      Subject Matter: These individuals served as the Chief of Staff of the Air Force

of the United States of America and are expected to offer testimony related to the

actions and failures in the Command Levels of the Air Force of the United States

Government that led to a former Airman illegally acquiring the firearm used in the

Sutherland Springs First Baptist Church Shooting on November 5, 2017.

      D. Under Secretary of Defense for Intelligence with the Department of Defense
         during the relevant time period of 1997-present:

      1.    Stephen A. Cambone
      2.    James R. Clapper
      3.    Michael G. Vickers
      4.    Marcel Lettre
      5.    Joseph D. Kernan

      Subject Matter: These individuals served as the Under Secretary of Defense

for Intelligence with the Department of Defense of the United States of America and

are expected to offer testimony related to the actions and failures in the Command

Levels of the Air Force of the United States Government that led to a former Airman

illegally acquiring the firearm used in the Sutherland Springs First Baptist Church

Shooting on November 5, 2017.




                                    Page 137 of 147
      E. Deputy Chief Management Officer and/or Chief Management Officer of the
         Department of Defense during the relevant time period of 1997-present, in-
         cluding, but not limited to:

      1.     John H. Gibson II (CMO)
      2.     Lisa Hershman (CMO)

      Subject Matter: These individuals served as Deputy Chief Management Officer

and/or Chief Management Officer of the Department of Defense of the United States

of America and are expected to offer testimony related to the actions and failures in

the Command Levels of the Air Force of the United States Government that led to a

former Airman illegally acquiring the firearm used in the Sutherland Springs First

Baptist Church Shooting on November 5, 2017.

      F. Under Secretary of Personnel and Readiness with the Department of De-
         fense during the relevant time period of 1997-present:

      1.     Edwin Dorn
      2.     Rudy de Leon
      3.     Charles Cragin (acting)
      4.     Bernard D. Rostker
      5.     David S.C. Chu
      6.     Gail H. McGinn (acting)
      7.     Clifford L. Stanley
      8.     JoAnn Rooney (acting)
      9.     Erin C. Conaton
      10.    Jessica L. Wright
      11.    Brad Carson (acting)
      12.    Peter Levine (acting)
      13.    Anthony Kurta (acting)
      14.    Robert Wilkie
      15.    James N. Stewart (acting)
      16.    Matthew Donovan (acting)
      17.    Dr. Alexis Lasselle Ross (acting)




                                    Page 138 of 147
      Subject Matter: These individuals served as Under Secretary of Personnel and

Readiness with the Department of Defense of the United States of America and are

expected to offer testimony related to the actions and failures in the Command Levels

of the Air Force of the United States Government that led to a former Airman illegally

acquiring the firearm used in the Sutherland Springs First Baptist Church Shooting

on November 5, 2017.

      G. Air Force Inspector General at the United States Air Force during the rel-
         evant time period of 1997-present:

      1.     Richard T. Swope
      2.     Nicholas B. Kehoe
      3.     Raymond O. Huot
      4.     Steven R. Polk
      5.     Ronald F. Sams
      6.     Marc E. Rogers
      7.     Stephen P. Mueller
      8.     Gregory A. Biscone
      9.     Anthony J. Rock
      10.    Stayce D. Harris
      11.    Sami D. Said

    Subject Matter: These individuals, all holding Lieutenant General Rank, served

as Air Force Inspector General at the United States Air Force and are expected to

offer testimony related to the actions and failures in the Command Levels of the Air

Force of the United States Government that led to a former Airman illegally acquir-

ing the firearm used in the Sutherland Springs First Baptist Church Shooting on

November 5, 2017.

              Category 5: Plaintiffs’ Treating Medical Providers




                                     Page 139 of 147
       Each and Every Medical Treatment Provider and Their Associated
       Billing Department is Identified as a Non-Retained Expert Witness.

       Subject Matter: These individuals are expected to testify regarding all aspects

of the past and future elements of Plaintiffs’ injuries sustained in this mass shooting,

including but not limited to the nature, extent, cost and causation of the same.

       Facts and Opinions: The facts and opinions held by these witnesses are con-

tained in the medical records and medical bills associated with the treatment they

provided which have been previously produced by Plaintiffs, may be produced in the

future by Plaintiffs, and/or obtained by Defendant by way of the requested medical

authorizations provided by Plaintiffs to Defendant.


     IV.   ADDITIONAL RESERVATIONS

       Plaintiffs further reserve the right to call any of the following witnesses or ex-
perts who may have knowledge of relevant facts:

a)     Any witness or expert which has been or will be named by any other party in
any answer to Interrogatory, even if the party which designated the witness or ex-
pert is no longer a party to the lawsuit at the time of trial;

b)     Any witness or expert whose name appears on any document which has been
or will be produced by any party in any response to Requests for Production;

c)     Any witness or expert whose name is reflected in any document which has
been or will be obtained through the use of medical authorizations;

d)     Any witness or expert whose name is reflected in any document which has
been or will be submitted to the Court by Affidavit;




                                      Page 140 of 147
e)      Any witness or expert whose name is reflected in any document which has
been or will be subpoenaed by any party;

f)      Any witness or expert whose name appears in the transcript of any deposi-
tion taken in this matter; and

g)      Any witness or expert whose name is reflected in any document which has
been or will be attached to the transcript of any deposition.

        Descriptions provided below each retained expert’s name are not intended to
be an exhaustive list of the areas to be addressed by the expert. Likewise, the list-
ing of documents or materials reviewed by any expert are not necessarily a complete
listing of the materials contained within the expert’s file. Rather, this information is
being furnished to provide opposing counsel with an indication of the general areas
that the expert will address and to provide guidance on the types of information or
materials that the expert has or will review in connection with his/her work in this
case.

        Plaintiffs reserve the right to withdraw the designation of any expert and to
aver positively that any such previously designated expert will not be called as a
witness at trial, and to re-designate same as consulting expert, who cannot be called
by opposing counsel.

        Plaintiffs reserve the right to call rebuttal witnesses who are not designated
and whose testimony cannot be reasonably foreseen until the presentation of the ev-
idence against Plaintiffs.

        Plaintiffs would name any agent servant or employee of thereof of any health
care provider(s) named above who may have rendered treatment to Plaintiffs during




                                      Page 141 of 147
relevant time periods and whose name or initials appear in Plaintiffs’ medical or
billing records kept by said health care provider(s).




                                     Page 142 of 147
Respectfully Submitted,

/s/ Jamal K. Alsaffar                      /s/ Jason P. Steed
Jamal K. Alsaffar                          Jason P. Steed
JAlsaffar@nationaltriallaw.com             Jsteed@kilpatricktownsend.com
Texas Bar No. 24027193                     Texas Bar No. 24070671
Tom Jacob                                  Kilpatrick Townsend & Stockton
Tjacob@nationaltriallaw.com                LLP
Texas Bar No. 24069981                     2001 Ross Avenue, Suite 4400
Whitehurst, Harkness, Brees, Cheng,        Dallas, TX75201
Alsaffar & Higginbotham & Jacob            Office 214-922-7112
PLLC                                       Fax 214-853-5731
7500 Rialto Blvd, Bldg. Two, Ste 250           Counsel for Vidal, McNulty, and
Austin, TX 78735                               Wall
Office 512-476-4346
Fax 512-476-4400
    Counsel for Vidal, McKenzie, Solis,
    McNulty, and Wall

/s/ April A. Strahan                       /s/ Daniel J.T. Sciano
April A. Strahan                           Daniel J.T. Sciano
april@ammonslaw.com                        Dsciano@tsslawyers.com
Texas Bar No. 24056387                     Texas Bar No. 17881200
Robert E. Ammons                           Tinsman & Sciano
rob@ammonslaw.com                          10107 McAllister Freeway
Texas Bar No. 01159820                     San Antonio, TX 78216
The Ammons Law Firm                        Office 210-225-3121
3700 Montrose Blvd.                        Fax 210-225-6235
Houston, TX 77006                              Counsel for Amador
Office 866-523-1603
Fax 713-523-4159
    Counsel for Holcombe, Ramsey,
    Curnow & Macias




                                    Page 143 of 147
/s/ Daniel Barks                        /s/ Mark Collmer
Daniel D. Barks, pro hac vice           Mark W. Collmer
ddb@speiserkrause.com                   drcollmer@aol.com
Speiser Krause, P.C.                    Texas Bar No. 04626420
5555 Glenridge Connector, Suite 550     Collmer Law Firm
Atlanta, GA 30342                       3700 Montrose
Office 571-814-3344                     Houston, TX 77006
Fax 866-936-6382                        Office 713-337-4040
    Counsel for Holcombe                    Counsel for Holcombe

/s/ Dennis Peery                        /s/ Tim Maloney
Dennis Charles Peery                    Tim Maloney
d.peery@tylerpeery.com                  Texas Bar No. 12887380
Texas Bar No. 15728750                  timmaloney@yahoo.com
R. Craig Bettis                         Paul E. Campolo
cbettis@tylerpeery.com                  pcampolo@maloneyandcampolo.com
Texas Bar No. 24040518                  Texas Bar No. 03730150
Tyler & Peery                           Maloney & Campolo, L.L.P.
5822 West IH 10                         926 S. Alamo
San Antonio, TX 78201                   San Antonio, TX 78205
Office 210-774-6445                     Office (210) 465-1523
    Counsel for Uhl                         Counsel for Ramsey

/s/ George LeGrand                      /s/ Joe Schreiber
George LeGrand                          Joseph M. Schreiber
tegrande@aol.com                        joe@lawdoneright.net
Texas Bar No. 12171450                  Texas Bar No. 240374497
Stanley Bernstein                       Erik A. Knockaert
Texas Bar No. 02225400                  erik@lawdoneright.net
LeGrand & Bernstein                     Texas Bar No. 24036921
2511 N. Saint Mary’s St.                Schreiber | Knockaert, PLLC
San Antonio, Texas 78212                701 N. Post Oak Rd., Suite 325
Office 210-733-9439                     Houston, TX 77024
Fax 510-735-3542                        Phone (281) 949-8904
    Counsel for Wall & Solis            Fax (281) 949-8914
                                            Counsel for Brown




                                 Page 144 of 147
/s/ Justin Demerath                        /s/ Jason Webster
Justin Demerath                            Jason Webster
jdemerath@808west.com                      jwebster@thewebsterlawfirm.com
Texas Bar No. 24034415                     Texas Bar No. 24033318
O’Hanlon, McCollom & Demerath              The Webster Law Firm
808 West Ave.                              6200 Savoy
Austin, TX 78701                           Suite 640
Office 512-494-9949                        Houston, TX 77036
    Counsel for Corrigan, Braden,              Counsel for Lookingbill
    Warden, Stevens, Pachal, McCain, &
    Poston

/s/ Brett Reynolds                         /s/ Marion M. Reilly
Brett T. Reynolds                          Marion M. Reilly
btreynolds@btrlaw.com                      Hilliard Munoz Gonzales, L.L.P.
Texas Bar No. 16795500                     719 S. Shoreline – Ste 500
Brett Reynolds & Associates, P.C.          Corpus Christi, TX 78401
1250 N.E. Loop 420, Suite 420              (361) 882-1612
San Antonio, TX 78219                      361/882-3015 (fax)
(210)805-9799                              marion@hmglawfirm.com
    Counsel for Workman, Colbath, and          Counsel for McMahan
    Harris

/ /s/ Hugh J. Plummer                      /s/ Kelley W. Kelley
Hugh J. Plummer                            Kelley W. Kelley
Law Office of Thomas J. Henry              Anderson & Associates Law Firm
5711 University Heights Blvd #101          2600 SW Military Drive, Suite 118
San Antonio, TX 78249                      San Antonio, TX 78224
(210) 656-1000                             (210) 928-9999
(361) 985-0601 (fax)                       (210) 928-9118 (fax)
hplummer@tjhlaw.com                        kk.aalaw@yahoo.com
    Counsel for McMahan                        Counsel for Ward




                                    Page 145 of 147
/s/ Craig Carlson
Craig Carlson
ccarlson@carlsonattorneys.com
Philip Koelsch
pkoelsch@carlsonattorneys.com
Joe Craven
jcraven@carlsonattorneys.com
The Carlson Law Firm
100 E Central Texas Expy
Killeen, TX 76541
254-526-5688
    Counsel for Rios




                                Page 146 of 147
                      CERTIFICATE OF SERVICE

    By our signatures above, we certify that a copy of Plaintiffs’ Second Supple-
mental Combined Designation of Testifying Experts has been sent to the following
on February 11, 2021 via the Court’s CM/ECF notice system.



JOSEPH H. HUNT                              JOHN PANISZCZYN
Assistant Attorney General                  Civil Chief
United States Dept. of Justice              United States Attorney’s Office
Civil Division                              Western District of Texas

GREGG N. SOFER                              JAMES G. TOUHEY, JR.
United States Attorney                      Director, Torts Branch
Western District of Texas                   United States Dept. of Justice
                                            Civil Division

KIRSTEN WILKERSON                           STEPHEN E. HANDLER
Assistant Director, Torts Branch            Senior Trial Counsel, Torts Branch
United States Dept. of Justice              United States Dept. of Justice
Civil Division                              Civil Division

PAUL DAVID STERN                            STEPHEN TERRELL
Trial Attorney, Torts Branch                Trial Attorney, Torts Branch
United States Dept. of Justice              United States Dept. of Justice
Civil Division                              Civil Division

CLAYTON R. DIEDRICHS                        JAMES E. DINGIVAN
Assistant United States Attorney            Assistant United States Attorney

JIM F. GILLIGAN
Assistant United States Attorney




                                    Page 147 of 147
